
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2739
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize certain programs and
		  activities in the Department of the Interior, the Forest Service, and the
		  Department of Energy, to implement further the Act approving the Covenant to
		  Establish a Commonwealth of the Northern Mariana Islands in Political Union
		  with the United States of America, to amend the Compact of Free Association
		  Amendments Act of 2003, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Consolidated Natural Resources Act of
			 2008.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Forest Service
				authorizations
					Sec. 101. Wild Sky
				Wilderness.
					Sec. 102. Designation of
				national recreational trail, Willamette National Forest, Oregon, in honor of
				Jim Weaver, a former Member of the House of Representatives.
					TITLE II—Bureau of Land
				Management authorizations
					Sec. 201. Piedras Blancas
				Historic Light Station.
					Sec. 202. Jupiter Inlet
				Lighthouse Outstanding Natural Area.
					Sec. 203. Nevada National Guard
				land conveyance, Clark County, Nevada.
					TITLE III—National Park Service
				authorizations
					Subtitle A—Cooperative
				agreements
					Sec. 301. Cooperative
				agreements for national park natural resource protection.
					Subtitle B—Boundary
				adjustments and authorizations 
					Sec. 311. Carl Sandburg Home
				National Historic Site boundary adjustment.
					Sec. 312. Lowell National
				Historical Park boundary adjustment.
					Sec. 313. Minidoka National
				Historic Site.
					Sec. 314. Acadia National Park
				improvement.
					Subtitle C—Studies
					Sec. 321. National Park System
				special resource study, Newtonia Civil War Battlefields, Missouri.
					Sec. 322. National Park Service
				study regarding the Soldiers' Memorial Military Museum.
					Sec. 323. Wolf House
				study.
					Sec. 324. Space Shuttle
				Columbia study.
					Sec. 325. César E. Chávez
				study.
					Sec. 326. Taunton,
				Massachusetts, special resource study.
					Sec. 327. Rim of the Valley
				Corridor study.
					Subtitle D—Memorials,
				commissions, and museums
					Sec. 331. Commemorative work to
				honor Brigadier General Francis Marion and his family.
					Sec. 332. Dwight D. Eisenhower
				Memorial Commission.
					Sec. 333. Commission to Study
				the Potential Creation of a National Museum of the American Latino.
					Sec. 334.
				Hudson-Fulton-Champlain Quadricentennial Commemoration Commission.
					Sec. 335. Sense of Congress
				regarding the designation of the Museum of the American Quilter’s Society of
				the United States.
					Sec. 336. Sense of Congress
				regarding the designation of the National Museum of Wildlife Art of the United
				States.
					Sec. 337. Redesignation of
				Ellis Island Library.
					Subtitle E—Trails and
				rivers
					Sec. 341. Authorization and
				administration of Star-Spangled Banner National Historic Trail.
					Sec. 342. Land conveyance,
				Lewis and Clark National Historic Trail, Nebraska.
					Sec. 343. Lewis and Clark
				National Historic Trail extension.
					Sec. 344. Wild and scenic River
				designation, Eightmile River, Connecticut.
					Subtitle F—Denali National
				Park and Alaska Railroad Exchange
					Sec. 351. Denali National Park
				and Alaska Railroad Corporation exchange.
					Subtitle G—National
				Underground Railroad Network to Freedom Amendments
					Sec. 361. Authorizing
				appropriations for specific purposes.
					Subtitle H—Grand Canyon
				subcontractors
					Sec. 371.
				Definitions.
					Sec. 372.
				Authorization.
					TITLE IV—National Heritage
				Areas
					Subtitle A—Journey Through
				Hallowed Ground National Heritage Area
					Sec. 401. Purposes.
					Sec. 402.
				Definitions.
					Sec. 403. Designation of the
				Journey Through Hallowed Ground National Heritage Area.
					Sec. 404. Management
				plan.
					Sec. 405. Evaluation;
				report.
					Sec. 406. Local coordinating
				entity.
					Sec. 407. Relationship to other
				Federal agencies.
					Sec. 408. Private property and
				regulatory protections.
					Sec. 409. Authorization of
				appropriations.
					Sec. 410. Use of Federal funds
				from other sources.
					Sec. 411. Sunset for grants and
				other assistance.
					Subtitle B—Niagara Falls
				National Heritage Area
					Sec. 421. Purposes.
					Sec. 422.
				Definitions.
					Sec. 423. Designation of the
				Niagara Falls National Heritage Area.
					Sec. 424. Management
				plan.
					Sec. 425. Evaluation;
				report.
					Sec. 426. Local coordinating
				entity.
					Sec. 427. Niagara Falls
				Heritage Area Commission.
					Sec. 428. Relationship to other
				Federal agencies.
					Sec. 429. Private property and
				regulatory protections.
					Sec. 430. Authorization of
				appropriations.
					Sec. 431. Use of Federal funds
				from other sources.
					Sec. 432. Sunset for grants and
				other assistance.
					Subtitle C—Abraham Lincoln
				National Heritage Area
					Sec. 441. Purposes.
					Sec. 442.
				Definitions.
					Sec. 443. Designation of
				Abraham Lincoln National Heritage Area.
					Sec. 444. Management
				plan.
					Sec. 445. Evaluation;
				report.
					Sec. 446. Local coordinating
				entity.
					Sec. 447. Relationship to other
				Federal agencies.
					Sec. 448. Private property and
				regulatory protections.
					Sec. 449. Authorization of
				appropriations.
					Sec. 450. Use of Federal funds
				from other sources.
					Sec. 451. Sunset for grants and
				other assistance.
					Subtitle D—Authorization
				Extensions and Viability Studies
					Sec. 461. Extensions of
				authorized appropriations.
					Sec. 462. Evaluation and
				report.
					Subtitle E—Technical
				Corrections and Additions
					Sec. 471. National Coal
				Heritage Area technical corrections.
					Sec. 472. Rivers of steel
				national heritage area addition.
					Sec. 473. South Carolina
				National Heritage Corridor addition.
					Sec. 474. Ohio and Erie Canal
				National Heritage Corridor technical corrections.
					Sec. 475. New Jersey Coastal
				Heritage trail route extension of authorization.
					Subtitle F—Studies
					Sec. 481. Columbia-Pacific
				National Heritage Area study.
					Sec. 482. Study of sites
				relating to Abraham Lincoln in Kentucky.
					TITLE V—Bureau of Reclamation and
				United States Geological Survey authorizations
					Sec. 501. Alaska water
				resources study.
					Sec. 502. Renegotiation of
				payment schedule, Redwood Valley County Water District.
					Sec. 503. American River Pump
				Station Project transfer.
					Sec. 504. Arthur V. Watkins Dam
				enlargement.
					Sec. 505. New Mexico water
				planning assistance.
					Sec. 506. Conveyance of certain
				buildings and lands of the Yakima Project, Washington.
					Sec. 507. Conjunctive use of
				surface and groundwater in Juab County, Utah.
					Sec. 508. Early repayment of A
				& B Irrigation District construction costs.
					Sec. 509. Oregon water
				resources.
					Sec. 510. Republican River
				Basin feasibility study.
					Sec. 511. Eastern Municipal
				Water District.
					Sec. 512. Bay Area regional
				water recycling program.
					Sec. 513. Bureau of Reclamation
				site security.
					Sec. 514. More water, more
				energy, and less waste.
					Sec. 515. Platte River Recovery
				Implementation Program and Pathfinder Modification Project
				authorization.
					Sec. 516. Central Oklahoma
				Master Conservatory District feasibility study.
					TITLE VI—Department of Energy
				authorizations
					Sec. 601. Energy technology
				transfer.
					Sec. 602. Amendments to the
				Steel and Aluminum Energy Conservation and Technology Competitiveness Act of
				1988.
					TITLE VII—Northern Mariana
				Islands 
					Subtitle A—Immigration,
				Security, and Labor
					Sec. 701. Statement of
				congressional intent.
					Sec. 702. Immigration reform
				for the Commonwealth.
					Sec. 703. Further amendments to
				Public Law 94–241.
					Sec. 704. Authorization of
				appropriations.
					Sec. 705. Effective
				date.
					Subtitle B—Northern Mariana
				Islands Delegate 
					Sec. 711. Delegate to House of
				Representatives from Commonwealth of the Northern Mariana Islands.
					Sec. 712. Election of
				Delegate.
					Sec. 713. Qualifications for
				Office of Delegate.
					Sec. 714. Determination of
				election procedure.
					Sec. 715. Compensation,
				privileges, and immunities.
					Sec. 716. Lack of effect on
				covenant.
					Sec. 717.
				Definition.
					Sec. 718. Conforming amendments
				regarding appointments to military service academies by Delegate from the
				Commonwealth of the Northern Mariana Islands.
					TITLE VIII—Compacts of Free
				Association Amendments
					Sec. 801. Approval of
				Agreements.
					Sec. 802. Funds to facilitate
				Federal activities.
					Sec. 803. Conforming
				amendment.
					Sec. 804. Clarifications
				regarding Palau.
					Sec. 805. Availability of legal
				services.
					Sec. 806. Technical
				amendments.
					Sec. 807. Transmission of
				videotape programming.
					Sec. 808. Palau road
				maintenance.
					Sec. 809. Clarification of
				tax-free status of trust funds.
					Sec. 810. Transfer of naval
				vessels to certain foreign recipients.
				
			IForest Service authorizations
			101.Wild Sky Wilderness
				(a)Additions to the National Wilderness
			 Preservation System
					(1)AdditionsThe following Federal lands in the State of
			 Washington are hereby designated as wilderness and, therefore, as components of
			 the National Wilderness Preservation System: certain lands which comprise
			 approximately 106,000 acres, as generally depicted on a map entitled
			 Wild Sky Wilderness Proposal and dated February 6, 2007, which
			 shall be known as the Wild Sky Wilderness.
					(2)Map and Legal DescriptionsAs soon as practicable after the date of
			 enactment of this Act, the Secretary of Agriculture shall file a map and a
			 legal description for the wilderness area designated under this section with
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Natural Resources of the House of Representatives. The map and description
			 shall have the same force and effect as if included in this section, except
			 that the Secretary of Agriculture may correct clerical and typographical errors
			 in the legal description and map. The map and legal description shall be on
			 file and available for public inspection in the office of the Chief of the
			 Forest Service, Department of Agriculture.
					(b)Administration provisions
					(1)In General
						(A)Subject to valid existing rights, lands
			 designated as wilderness by this section shall be managed by the Secretary of
			 Agriculture in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and
			 this section, except that, with respect to any wilderness areas designated by
			 this section, any reference in the Wilderness Act to the effective date of the
			 Wilderness Act shall be deemed to be a reference to the date of enactment of
			 this Act.
						(B)To fulfill the purposes of this section and
			 the Wilderness Act and to achieve administrative efficiencies, the Secretary of
			 Agriculture may manage the area designated by this section as a comprehensive
			 part of the larger complex of adjacent and nearby wilderness areas.
						(2)New Trails
						(A)The Secretary of Agriculture shall consult
			 with interested parties and shall establish a trail plan for Forest Service
			 lands in order to develop—
							(i)a system of hiking and equestrian trails
			 within the wilderness designated by this section in a manner consistent with
			 the Wilderness Act (16 U.S.C. 1131 et seq.); and
							(ii)a system of trails adjacent to or to
			 provide access to the wilderness designated by this section.
							(B)Within 2 years after the date of enactment
			 of this Act, the Secretary of Agriculture shall complete a report on the
			 implementation of the trail plan required under this section. This report shall
			 include the identification of priority trails for development.
						(3)Repeater SiteWithin the Wild Sky Wilderness, the
			 Secretary of Agriculture is authorized to use helicopter access to construct
			 and maintain a joint Forest Service and Snohomish County telecommunications
			 repeater site, in compliance with a Forest Service approved communications site
			 plan, for the purposes of improving communications for safety, health, and
			 emergency services.
					(4)Float Plane AccessAs provided by section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)), the use of floatplanes on Lake Isabel,
			 where such use has already become established, shall be permitted to continue
			 subject to such reasonable restrictions as the Secretary of Agriculture
			 determines to be desirable.
					(5)Evergreen Mountain LookoutThe designation under this section shall
			 not preclude the operation and maintenance of the existing Evergreen Mountain
			 Lookout in the same manner and degree in which the operation and maintenance of
			 such lookout was occurring as of the date of enactment of this Act.
					(c)Authorization for land acquisition
					(1)In GeneralThe Secretary of Agriculture is authorized
			 to acquire lands and interests therein, by purchase, donation, or exchange, and
			 shall give priority consideration to those lands identified as Priority
			 Acquisition Lands on the map described in subsection (a)(1). The
			 boundaries of the Mt. Baker-Snoqualmie National Forest and the Wild Sky
			 Wilderness shall be adjusted to encompass any lands acquired pursuant to this
			 section.
					(2)AccessConsistent with section 5(a) of the
			 Wilderness Act (16 U.S.C. 1134(a)), the Secretary of Agriculture shall ensure
			 adequate access to private inholdings within the Wild Sky Wilderness.
					(3)AppraisalValuation of private lands shall be
			 determined without reference to any restrictions on access or use which arise
			 out of designation as a wilderness area as a result of this section.
					(d)Land
			 exchangesThe Secretary of
			 Agriculture shall exchange lands and interests in lands, as generally depicted
			 on a map entitled Chelan County Public Utility District Exchange
			 and dated May 22, 2002, with the Chelan County Public Utility District in
			 accordance with the following provisions:
					(1)If the Chelan County Public Utility
			 District, within 90 days after the date of enactment of this Act, offers to the
			 Secretary of Agriculture approximately 371.8 acres within the Mt.
			 Baker-Snoqualmie National Forest in the State of Washington, the Secretary
			 shall accept such lands.
					(2)Upon acceptance of title by the Secretary
			 of Agriculture to such lands and interests therein, the Secretary of
			 Agriculture shall convey to the Chelan County Public Utility District a
			 permanent easement, including helicopter access, consistent with such levels as
			 used as of the date of enactment of this Act, to maintain an existing telemetry
			 site to monitor snow pack on 1.82 acres on the Wenatchee National Forest in the
			 State of Washington.
					(3)The exchange directed by this section shall
			 be consummated if Chelan County Public Utility District conveys title
			 acceptable to the Secretary and provided there is no hazardous material on the
			 site, which is objectionable to the Secretary.
					(4)In the event Chelan County Public Utility
			 District determines there is no longer a need to maintain a telemetry site to
			 monitor the snow pack for calculating expected runoff into the Lake Chelan
			 hydroelectric project and the hydroelectric projects in the Columbia River
			 Basin, the Secretary shall be notified in writing and the easement shall be
			 extinguished and all rights conveyed by this exchange shall revert to the
			 United States.
					102.Designation of national recreational trail,
			 Willamette National Forest, Oregon, in honor of Jim Weaver, a former Member of
			 the House of Representatives
				(a)DesignationForest Service trail number 3590 in the
			 Willamette National Forest in Lane County, Oregon, which is a 19.6 mile trail
			 that begins and ends at North Waldo Campground and circumnavigates Waldo Lake,
			 is hereby designated as a national recreation trail under section 4 of the
			 National Trails System Act (16 U.S.C. 1243) and shall be known as the
			 Jim Weaver Loop Trail.
				(b)Interpretive SignUsing funds available for the Forest
			 Service, the Secretary of Agriculture shall prepare, install, and maintain an
			 appropriate sign at the trailhead of the Jim Weaver Loop Trail to indicate the
			 name of the trail and to provide information regarding the life and career of
			 Congressman Jim Weaver.
				IIBureau of Land Management
			 authorizations
			201.Piedras Blancas Historic Light
			 Station
				(a)DefinitionsIn this section:
					(1)Light StationThe term Light Station means
			 Piedras Blancas Light Station.
					(2)Outstanding Natural AreaThe term Outstanding Natural
			 Area means the Piedras Blancas Historic Light Station Outstanding
			 Natural Area established pursuant to subsection (c).
					(3)Public landsThe term public lands has the
			 meaning stated in section 103(e) of the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1703(e)).
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(b)FindingsCongress finds as follows:
					(1)The publicly owned Piedras Blancas Light
			 Station has nationally recognized historical structures that should be
			 preserved for present and future generations.
					(2)The coastline adjacent to the Light Station
			 is internationally recognized as having significant wildlife and marine habitat
			 that provides critical information to research institutions throughout the
			 world.
					(3)The Light Station tells an important story
			 about California’s coastal prehistory and history in the context of the
			 surrounding region and communities.
					(4)The coastal area surrounding the Light
			 Station was traditionally used by Indian people, including the Chumash and
			 Salinan Indian tribes.
					(5)The Light Station is historically
			 associated with the nearby world-famous Hearst Castle (Hearst San Simeon State
			 Historical Monument), now administered by the State of California.
					(6)The Light Station represents a model
			 partnership where future management can be successfully accomplished among the
			 Federal Government, the State of California, San Luis Obispo County, local
			 communities, and private groups.
					(7)Piedras Blancas Historic Light Station
			 Outstanding Natural Area would make a significant addition to the National
			 Landscape Conservation System administered by the Department of the Interior’s
			 Bureau of Land Management.
					(8)Statutory protection is needed for the
			 Light Station and its surrounding Federal lands to ensure that it remains a
			 part of our historic, cultural, and natural heritage and to be a source of
			 inspiration for the people of the United States.
					(c)Designation of the Piedras Blancas Historic
			 Light Station Outstanding Natural Area
					(1)In GeneralIn order to protect, conserve, and enhance
			 for the benefit and enjoyment of present and future generations the unique and
			 nationally important historical, natural, cultural, scientific, educational,
			 scenic, and recreational values of certain lands in and around the Piedras
			 Blancas Light Station, in San Luis Obispo County, California, while allowing
			 certain recreational and research activities to continue, there is established,
			 subject to valid existing rights, the Piedras Blancas Historic Light Station
			 Outstanding Natural Area.
					(2)Maps and Legal DescriptionsThe boundaries of the Outstanding Natural
			 Area as those shown on the map entitled Piedras Blancas Historic Light
			 Station: Outstanding Natural Area, dated May 5, 2004, which shall be on
			 file and available for public inspection in the Office of the Director, Bureau
			 of Land Management, United States Department of the Interior, and the State
			 office of the Bureau of Land Management in the State of California.
					(3)Basis of ManagementThe Secretary shall manage the Outstanding
			 Natural Area as part of the National Landscape Conservation System to protect
			 the resources of the area, and shall allow only those uses that further the
			 purposes for the establishment of the Outstanding Natural Area, the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other
			 applicable laws.
					(4)WithdrawalSubject to valid existing rights, and in
			 accordance with the existing withdrawal as set forth in Public Land Order 7501
			 (Oct. 12, 2001, Vol. 66, No. 198, Federal Register 52149), the Federal lands
			 and interests in lands included within the Outstanding Natural Area are hereby
			 withdrawn from—
						(A)all forms of entry, appropriation, or
			 disposal under the public land laws;
						(B)location, entry, and patent under the
			 public land mining laws; and
						(C)operation of the mineral leasing and
			 geothermal leasing laws and the mineral materials laws.
						(d)Management of the Piedras Blancas Historic
			 Light Station Outstanding Natural Area
					(1)In generalThe Secretary shall manage the Outstanding
			 Natural Area in a manner that conserves, protects, and enhances the unique and
			 nationally important historical, natural, cultural, scientific, educational,
			 scenic, and recreational values of that area, including an emphasis on
			 preserving and restoring the Light Station facilities, consistent with the
			 requirements of subsection (c)(3).
					(2)UsesSubject to valid existing rights, the
			 Secretary shall only allow such uses of the Outstanding Natural Area as the
			 Secretary finds are likely to further the purposes for which the Outstanding
			 Natural Area is established as set forth in subsection (c)(1).
					(3)Management planNot later than 3 years after of the date of
			 enactment of this Act, the Secretary shall complete a comprehensive management
			 plan consistent with the requirements of section 202 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1712) to provide long-term management
			 guidance for the public lands within the Outstanding Natural Area and fulfill
			 the purposes for which it is established, as set forth in subsection (c)(1).
			 The management plan shall be developed in consultation with appropriate
			 Federal, State, and local government agencies, with full public participation,
			 and the contents shall include—
						(A)provisions designed to ensure the
			 protection of the resources and values described in subsection (c)(1);
						(B)objectives to restore the historic Light
			 Station and ancillary buildings;
						(C)an implementation plan for a continuing
			 program of interpretation and public education about the Light Station and its
			 importance to the surrounding community;
						(D)a proposal for minimal administrative and
			 public facilities to be developed or improved at a level compatible with
			 achieving the resources objectives for the Outstanding Natural Area as
			 described in paragraph (1) and with other proposed management activities to
			 accommodate visitors and researchers to the Outstanding Natural Area;
			 and
						(E)cultural resources management strategies
			 for the Outstanding Natural Area, prepared in consultation with appropriate
			 departments of the State of California, with emphasis on the preservation of
			 the resources of the Outstanding Natural Area and the interpretive, education,
			 and long-term scientific uses of the resources, giving priority to the
			 enforcement of the Archaeological Resources Protection Act of 1979 (16 U.S.C.
			 470aa et seq.) and the National Historic Preservation Act (16 U.S.C. 470 et
			 seq.) within the Outstanding Natural Area.
						(4)Cooperative agreementsIn order to better implement the management
			 plan and to continue the successful partnerships with the local communities and
			 the Hearst San Simeon State Historical Monument, administered by the California
			 Department of Parks and Recreation, the Secretary may enter into cooperative
			 agreements with the appropriate Federal, State, and local agencies pursuant to
			 section 307(b) of the Federal Land Management Policy and Management Act of 1976
			 (43 U.S.C. 1737(b)).
					(5)Research activitiesIn order to continue the successful
			 partnership with research organizations and agencies and to assist in the
			 development and implementation of the management plan, the Secretary may
			 authorize within the Outstanding Natural Area appropriate research activities
			 for the purposes identified in subsection (c)(1) and pursuant to section 307(a)
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1737(a)).
					(6)AcquisitionState and privately held lands or interests
			 in lands adjacent to the Outstanding Natural Area and identified as appropriate
			 for acquisition in the management plan may be acquired by the Secretary as part
			 of the Outstanding Natural Area only by—
						(A)donation;
						(B)exchange with a willing party; or
						(C)purchase from a willing seller.
						(7)Additions to the Outstanding Natural
			 AreaAny lands or interest in
			 lands adjacent to the Outstanding Natural Area acquired by the United States
			 after the date of enactment of this Act shall be added to and administered as
			 part of the Outstanding Natural Area.
					(8)OverflightsNothing in this section or the management
			 plan shall be construed to—
						(A)restrict or preclude overflights, including
			 low level overflights, military, commercial, and general aviation overflights
			 that can be seen or heard within the Outstanding Natural Area;
						(B)restrict or preclude the designation or
			 creation of new units of special use airspace or the establishment of military
			 flight training routes over the Outstanding Natural Area; or
						(C)modify regulations governing low-level
			 overflights above the adjacent Monterey Bay National Marine Sanctuary.
						(9)Law enforcement activitiesNothing in this section shall be construed
			 to preclude or otherwise affect coastal border security operations or other law
			 enforcement activities by the Coast Guard or other agencies within the
			 Department of Homeland Security, the Department of Justice, or any other
			 Federal, State, and local law enforcement agencies within the Outstanding
			 Natural Area.
					(10)Native american uses and
			 interestsIn recognition of
			 the past use of the Outstanding Natural Area by Indians and Indian tribes for
			 traditional cultural and religious purposes, the Secretary shall ensure access
			 to the Outstanding Natural Area by Indians and Indian tribes for such
			 traditional cultural and religious purposes. In implementing this subsection,
			 the Secretary, upon the request of an Indian tribe or Indian religious
			 community, shall temporarily close to the general public use of one or more
			 specific portions of the Outstanding Natural Area in order to protect the
			 privacy of traditional cultural and religious activities in such areas by the
			 Indian tribe or Indian religious community. Any such closure shall be made to
			 affect the smallest practicable area for the minimum period necessary for such
			 purposes. Such access shall be consistent with the purpose and intent of Public
			 Law 95–341 (42 U.S.C. 1996 et seq.; commonly referred to as the American
			 Indian Religious Freedom Act).
					(11)No buffer zonesThe designation of the Outstanding Natural
			 Area is not intended to lead to the creation of protective perimeters or buffer
			 zones around area. The fact that activities outside the Outstanding Natural
			 Area and not consistent with the purposes of this section can be seen or heard
			 within the Outstanding Natural Area shall not, of itself, preclude such
			 activities or uses up to the boundary of the Outstanding Natural Area.
					(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				202.Jupiter Inlet Lighthouse Outstanding
			 Natural Area
				(a)DefinitionsIn this section:
					(1)CommandantThe term Commandant means the
			 Commandant of the Coast Guard.
					(2)LighthouseThe term Lighthouse means the
			 Jupiter Inlet Lighthouse located in Palm Beach County, Florida.
					(3)Local
			 partnersThe term Local
			 Partners includes—
						(A)Palm Beach County, Florida;
						(B)the Town of Jupiter, Florida;
						(C)the Village of Tequesta, Florida;
			 and
						(D)the Loxahatchee River Historical
			 Society.
						(4)Management planThe term management plan means
			 the management plan developed under subsection (c)(1).
					(5)MapThe term map means the map
			 entitled Jupiter Inlet Lighthouse Outstanding Natural Area and
			 dated October 29, 2007.
					(6)Outstanding natural areaThe term Outstanding Natural
			 Area means the Jupiter Inlet Lighthouse Outstanding Natural Area
			 established by subsection (b)(1).
					(7)Public landThe term public land has the
			 meaning given the term public lands in section 103(e) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
					(8)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(9)StateThe term State means the State
			 of Florida.
					(b)Establishment of the Jupiter Inlet
			 Lighthouse Outstanding Natural Area
					(1)EstablishmentSubject to valid existing rights, there is
			 established for the purposes described in paragraph (2) the Jupiter Inlet
			 Lighthouse Outstanding Natural Area, the boundaries of which are depicted on
			 the map.
					(2)PurposesThe purposes of the Outstanding Natural
			 Area are to protect, conserve, and enhance the unique and nationally important
			 historic, natural, cultural, scientific, educational, scenic, and recreational
			 values of the Federal land surrounding the Lighthouse for the benefit of
			 present generations and future generations of people in the United States,
			 while—
						(A)allowing certain recreational and research
			 activities to continue in the Outstanding Natural Area; and
						(B)ensuring that Coast Guard operations and
			 activities are unimpeded within the boundaries of the Outstanding Natural
			 Area.
						(3)Availability of mapThe map shall be on file and available for
			 public inspection in appropriate offices of the Bureau of Land
			 Management.
					(4)Withdrawal
						(A)In generalSubject to valid existing rights,
			 subsection (e), and any existing withdrawals under the Executive orders and
			 public land order described in subparagraph (B), the Federal land and any
			 interests in the Federal land included in the Outstanding Natural Area are
			 withdrawn from—
							(i)all forms of entry, appropriation, or
			 disposal under the public land laws;
							(ii)location, entry, and patent under the
			 mining laws; and
							(iii)operation of the mineral leasing and
			 geothermal leasing laws and the mineral materials laws.
							(B)Description of executive
			 ordersThe Executive orders
			 and public land order described in subparagraph (A) are—
							(i)the Executive Order dated October 22,
			 1854;
							(ii)Executive Order No. 4254 (June 12, 1925);
			 and
							(iii)Public Land Order No. 7202 (61 Fed. Reg.
			 29758).
							(c)Management plan
					(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary, in consultation with the Commandant,
			 shall develop a comprehensive management plan in accordance with section 202 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) to—
						(A)provide long-term management guidance for
			 the public land in the Outstanding Natural Area; and
						(B)ensure that the Outstanding Natural Area
			 fulfills the purposes for which the Outstanding Natural Area is
			 established.
						(2)Consultation; public
			 participationThe management
			 plan shall be developed—
						(A)in consultation with appropriate Federal,
			 State, county, and local government agencies, the Commandant, the Local
			 Partners, and other partners; and
						(B)in a manner that ensures full public
			 participation.
						(3)Existing
			 plansThe management plan
			 shall, to the maximum extent practicable, be consistent with existing resource
			 plans, policies, and programs.
					(4)InclusionsThe management plan shall include—
						(A)objectives and provisions to ensure—
							(i)the protection and conservation of the
			 resource values of the Outstanding Natural Area; and
							(ii)the restoration of native plant communities
			 and estuaries in the Outstanding Natural Area, with an emphasis on the
			 conservation and enhancement of healthy, functioning ecological systems in
			 perpetuity;
							(B)objectives and provisions to maintain or
			 recreate historic structures;
						(C)an implementation plan for a program of
			 interpretation and public education about the natural and cultural resources of
			 the Lighthouse, the public land surrounding the Lighthouse, and associated
			 structures;
						(D)a proposal for administrative and public
			 facilities to be developed or improved that—
							(i)are compatible with achieving the resource
			 objectives for the Outstanding Natural Area described in subsection
			 (d)(1)(A)(ii); and
							(ii)would accommodate visitors to the
			 Outstanding Natural Area;
							(E)natural and cultural resource management
			 strategies for the Outstanding Natural Area, to be developed in consultation
			 with appropriate departments of the State, the Local Partners, and the
			 Commandant, with an emphasis on resource conservation in the Outstanding
			 Natural Area and the interpretive, educational, and long-term scientific uses
			 of the resources; and
						(F)recreational use strategies for the
			 Outstanding Natural Area, to be prepared in consultation with the Local
			 Partners, appropriate departments of the State, and the Coast Guard, with an
			 emphasis on passive recreation.
						(5)Interim planUntil a management plan is adopted for the
			 Outstanding Natural Area, the Jupiter Inlet Coordinated Resource Management
			 Plan (including any updates or amendments to the Jupiter Inlet Coordinated
			 Resource Management Plan) shall be in effect.
					(d)Management of the Jupiter Inlet Lighthouse
			 Outstanding Natural Area
					(1)Management
						(A)In generalThe Secretary, in consultation with the
			 Local Partners and the Commandant, shall manage the Outstanding Natural
			 Area—
							(i)as part of the National Landscape
			 Conservation System;
							(ii)in a manner that conserves, protects, and
			 enhances the unique and nationally important historical, natural, cultural,
			 scientific, educational, scenic, and recreational values of the Outstanding
			 Natural Area, including an emphasis on the restoration of native ecological
			 systems; and
							(iii)in accordance with the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.) and other applicable
			 laws.
							(B)LimitationIn managing the Outstanding Natural Area,
			 the Secretary shall not take any action that precludes, prohibits, or otherwise
			 affects the conduct of ongoing or future Coast Guard operations or activities
			 on lots 16 and 18, as depicted on the map.
						(2)UsesSubject to valid existing rights and
			 subsection (e), the Secretary shall only allow uses of the Outstanding Natural
			 Area that the Secretary, in consultation with the Commandant and Local
			 Partners, determines would likely further the purposes for which the
			 Outstanding Natural Area is established.
					(3)Cooperative agreementsTo facilitate implementation of the
			 management plan and to continue the successful partnerships with local
			 communities and other partners, the Secretary may, in accordance with section
			 307(b) of the Federal Land Management Policy and Management Act of 1976 (43
			 U.S.C. 1737(b)), enter into cooperative agreements with the appropriate
			 Federal, State, county, other local government agencies, and other partners
			 (including the Loxahatchee River Historical Society) for the long-term
			 management of the Outstanding Natural Area.
					(4)Research activitiesTo continue successful research
			 partnerships, pursue future research partnerships, and assist in the
			 development and implementation of the management plan, the Secretary may, in
			 accordance with section 307(a) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1737(a)), authorize the conduct of appropriate research
			 activities in the Outstanding Natural Area for the purposes described in
			 subsection (b)(2).
					(5)Acquisition of land
						(A)In generalSubject to subparagraph (B), the Secretary
			 may acquire for inclusion in the Outstanding Natural Area any State or private
			 land or any interest in State or private land that is—
							(i)adjacent to the Outstanding Natural Area;
			 and
							(ii)identified in the management plan as
			 appropriate for acquisition.
							(B)Means of acquisitionLand or an interest in land may be acquired
			 under subparagraph (A) only by donation, exchange, or purchase from a willing
			 seller with donated or appropriated funds.
						(C)Additions to the Outstanding Natural
			 AreaAny land or interest in
			 land adjacent to the Outstanding Natural Area acquired by the United States
			 after the date of enactment of this Act under subparagraph (A) shall be added
			 to, and administered as part of, the Outstanding Natural Area.
						(6)Law enforcement activitiesNothing in this section, the management
			 plan, or the Jupiter Inlet Coordinated Resource Management Plan (including any
			 updates or amendments to the Jupiter Inlet Coordinated Resource Management
			 Plan) precludes, prohibits, or otherwise affects—
						(A)any maritime security, maritime safety, or
			 environmental protection mission or activity of the Coast Guard;
						(B)any border security operation or law
			 enforcement activity by the Department of Homeland Security or the Department
			 of Justice; or
						(C)any law enforcement activity of any
			 Federal, State, or local law enforcement agency in the Outstanding Natural
			 Area.
						(7)Future disposition of coast guard
			 facilitiesIf the Commandant
			 determines, after the date of enactment of this Act, that Coast Guard
			 facilities within the Outstanding Natural Area exceed the needs of the Coast
			 Guard, the Commandant may relinquish the facilities to the Secretary without
			 removal, subject only to any environmental remediation that may be required by
			 law.
					(e)Effect on ongoing and future coast guard
			 operationsNothing in this
			 section, the management plan, or the Jupiter Inlet Coordinated Resource
			 Management Plan (including updates or amendments to the Jupiter Inlet
			 Coordinated Resource Management Plan) precludes, prohibits, or otherwise
			 affects ongoing or future Coast Guard operations or activities in the
			 Outstanding Natural Area, including—
					(1)the continued and future operation of,
			 access to, maintenance of, and, as may be necessitated for Coast Guard
			 missions, the expansion, enhancement, or replacement of, the Coast Guard High
			 Frequency antenna site on lot 16;
					(2)the continued and future operation of,
			 access to, maintenance of, and, as may be necessitated for Coast Guard
			 missions, the expansion, enhancement, or replacement of, the military family
			 housing area on lot 18;
					(3)the continued and future use of, access to,
			 maintenance of, and, as may be necessitated for Coast Guard missions, the
			 expansion, enhancement, or replacement of, the pier on lot 18;
					(4)the existing lease of the Jupiter Inlet
			 Lighthouse on lot 18 from the Coast Guard to the Loxahatchee River Historical
			 Society; or
					(5)any easements or other less-than-fee
			 interests in property appurtenant to existing Coast Guard facilities on lots 16
			 and 18.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				203.Nevada National Guard land conveyance,
			 Clark County, Nevada
				(a)In generalNotwithstanding any other provision of law,
			 Clark County, Nevada, may convey, without consideration, to the Nevada Division
			 of State Lands for use by the Nevada National Guard approximately 51 acres of
			 land in Clark County, Nevada, as generally depicted on the map entitled
			 Southern Nevada Readiness Center Act and dated October 4,
			 2005.
				(b)LimitationIf the land described in subsection (a)
			 ceases to be used by the Nevada National Guard, the land shall revert to Clark
			 County, Nevada, for management in accordance with the Southern Nevada Public
			 Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2343).
				IIINational Park Service
			 authorizations
			ACooperative agreements
				301.Cooperative agreements for national park
			 natural resource protection
					(a)In GeneralThe Secretary of the Interior (referred to
			 in this section as the Secretary) may enter into cooperative
			 agreements with State, local, or tribal governments, other Federal agencies,
			 other public entities, educational institutions, private nonprofit
			 organizations, or participating private landowners for the purpose of
			 protecting natural resources of units of the National Park System through
			 collaborative efforts on land inside and outside of National Park System
			 units.
					(b)Terms and ConditionsA cooperative agreement entered into under
			 subsection (a) shall provide clear and direct benefits to park natural
			 resources and—
						(1)provide for—
							(A)the preservation, conservation, and
			 restoration of coastal and riparian systems, watersheds, and wetlands;
							(B)preventing, controlling, or eradicating
			 invasive exotic species that are within a unit of the National Park System or
			 adjacent to a unit of the National Park System; or
							(C)restoration of natural resources, including
			 native wildlife habitat or ecosystems;
							(2)include a statement of purpose
			 demonstrating how the agreement will—
							(A)enhance science-based natural resource
			 stewardship at the unit of the National Park System; and
							(B)benefit the parties to the
			 agreement;
							(3)specify any staff required and technical
			 assistance to be provided by the Secretary or other parties to the agreement in
			 support of activities inside and outside the unit of the National Park System
			 that will—
							(A)protect natural resources of the unit of
			 the National Park System; and
							(B)benefit the parties to the
			 agreement;
							(4)identify any materials, supplies, or
			 equipment and any other resources that will be contributed by the parties to
			 the agreement or by other Federal agencies;
						(5)describe any financial assistance to be
			 provided by the Secretary or the partners to implement the agreement;
						(6)ensure that any expenditure by the
			 Secretary pursuant to the agreement is determined by the Secretary to support
			 the purposes of natural resource stewardship at a unit of the National Park
			 System; and
						(7)include such other terms and conditions as
			 are agreed to by the Secretary and the other parties to the agreement.
						(c)LimitationsThe Secretary shall not use any funds
			 associated with an agreement entered into under subsection (a) for the purposes
			 of land acquisition, regulatory activity, or the development, maintenance, or
			 operation of infrastructure, except for ancillary support facilities that the
			 Secretary determines to be necessary for the completion of projects or
			 activities identified in the agreement.
					(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					BBoundary adjustments and authorizations
			 
				311.Carl Sandburg Home National Historic Site
			 boundary adjustment
					(a)DefinitionsIn this section:
						(1)Historic siteThe term Historic Site means
			 Carl Sandburg Home National Historic Site.
						(2)MapThe term map means the map
			 entitled Sandburg Center Alternative numbered 445/80,017 and
			 dated April 2007.
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Acquisition authorityThe Secretary may acquire from willing
			 sellers by donation, purchase with donated or appropriated funds, or exchange
			 not more than 110 acres of land, water, or interests in land and water, within
			 the area depicted on the map, to be added to the Historic Site.
					(c)Visitor
			 centerTo preserve the
			 historic character and landscape of the site, the Secretary may also acquire up
			 to five acres for the development of a visitor center and visitor parking area
			 adjacent to or in the general vicinity of the Historic Site.
					(d)Boundary revisionUpon acquisition of any land or interest in
			 land under this section, the Secretary shall revise the boundary of the
			 Historic Site to reflect the acquisition.
					(e)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
					(f)AdministrationLand added to the Historic Site by this
			 section shall be administered as part of the Historic Site in accordance with
			 applicable laws and regulations.
					312.Lowell National Historical Park boundary
			 adjustmentThe Act entitled
			 An Act to provide for the establishment of the Lowell National
			 Historical Park in the Commonwealth of Massachusetts, and for other
			 purposes approved June 5, 1978 (Public Law 95–290; 92 Stat. 290; 16
			 U.S.C. 410cc et seq.) is amended as follows:
					(1)In section 101(a), by adding a new
			 paragraph after paragraph (2) as follows:
						
							(3)The boundaries of the park are modified to
				include five parcels of land identified on the map entitled Boundary
				Adjustment, Lowell National Historical Park, numbered 475/81,424B and
				dated September 2004, and as delineated in section
				202(a)(2)(G).
							.
					(2)In section 202(a)(2), by adding at the end
			 the following new subparagraph:
						
							(G)The properties shown on the map identified
				in subsection (101)(a)(3) as follows:
								(i)91 Pevey Street.
								(ii)The portion of 607 Middlesex Place.
								(iii)Eagle Court.
								(iv)The portion of 50 Payne Street.
								(v)726
				Broadway.
								.
					313.Minidoka National Historic Site
					(a)DefinitionsIn this section:
						(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(2)StateThe term State means the State
			 of Idaho.
						(b)Bainbridge Island Japanese American
			 Memorial
						(1)Boundary adjustment
							(A)In GeneralThe boundary of the Minidoka Internment
			 National Monument, located in the State and established by Presidential
			 Proclamation 7395 of January 17, 2001, is adjusted to include the Nidoto Nai
			 Yoni (Let it not happen again) memorial (referred to in this
			 subsection as the memorial), which—
								(i)commemorates the Japanese Americans of
			 Bainbridge Island, Washington, who were the first to be forcibly removed from
			 their homes and relocated to internment camps during World War II under
			 Executive Order No. 9066; and
								(ii)consists of approximately 8 acres of land
			 owned by the City of Bainbridge Island, Washington, as depicted on the map
			 entitled Bainbridge Island Japanese American Memorial, numbered
			 194/80,003, and dated September, 2006.
								(B)MapThe map referred to in subparagraph (A)
			 shall be kept on file and made available for public inspection in the
			 appropriate offices of the National Park Service.
							(2)Administration of memorial
							(A)In GeneralThe memorial shall be administered as part
			 of the Minidoka Internment National Monument.
							(B)AgreementsTo carry out this subsection, the Secretary
			 may enter into agreements with—
								(i)the City of Bainbridge Island,
			 Washington;
								(ii)the Bainbridge Island Metropolitan Park and
			 Recreational District;
								(iii)the Bainbridge Island Japanese American
			 Community Memorial Committee;
								(iv)the Bainbridge Island Historical Society;
			 and
								(v)other appropriate individuals or
			 entities.
								(C)ImplementationTo implement an agreement entered into
			 under this paragraph, the Secretary may—
								(i)enter into a cooperative management
			 agreement relating to the operation and maintenance of the memorial with the
			 City of Bainbridge Island, Washington, in accordance with section 3(l) of
			 Public law 91–383 (16 U.S.C. 1a–2(l)); and
								(ii)enter into cooperative agreements with, or
			 make grants to, the City of Bainbridge Island, Washington, and other
			 non-Federal entities for the development of facilities, infrastructure, and
			 interpretive media at the memorial, if any Federal funds provided by a grant or
			 through a cooperative agreement are matched with non-Federal funds.
								(D)Administration and visitor use
			 siteThe Secretary may
			 operate and maintain a site in the State of Washington for administrative and
			 visitor use purposes associated with the Minidoka Internment National
			 Monument.
							(c)Establishment of Minidoka National Historic
			 Site
						(1)DefinitionsIn this section:
							(A)Historic siteThe term Historic Site means
			 the Minidoka National Historic Site established by paragraph (2)(A).
							(B)Minidoka mapThe term Minidoka Map means
			 the map entitled Minidoka National Historic Site, Proposed Boundary
			 Map, numbered 194/80,004, and dated December 2006.
							(2)Establishment
							(A)National historic siteIn order to protect, preserve, and
			 interpret the resources associated with the former Minidoka Relocation Center
			 where Japanese Americans were incarcerated during World War II, there is
			 established the Minidoka National Historic Site.
							(B)Minidoka Internment National
			 Monument
								(i)In generalThe Minidoka Internment National Monument
			 (referred to in this subsection as the Monument), as described
			 in Presidential Proclamation 7395 of January 17, 2001, is abolished.
								(ii)IncorporationThe land and any interests in the land at
			 the Monument are incorporated within, and made part of, the Historic
			 Site.
								(iii)FundsAny funds available for purposes of the
			 Monument shall be available for the Historic Site.
								(C)ReferencesAny reference in a law (other than in this
			 title), map, regulation, document, record, or other paper of the United States
			 to the Minidoka Internment National Monument shall be considered
			 to be a reference to the Minidoka National Historic Site.
							(3)Boundary of Historic Site
							(A)BoundaryThe boundary of the Historic Site shall
			 include—
								(i)approximately 292 acres of land, as
			 depicted on the Minidoka Map; and
								(ii)approximately 8 acres of land, as described
			 in subsection (b)(1)(A)(ii).
								(B)Availability of mapThe Minidoka Map shall be on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
							(4)Land transfers and acquisition
							(A)Transfer from Bureau of
			 ReclamationAdministrative
			 jurisdiction over the land identified on the Minidoka Map as BOR parcel
			 1 and BOR parcel 2, including any improvements on, and
			 appurtenances to, the parcels, is transferred from the Bureau of Reclamation to
			 the National Park Service for inclusion in the Historic Site.
							(B)Transfer from Bureau of Land
			 ManagementAdministrative
			 jurisdiction over the land identified on the Minidoka Map as Public
			 Domain Lands is transferred from the Bureau of Land Management to the
			 National Park Service for inclusion in the Historic Site, and the portions of
			 any prior Secretarial orders withdrawing the land are revoked.
							(C)Acquisition authorityThe Secretary may acquire any land or
			 interest in land located within the boundary of the Historic Site, as depicted
			 on the Minidoka Map, by—
								(i)donation;
								(ii)purchase with donated or appropriated funds
			 from a willing seller; or
								(iii)exchange.
								(5)Administration
							(A)In generalThe Historic Site shall be administered in
			 accordance with—
								(i)this Act; and
								(ii)laws (including regulations) generally
			 applicable to units of the National Park System, including—
									(I)the National Park Service Organic Act (16
			 U.S.C. 1 et seq.); and
									(II)the Act of August 21, 1935 (16 U.S.C. 461
			 et seq.).
									(B)Interpretation and education
								(i)In generalThe Secretary shall interpret—
									(I)the story of the relocation of Japanese
			 Americans during World War II to the Minidoka Relocation Center and other
			 centers across the United States;
									(II)the living conditions of the relocation
			 centers;
									(III)the work performed by the internees at the
			 relocation centers; and
									(IV)the contributions to the United States
			 military made by Japanese Americans who had been interned.
									(ii)Oral
			 historiesTo the extent
			 feasible, the collection of oral histories and testimonials from Japanese
			 Americans who were confined shall be a part of the interpretive program at the
			 Historic Site.
								(iii)CoordinationThe Secretary shall coordinate the
			 development of interpretive and educational materials and programs for the
			 Historic Site with the Manzanar National Historic Site in the State of
			 California.
								(C)Bainbridge Island Japanese American
			 MemorialThe Bainbridge
			 Island Japanese American Memorial shall be administered in accordance with
			 subsection (b)(2).
							(D)Continued agricultural useIn keeping with the historical use of the
			 land following the decommission of the Minidoka Relocation Center, the
			 Secretary may issue a special use permit or enter into a lease to allow
			 agricultural uses within the Historic Site under appropriate terms and
			 conditions, as determined by the Secretary.
							(6)Disclaimer of interest in land
							(A)In generalThe Secretary may issue to Jerome County,
			 Idaho, a document of disclaimer of interest in land for the parcel identified
			 as Tract No. 2—
								(i)in the final order of condemnation, for the
			 case numbered 2479, filed on January 31, 1947, in the District Court of the
			 United States, in and for the District of Idaho, Southern Division; and
								(ii)on the Minidoka Map.
								(B)ProcessThe Secretary shall issue the document of
			 disclaimer of interest in land under subsection (a) in accordance with section
			 315(b) of Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1745(b)).
							(C)EffectThe issuance by the Secretary of the
			 document of disclaimer of interest in land under subsection (a) shall have the
			 same effect as a quit-claim deed issued by the United States.
							(d)Conveyance of American Falls Reservoir
			 District Number 2
						(1)DefinitionsIn this subsection:
							(A)AgreementThe term Agreement means
			 Agreement No. 5–07–10–L1688 between the United States and the District,
			 entitled Agreement Between the United States and the American Falls
			 Reservoir District No. 2 to Transfer Title to the Federally Owned
			 Milner-Gooding Canal and Certain Property Rights, Title and Interest to the
			 American Falls Reservoir District No. 2.
							(B)DistrictThe term District means the
			 American Falls Reservoir District No. 2, located in Jerome, Lincoln, and
			 Gooding Counties, of the State.
							(2)Authority to convey title
							(A)In generalIn accordance with all applicable law and
			 the terms and conditions set forth in the Agreement, the Secretary may
			 convey—
								(i)to the District all right, title, and
			 interest in and to the land and improvements described in Appendix A of the
			 Agreement, subject to valid existing rights;
								(ii)to the city of Gooding, located in Gooding
			 County, of the State, all right, title, and interest in and to the 5.0 acres of
			 land and improvements described in Appendix D of the Agreement; and
								(iii)to the Idaho Department of Fish and Game
			 all right, title, and interest in and to the 39.72 acres of land and
			 improvements described in Appendix D of the Agreement.
								(B)Compliance with agreementAll parties to the conveyance under
			 subparagraph (A) shall comply with the terms and conditions of the Agreement,
			 to the extent consistent with this section.
							(3)Compliance with other laws
							(A)In generalOn conveyance of the land and improvements
			 under paragraph (2)(A)(i), the District shall comply with all applicable
			 Federal, State, and local laws (including regulations) in the operation of each
			 facility transferred.
							(B)Applicable authorityNothing in this subsection modifies or
			 otherwise affects the applicability of Federal reclamation law (the Act of June
			 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory
			 of that Act (43 U.S.C. 371 et seq.)) to project water provided to the
			 District.
							(4)Revocation of withdrawals
							(A)In generalThe portions of the Secretarial Orders
			 dated March 18, 1908, October 7, 1908, September 29, 1919, October 22, 1925,
			 March 29, 1927, July 23, 1927, and May 7, 1963, withdrawing the approximately
			 6,900 acres described in Appendix E of the Agreement for the purpose of the
			 Gooding Division of the Minidoka Project, are revoked.
							(B)Management of withdrawn landThe Secretary, acting through the Director
			 of the Bureau of Land Management, shall manage the withdrawn land described in
			 subparagraph (A) subject to valid existing rights.
							(5)Liability
							(A)In generalSubject to subparagraph (B), upon
			 completion of a conveyance under paragraph (2), the United States shall not be
			 liable for damages of any kind for any injury arising out of an act, omission,
			 or occurrence relating to the land (including any improvements to the land)
			 conveyed under the conveyance.
							(B)ExceptionSubparagraph (A) shall not apply to
			 liability for damages resulting from an injury caused by any act of negligence
			 committed by the United States (or by any officer, employee, or agent of the
			 United States) before the date of completion of the conveyance.
							(C)Federal tort claims actNothing in this paragraph increases the
			 liability of the United States beyond that provided in chapter 171 of title 28,
			 United States Code.
							(6)Future benefits
							(A)Responsibility of the
			 districtAfter completion of
			 the conveyance of land and improvements to the District under paragraph
			 (2)(A)(i), and consistent with the Agreement, the District shall assume
			 responsibility for all duties and costs associated with the operation,
			 replacement, maintenance, enhancement, and betterment of the transferred land
			 (including any improvements to the land).
							(B)Eligibility for Federal funding
								(i)In generalExcept as provided in clause (ii), the
			 District shall not be eligible to receive Federal funding to assist in any
			 activity described in subparagraph (A) relating to land and improvements
			 transferred under paragraph (2)(A)(i).
								(ii)ExceptionClause (i) shall not apply to any funding
			 that would be available to a similarly situated nonreclamation district, as
			 determined by the Secretary.
								(7)National Environmental Policy
			 ActBefore completing any
			 conveyance under this subsection, the Secretary shall complete all actions
			 required under—
							(A)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
							(B)the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
							(C)the National Historic Preservation Act (16
			 U.S.C. 470 et seq.); and
							(D)all other applicable laws (including
			 regulations).
							(8)Payment
							(A)Fair market value requirementAs a condition of the conveyance under
			 paragraph (2)(A)(i), the District shall pay the fair market value for the
			 withdrawn lands to be acquired by the District, in accordance with the terms of
			 the Agreement.
							(B)Grant for building
			 replacementAs soon as
			 practicable after the date of enactment of this Act, and in full satisfaction
			 of the Federal obligation to the District for the replacement of the structure
			 in existence on that date of enactment that is to be transferred to the
			 National Park Service for inclusion in the Minidoka National Historic Site, the
			 Secretary, acting through the Commissioner of Reclamation, shall provide to the
			 District a grant in the amount of $52,996, in accordance with the terms of the
			 Agreement.
							(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					314.Acadia National Park improvement
					(a)Extension of land conveyance
			 authoritySection 102(d) of
			 Public Law 99–420 (16 U.S.C. 341 note) is amended by striking paragraph (2) and
			 inserting the following:
						
							(2)Federally owned property under jurisdiction
				of the Secretary referred to in paragraph (1) of this subsection shall be
				conveyed to the towns in which the property is located without encumbrance and
				without monetary consideration, except that no town shall be eligible to
				receive such lands unless lands within the Park boundary and owned by the town
				have been conveyed to the
				Secretary.
							.
					(b)Extension of Acadia National Park Advisory
			 Commission
						(1)In generalSection 103(f) of Public Law 99–420 (16
			 U.S.C. 341 note) is amended by striking 20 and inserting
			 40.
						(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on September 25, 2006.
						(c)Authorization of
			 appropriationsSection 106 of
			 Public Law 99–420 (16 U.S.C. 341 note) is amended by adding the
			 following:
						
							(c)Additional fundingIn addition to such sums as have been
				heretofore appropriated, there is hereby authorized $10,000,000 for acquisition
				of lands and interests
				therein.
							.
					(d)Intermodal transportation
			 centerTitle I of Public Law
			 99–420 (16 U.S.C. 341 note) is amended by adding at the end the following new
			 section:
						
							108.Intermodal transportation center
								(a)In generalThe Secretary may provide assistance in the
				planning, construction, and operation of an intermodal transportation center
				located outside of the boundary of the Park in the town of Trenton, Maine to
				improve the management, interpretation, and visitor enjoyment of the
				Park.
								(b)AgreementsTo carry out subsection (a), in
				administering the intermodal transportation center, the Secretary may enter
				into interagency agreements with other Federal agencies, and, notwithstanding
				chapter 63 of title 31, United States Code, cooperative agreements, under
				appropriate terms and conditions, with State and local agencies, and nonprofit
				organizations—
									(1)to provide exhibits, interpretive services
				(including employing individuals to provide such services), and technical
				assistance;
									(2)to conduct activities that facilitate the
				dissemination of information relating to the Park and the Island Explorer
				transit system or any successor transit system;
									(3)to provide financial assistance for the
				construction of the intermodal transportation center in exchange for space in
				the center that is sufficient to interpret the Park; and
									(4)to assist with the operation and
				maintenance of the intermodal transportation center.
									(c)Authorization of appropriations
									(1)In generalThere are authorized to be appropriated to
				the Secretary not more than 40 percent of the total cost necessary to carry out
				this section (including planning, design and construction of the intermodal
				transportation center).
									(2)Operations and maintenanceThere are authorized to be appropriated to
				the Secretary not more than 85 percent of the total cost necessary to maintain
				and operate the intermodal transportation
				center.
									.
					CStudies
				321.National Park System special resource
			 study, Newtonia Civil War Battlefields, Missouri
					(a)Special resource studyThe Secretary of the Interior shall conduct
			 a special resource study relating to the First Battle of Newtonia in Newton
			 County, Missouri, which occurred on September 30, 1862, and the Second Battle
			 of Newtonia, which occurred on October 28, 1864, during the Missouri Expedition
			 of Confederate General Sterling Price in September and October 1864.
					(b)ContentsIn conducting the study under subsection
			 (a), the Secretary shall—
						(1)evaluate the national significance of the
			 Newtonia battlefields and their related sites;
						(2)consider the findings and recommendations
			 contained in the document entitled Vision Plan for Newtonia Battlefield
			 Preservation and dated June 2004, which was prepared by the Newtonia
			 Battlefields Protection Association;
						(3)evaluate the suitability and feasibility of
			 adding the battlefields and related sites as part of Wilson’s Creek National
			 Battlefield or designating the battlefields and related sites as a unit of the
			 National Park System;
						(4)analyze the potential impact that the
			 inclusion of the battlefields and related sites as part of Wilson’s Creek
			 National Battlefield or their designation as a unit of the National Park System
			 is likely to have on land within or bordering the battlefields and related
			 sites that is privately owned at the time of the study is conducted;
						(5)consider alternatives for preservation,
			 protection, and interpretation of the battlefields and related sites by the
			 National Park Service, other Federal, State, or local governmental entities, or
			 private and nonprofit organizations; and
						(6)identify cost estimates for any necessary
			 acquisition, development, interpretation, operation, and maintenance associated
			 with the alternatives referred to in paragraph (5).
						(c)CriteriaThe criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8 of
			 Public Law 91–383 (16 U.S.C. 1a–5) shall apply to the study under subsection
			 (a).
					(d)Transmission to congressNot later than three years after the date
			 on which funds are first made available for the study under subsection (a), the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report containing—
						(1)the results of the study; and
						(2)any conclusions and recommendations of the
			 Secretary.
						322.National Park Service study regarding the
			 Soldiers' Memorial Military Museum
					(a)FindingsCongress finds as follows:
						(1)The Soldiers' Memorial is a tribute to all
			 veterans located in the greater St. Louis area, including Southern
			 Illinois.
						(2)The current annual budget for the memorial
			 is $185,000 and is paid for exclusively by the City of St. Louis.
						(3)In 1923, the City of St. Louis voted to
			 spend $6,000,000 to purchase a memorial plaza and building dedicated to
			 citizens of St. Louis who lost their lives in World War I.
						(4)The purchase of the 7 block site exhausted
			 the funds and no money remained to construct a monument.
						(5)In 1933, Mayor Bernard F. Dickmann appealed
			 to citizens and the city government to raise $1,000,000 to construct a memorial
			 building and general improvement of the plaza area and the construction of
			 Soldiers' Memorial began on October 21, 1935.
						(6)On October 14, 1936, President Franklin D.
			 Roosevelt officially dedicated the site.
						(7)On Memorial Day in 1938, Mayor Dickmann
			 opened the building to the public.
						(b)StudyThe Secretary of the Interior shall carry
			 out a study to determine the suitability and feasibility of designating the
			 Soldiers' Memorial Military Museum, located at 1315 Chestnut, St. Louis,
			 Missouri, as a unit of the National Park System.
					(c)Study process and completionSection 8(c) of Public Law 91–383 (16
			 U.S.C. 1a–5(c)) shall apply to the conduct and completion of the study required
			 by this section.
					(d)ReportThe Secretary shall submit a report
			 describing the results the study required by this section to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate.
					323.Wolf House study
					(a)In generalThe Secretary shall complete a special
			 resource study of the Wolf House located on Highway 5 in Norfork, Arkansas, to
			 determine—
						(1)the suitability and feasibility of
			 designating the Wolf House as a unit of the National Park System; and
						(2)the methods and means for the protection
			 and interpretation of the Wolf House by the National Park Service, other
			 Federal, State, or local government entities or private or non-profit
			 organizations.
						(b)Study requirementsThe Secretary shall conduct the study in
			 accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5).
					(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 containing—
						(1)the results of the study; and
						(2)any recommendations of the
			 Secretary.
						324.Space Shuttle Columbia study
					(a)DefinitionsIn this section:
						(1)MemorialThe term memorial means a
			 memorial to the Space Shuttle Columbia that is subject to the study in
			 subsection (b).
						(2)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
						(b)Study of suitability and feasibility of
			 establishing memorials to the space shuttle columbia
						(1)In generalNot later than 3 years after the date on
			 which funds are made available, the Secretary shall conduct a special resource
			 study to determine the feasibility and suitability of establishing a memorial
			 as a unit or units of the National Park System to the Space Shuttle Columbia on
			 land in the State of Texas described in paragraph (2) on which large debris
			 from the Shuttle was recovered.
						(2)Description of landThe parcels of land referred to in
			 paragraph (1) are—
							(A)the parcel of land owned by the Fredonia
			 Corporation, located at the southeast corner of the intersection of East
			 Hospital Street and North Fredonia Street, Nacogdoches, Texas;
							(B)the parcel of land owned by Temple Inland
			 Inc., 10 acres of a 61-acre tract bounded by State Highway 83 and Bayou Bend
			 Road, Hemphill, Texas;
							(C)the parcel of land owned by the city of
			 Lufkin, Texas, located at City Hall Park, 301 Charlton Street, Lufkin, Texas;
			 and
							(D)the parcel of land owned by San Augustine
			 County, Texas, located at 1109 Oaklawn Street, San Augustine, Texas.
							(3)Additional sitesThe Secretary may recommend to Congress
			 additional sites in the State of Texas relating to the Space Shuttle Columbia
			 for establishment as memorials to the Space Shuttle Columbia.
						325.César E. Chávez study
					(a)In GeneralNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary of the
			 Interior (referred to in this section as the Secretary) shall
			 complete a special resource study of sites in the State of Arizona, the State
			 of California, and other States that are significant to the life of César E.
			 Chávez and the farm labor movement in the western United States to
			 determine—
						(1)appropriate methods for preserving and
			 interpreting the sites; and
						(2)whether any of the sites meets the criteria
			 for listing on the National Register of Historic Places or designation as a
			 national historic landmark under—
							(A)the Act of August 21, 1935 (16 U.S.C. 461
			 et seq.); or
							(B)the National Historic Preservation Act (16
			 U.S.C. 470 et seq.).
							(b)RequirementsIn conducting the study under subsection
			 (a), the Secretary shall—
						(1)consider the criteria for the study of
			 areas for potential inclusion in the National Park System under section 8(b)(2)
			 of Public Law 91–383 (16 U.S.C. 1a–5(b)(2)); and
						(2)consult with—
							(A)the César E. Chávez Foundation;
							(B)the United Farm Workers Union; and
							(C)State and local historical associations and
			 societies, including any State historic preservation offices in the State in
			 which the site is located.
							(c)ReportOn completion of the study, the Secretary
			 shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes—
						(1)the findings of the study; and
						(2)any recommendations of the
			 Secretary.
						(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					326.Taunton, Massachusetts, special resource
			 study
					(a)In generalThe Secretary of the Interior (referred to
			 in this section as the Secretary), in consultation with the
			 appropriate State historic preservation officers, State historical societies,
			 the city of Taunton, Massachusetts, and other appropriate organizations, shall
			 conduct a special resources study regarding the suitability and feasibility of
			 designating certain historic buildings and areas in Taunton, Massachusetts, as
			 a unit of the National Park System. The study shall be conducted and completed
			 in accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) and
			 shall include analysis, documentation, and determinations regarding whether the
			 historic areas in Taunton—
						(1)can be managed, curated, interpreted,
			 restored, preserved, and presented as an organic whole under management by the
			 National Park Service or under an alternative management structure;
						(2)have an assemblage of natural, historic,
			 and cultural resources that together represent distinctive aspects of American
			 heritage worthy of recognition, conservation, interpretation, and continuing
			 use;
						(3)reflect traditions, customs, beliefs, and
			 historical events that are valuable parts of the national story;
						(4)provide outstanding opportunities to
			 conserve natural, historic, cultural, architectural, or scenic features;
						(5)provide outstanding recreational and
			 educational opportunities; and
						(6)can be managed by the National Park Service
			 in partnership with residents, business interests, nonprofit organizations, and
			 State and local governments to develop a unit of the National Park System
			 consistent with State and local economic activity.
						(b)ReportNot later than 3 fiscal years after the
			 date on which funds are first made available for this section, the Secretary
			 shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report on the findings, conclusions, and recommendations of the study
			 required under subsection (a).
					(c)Private propertyThe recommendations in the report submitted
			 pursuant to subsection (b) shall include discussion and consideration of the
			 concerns expressed by private landowners with respect to designating certain
			 structures referred to in this section as a unit of the National Park
			 System.
					327.Rim of the Valley Corridor study
					(a)In generalThe Secretary of the Interior (referred to
			 in this section as the Secretary) shall complete a special
			 resource study of the area known as the Rim of the Valley Corridor, generally
			 including the mountains encircling the San Fernando, La Crescenta, Santa
			 Clarita, Simi, and Conejo Valleys in California, to determine—
						(1)the suitability and feasibility of
			 designating all or a portion of the corridor as a unit of the Santa Monica
			 Mountains National Recreation Area; and
						(2)the methods and means for the protection
			 and interpretation of this corridor by the National Park Service, other
			 Federal, State, or local government entities or private or non-profit
			 organizations.
						(b)DocumentationIn conducting the study authorized under
			 subsection (a), the Secretary shall document—
						(1)the process used to develop the existing
			 Santa Monica Mountains National Recreation Area Fire Management Plan and
			 Environmental Impact Statement (September 2005); and
						(2)all activity conducted pursuant to the plan
			 referred to in paragraph (1) designed to protect lives and property from
			 wildfire.
						(c)Study requirementsThe Secretary shall conduct the study in
			 accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5).
					(d)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this title, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 containing—
						(1)the results of the study; and
						(2)any recommendations of the
			 Secretary.
						DMemorials, commissions, and
			 museums
				331.Commemorative work to honor Brigadier
			 General Francis Marion and his family
					(a)FindingsThe Congress finds the following:
						(1)Francis Marion was born in 1732 in St.
			 John’s Parish, Berkeley County, South Carolina. He married Mary Esther Videau
			 on April 20th, 1786. Francis and Mary Esther Marion had no children, but raised
			 a son of a relative as their own, and gave the child Francis Marion’s
			 name.
						(2)Brigadier General Marion commanded the
			 Williamsburg Militia Revolutionary force in South Carolina and was instrumental
			 in delaying the advance of British forces by leading his troops in disrupting
			 supply lines.
						(3)Brigadier General Marion’s tactics, which
			 were unheard of in rules of warfare at the time, included lightning raids on
			 British convoys, after which he and his forces would retreat into the swamps to
			 avoid capture. British Lieutenant Colonel Tarleton stated that as for
			 this damned old swamp fox, the devil himself could not catch him. Thus,
			 the legend of the Swamp Fox was born.
						(4)His victory at the Battle of Eutaw Springs
			 in September of 1781 was officially recognized by Congress.
						(5)Brigadier General Marion’s troops are
			 believed to be the first racially integrated force fighting for the United
			 States, as his band was a mix of Whites, Blacks, both free and slave, and
			 Native Americans.
						(6)As a statesman, he represented his parish
			 in the South Carolina senate as well as his State at the Constitutional
			 Convention.
						(7)Although the Congress has authorized the
			 establishment of commemorative works on Federal lands in the District of
			 Columbia honoring such celebrated Americans as George Washington, Thomas
			 Jefferson, and Abraham Lincoln, the National Capital has no comparable memorial
			 to Brigadier General Francis Marion for his bravery and leadership during the
			 Revolutionary War, without which the United States would not exist.
						(8)Brigadier General Marion’s legacy must live
			 on. Since 1878, United States Reservation 18 has been officially referred to as
			 Marion Park. Located between 4th and 6th Streets, S.E., at the intersection of
			 E Street and South Carolina Avenue, S.E., in Washington, DC, the park lacks a
			 formal commemoration to this South Carolina hero who was important to the
			 initiation of the Nation’s heritage.
						(9)The time has come to correct this oversight
			 so that future generations of Americans will know and understand the preeminent
			 historical and lasting significance to the Nation of Brigadier General Marion’s
			 contributions. Such a South Carolina hero deserves to be given the proper
			 recognition.
						(b)Authority To establish commemorative
			 workThe Marion Park Project,
			 a committee of the Palmetto Conservation Foundation, may establish a
			 commemorative work on Federal land in the District of Columbia and its environs
			 to honor Brigadier General Francis Marion and his service.
					(c)Compliance with standards for commemorative
			 worksThe commemorative work
			 authorized by subsection (b) shall be established in accordance with chapter 89
			 of title 40, United States Code (commonly known as the Commemorative
			 Works Act).
					(d)Use of federal funds
			 prohibitedFederal funds may
			 not be used to pay any expense of the establishment of the commemorative work
			 authorized by subsection (b). The Marion Park Project, a committee of the
			 Palmetto Conservation Foundation, shall be solely responsible for acceptance of
			 contributions for, and payment of the expenses of, the establishment of that
			 commemorative work.
					(e)Deposit of excess fundsIf, upon payment of all expenses of the
			 establishment of the commemorative work authorized by subsection (b) (including
			 the maintenance and preservation amount provided for in section 8906(b) of
			 title 40, United States Code), or upon expiration of the authority for the
			 commemorative work under chapter 89 of title 40, United States Code, there
			 remains a balance of funds received for the establishment of that commemorative
			 work, the Marion Park Project, a committee of the Palmetto Conservation
			 Foundation, shall transmit the amount of the balance to the Secretary of the
			 Treasury for deposit in the account provided for in section 8906(b)(1) of such
			 title.
					(f)DefinitionsFor the purposes of this section, the terms
			 commemorative work and the District of Columbia and its
			 environs have the meanings given to such terms in section 8902(a) of
			 title 40, United States Code.
					332.Dwight D. Eisenhower Memorial
			 CommissionSection 8162 of the
			 Department of Defense Appropriations Act, 2000 (Public Law 106–79; 113 Stat.
			 1274) is amended—
					(1)by striking subsection (j) and inserting
			 the following:
						
							(j)Powers of the commission
								(1)In general
									(A)PowersThe Commission may—
										(i)make such expenditures for services and
				materials for the purpose of carrying out this section as the Commission
				considers advisable from funds appropriated or received as gifts for that
				purpose;
										(ii)solicit and accept contributions to be used
				in carrying out this section or to be used in connection with the construction
				or other expenses of the memorial;
										(iii)hold hearings and enter into
				contracts;
										(iv)enter into contracts for specialized or
				professional services as necessary to carry out this section; and
										(v)take such actions as are necessary to carry
				out this section.
										(B)Specialized or professional
				servicesServices under
				subparagraph (A)(iv) may be—
										(i)obtained without regard to the provisions
				of title 5, United States Code, including section 3109 of that title;
				and
										(ii)may be paid without regard to the
				provisions of title 5, United States Code, including chapter 51 and subchapter
				III of chapter 53 of that title.
										(2)Gifts of propertyThe Commission may accept gifts of real or
				personal property to be used in carrying out this section, including to be used
				in connection with the construction or other expenses of the memorial.
								(3)Federal cooperationAt the request of the Commission, a Federal
				department or agency may provide any information or other assistance to the
				Commission that the head of the Federal department or agency determines to be
				appropriate.
								(4)Powers of members and agents
									(A)In generalIf authorized by the Commission, any member
				or agent of the Commission may take any action that the Commission is
				authorized to take under this section.
									(B)ArchitectThe Commission may appoint an architect as
				an agent of the Commission to—
										(i)represent the Commission on various
				governmental source selection and planning boards on the selection of the firms
				that will design and construct the memorial; and
										(ii)perform other duties as designated by the
				Chairperson of the Commission.
										(C)TreatmentAn authorized member or agent of the
				Commission (including an individual appointed under subparagraph (B)) providing
				services to the Commission shall be considered an employee of the Federal
				Government in the performance of those services for the purposes of chapter 171
				of title 28, United States Code, relating to tort claims.
									(5)TravelEach member of the Commission shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the
				Commission.
								;
				
					(2)by redesignating subsection (o) as
			 subsection (q); and
					(3)by adding after subsection (n) the
			 following:
						
							(o)Staff and support services
								(1)Executive directorThere shall be an Executive Director
				appointed by the Commission to be paid at a rate not to exceed the maximum rate
				of basic pay for level IV of the Executive Schedule.
								(2)Staff
									(A)In generalThe staff of the Commission may be
				appointed and terminated without regard to the provisions of title 5, United
				States Code, governing appointments in the competitive service, and may be paid
				without regard to the provisions of chapter 51 and subchapter III of chapter 53
				of that title, relating to classification and General Schedule pay rates,
				except that an individual appointed under this paragraph may not receive pay in
				excess of the maximum rate of basic pay for GS–15 of the General
				Schedule.
									(B)Senior staffNotwithstanding subparagraph (A), not more
				than 3 staff employees of the Commission (in addition to the Executive
				Director) may be paid at a rate not to exceed the maximum rate of basic pay for
				level IV of the Executive Schedule.
									(3)Staff of federal agenciesOn request of the Commission, the head of
				any Federal department or agency may detail any of the personnel of the
				department or agency to the Commission to assist the Commission to carry out
				its duties under this section.
								(4)Federal supportThe Commission shall obtain administrative
				and support services from the General Services Administration on a reimbursable
				basis. The Commission may use all contracts, schedules, and acquisition
				vehicles allowed to external clients through the General Services
				Administration.
								(5)Cooperative agreementsThe Commission may enter into cooperative
				agreements with Federal agencies, State, local, tribal and international
				governments, and private interests and organizations which will further the
				goals and purposes of this section.
								(6)Temporary, intermittent, and part-time
				services
									(A)In generalThe Commission may obtain temporary,
				intermittent, and part-time services under section 3109 of title 5, United
				States Code, at rates not to exceed the maximum annual rate of basic pay
				payable under section 5376 of that title.
									(B)Non-applicability to certain
				servicesThis paragraph shall
				not apply to services under subsection (j)(1)(A)(iv).
									(7)Volunteer services
									(A)In generalNotwithstanding section 1342 of title 31,
				United States Code, the Commission may accept and utilize the services of
				volunteers serving without compensation.
									(B)ReimbursementThe Commission may reimburse such
				volunteers for local travel and office supplies, and for other travel expenses,
				including per diem in lieu of subsistence, as authorized by section 5703 of
				title 5, United States Code.
									(C)Liability
										(i)In generalSubject to clause (ii), a volunteer
				described in subparagraph (A) shall be considered to be a volunteer for
				purposes of the Volunteer Protection Act of 1997 (42 U.S.C. 14501 et
				seq.).
										(ii)ExceptionSection 4(d) of the Volunteer Protection
				Act of 1997 (42 U.S.C. 14503(d)) shall not apply for purposes of a claim
				against a volunteer described in subparagraph (A).
										(p)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as necessary to carry out this
				section.
							.
					333.Commission to Study the Potential Creation
			 of a National Museum of the American Latino
					(a)Establishment of Commission
						(1)In generalThere is established the Commission to
			 Study the Potential Creation of a National Museum of the American Latino
			 (hereafter in this section referred to as the
			 Commission).
						(2)MembershipThe Commission shall consist of 23 members
			 appointed not later than 6 months after the date of enactment of this Act as
			 follows:
							(A)The President shall appoint 7 voting
			 members.
							(B)The Speaker of the House of
			 Representatives, the Minority Leader of the House of Representatives, the
			 Majority Leader of the Senate, and the Minority Leader of the Senate shall each
			 appoint 3 voting members.
							(C)In addition to the members appointed under
			 subparagraph (B), the Speaker of the House of Representatives, the Minority
			 Leader of the House of Representatives, the Majority Leader of the Senate, and
			 the Minority Leader of the Senate shall each appoint 1 nonvoting member.
							(3)QualificationsMembers of the Commission shall be chosen
			 from among individuals, or representatives of institutions or entities, who
			 possess either—
							(A)a demonstrated commitment to the research,
			 study, or promotion of American Latino life, art, history, political or
			 economic status, or culture, together with—
								(i)expertise in museum administration;
								(ii)expertise in fundraising for nonprofit or
			 cultural institutions;
								(iii)experience in the study and teaching of
			 Latino culture and history at the post-secondary level;
								(iv)experience in studying the issue of the
			 Smithsonian Institution’s representation of American Latino art, life, history,
			 and culture; or
								(v)extensive experience in public or elected
			 service; or
								(B)experience in the administration of, or the
			 planning for the establishment of, museums devoted to the study and promotion
			 of the role of ethnic, racial, or cultural groups in American history.
							(b)Functions of the Commission
						(1)Plan of action for establishment and
			 maintenance of MuseumThe
			 Commission shall submit a report to the President and the Congress containing
			 its recommendations with respect to a plan of action for the establishment and
			 maintenance of a National Museum of the American Latino in Washington, DC
			 (hereafter in this section referred to as the Museum).
						(2)Fundraising planThe Commission shall develop a fundraising
			 plan for supporting the creation and maintenance of the Museum through
			 contributions by the American people, and a separate plan on fundraising by the
			 American Latino community.
						(3)Report on issuesThe Commission shall examine (in
			 consultation with the Secretary of the Smithsonian Institution), and submit a
			 report to the President and the Congress on, the following issues:
							(A)The availability and cost of collections to
			 be acquired and housed in the Museum.
							(B)The impact of the Museum on regional
			 Hispanic- and Latino-related museums.
							(C)Possible locations for the Museum in
			 Washington, DC and its environs, to be considered in consultation with the
			 National Capital Planning Commission and the Commission of Fine Arts, the
			 Department of the Interior and Smithsonian Institution.
							(D)Whether the Museum should be located within
			 the Smithsonian Institution.
							(E)The governance and organizational structure
			 from which the Museum should operate.
							(F)How to engage the American Latino community
			 in the development and design of the Museum.
							(G)The cost of constructing, operating, and
			 maintaining the Museum.
							(4)Legislation To carry out plan of
			 actionBased on the
			 recommendations contained in the report submitted under paragraph (1) and the
			 report submitted under paragraph (3), the Commission shall submit for
			 consideration to the Committee on Transportation and Infrastructure of the
			 House of Representatives, the Committee on House Administration of the House of
			 Representatives, the Committee on Rules and Administration of the Senate, the
			 Committee on Natural Resources of the House of Representatives, the Committee
			 on Energy and Natural Resources of the Senate, and the Committees on
			 Appropriations of the House of Representatives and the Senate recommendations
			 for a legislative plan of action to create and construct the Museum.
						(5)National conferenceIn carrying out its functions under this
			 section, the Commission may convene a national conference on the Museum,
			 comprised of individuals committed to the advancement of American Latino life,
			 art, history, and culture, not later than 18 months after the commission
			 members are selected.
						(c)Administrative provisions
						(1)Facilities and support of department of the
			 interiorThe Department of
			 the Interior shall provide from funds appropriated for this purpose
			 administrative services, facilities, and funds necessary for the performance of
			 the Commission’s functions. These funds shall be made available prior to any
			 meetings of the Commission.
						(2)CompensationEach member of the Commission who is not an
			 officer or employee of the Federal Government may receive compensation for each
			 day on which the member is engaged in the work of the Commission, at a daily
			 rate to be determined by the Secretary of the Interior.
						(3)Travel expensesEach member shall be entitled to travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
						(4)Federal advisory committee
			 actThe Commission is not
			 subject to the provisions of the Federal Advisory Committee Act.
						(d)Deadline for submission of reports;
			 termination
						(1)DeadlineThe Commission shall submit final versions
			 of the reports and plans required under subsection (b) not later than 24 months
			 after the date of the Commission’s first meeting.
						(2)TerminationThe Commission shall terminate not later
			 than 30 days after submitting the final versions of reports and plans pursuant
			 to paragraph (1).
						(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for carrying out the activities of the Commission
			 $2,100,000 for the first fiscal year beginning after the date of enactment of
			 this Act and $1,100,000 for the second fiscal year beginning after the date of
			 enactment of this Act.
					334.Hudson-Fulton-Champlain Quadricentennial
			 Commemoration Commission
					(a)CoordinationEach commission established under this
			 section shall coordinate with the other respective commission established under
			 this section to ensure that commemorations of Henry Hudson, Robert Fulton, and
			 Samuel de Champlain are—
						(1)consistent with the plans and programs of
			 the commemorative commissions established by the States of New York and
			 Vermont; and
						(2)well-organized and successful.
						(b)DefinitionsIn this section:
						(1)Champlain commemorationThe term Champlain
			 commemoration means the commemoration of the 400th anniversary of the
			 voyage of Samuel de Champlain.
						(2)Champlain CommissionThe term Champlain Commission
			 means the Champlain Quadricentennial Commemoration Commission established by
			 subsection (c)(1).
						(3)CommissionThe term Commission means each
			 of the Champlain Commission and the Hudson-Fulton Commission.
						(4)Hudson-Fulton commemorationThe term Hudson-Fulton
			 commemoration means the commemoration of—
							(A)the 200th anniversary of the voyage of
			 Robert Fulton in the Clermont; and
							(B)the 400th anniversary of the voyage of
			 Henry Hudson in the Half Moon.
							(5)Hudson-Fulton commissionThe term Hudson-Fulton
			 Commission means the Hudson-Fulton 400th Commemoration Commission
			 established by subsection (d)(1).
						(6)Lake Champlain Basin ProgramThe term Lake Champlain Basin
			 Program means the partnership established by section 120 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1270) between the States of New York and
			 Vermont and Federal agencies to carry out the Lake Champlain management plan
			 entitled, Opportunities for Action: An Evolving Plan for the Lake
			 Champlain Basin.
						(7)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(c)Establishment of Champlain
			 Commission
						(1)In generalThere is established a commission to be
			 known as the Champlain Quadricentennial Commemoration
			 Commission.
						(2)Membership
							(A)CompositionThe Champlain Commission shall be composed
			 of 10 members, of whom—
								(i)1 member shall be the Director of the
			 National Park Service (or a designee);
								(ii)4 members shall be appointed by the
			 Secretary from among individuals who, on the date of enactment of this Act,
			 are—
									(I)serving as members of the
			 Hudson-Fulton-Champlain Quadricentennial Commission of the State of New York;
			 and
									(II)residents of Champlain Valley, New
			 York;
									(iii)4 members shall be appointed by the
			 Secretary from among individuals who, on the date of enactment of this Act,
			 are—
									(I)serving as members of the Lake Champlain
			 Quadricentennial Commission of the State of Vermont; and
									(II)residents of the State of Vermont;
			 and
									(iv)1 member shall be appointed by the
			 Secretary, and shall be an individual who has—
									(I)an interest in, support for, and expertise
			 appropriate with respect to, the Champlain commemoration; and
									(II)knowledge relating to the history of the
			 Champlain Valley.
									(B)Term; vacancies
								(i)TermA member of the Champlain Commission shall
			 be appointed for the life of the Champlain Commission.
								(ii)VacanciesA vacancy on the Champlain Commission shall
			 be filled in the same manner in which the original appointment was made.
								(3)DutiesThe Champlain Commission shall—
							(A)plan, develop, and execute programs and
			 activities appropriate to commemorate the 400th anniversary of the voyage of
			 Samuel de Champlain, the first European to discover and explore Lake
			 Champlain;
							(B)facilitate activities relating to the
			 Champlain Quadricentennial throughout the United States;
							(C)coordinate the activities of the Champlain
			 Commission with—
								(i)State commemoration commissions;
								(ii)appropriate Federal agencies;
								(iii)the Lake Champlain Basin Program;
								(iv)the National Endowment for the Arts;
			 and
								(v)the Smithsonian Institution;
								(D)encourage civic, patriotic, historical,
			 educational, artistic, religious, economic, and other organizations throughout
			 the United States to organize and participate in anniversary activities to
			 expand the understanding and appreciation of the significance of the voyage of
			 Samuel de Champlain;
							(E)provide technical assistance to States,
			 localities, and nonprofit organizations to further the Champlain
			 commemoration;
							(F)coordinate and facilitate for the public
			 scholarly research on, publication about, and interpretation of, the voyage of
			 Samuel de Champlain;
							(G)ensure that the Champlain 2009 anniversary
			 provides a lasting legacy and a long-term public benefit by assisting in the
			 development of appropriate programs and facilities;
							(H)help ensure that the observances of the
			 voyage of Samuel de Champlain are inclusive and appropriately recognize the
			 experiences and heritage of all people present when Samuel de Champlain arrived
			 in the Champlain Valley; and
							(I)consult and coordinate with the Lake
			 Champlain Basin Program and other relevant organizations to plan and develop
			 programs and activities to commemorate the voyage of Samuel de
			 Champlain.
							(d)Establishment of Hudson-Fulton
			 Commission
						(1)EstablishmentThere is established a commission to be
			 known as the Hudson-Fulton 400th Commemoration
			 Commission.
						(2)Membership
							(A)CompositionThe Hudson-Fulton Commission shall be
			 composed of 15 members, of whom—
								(i)1 member shall be the Director of the
			 National Park Service (or a designee);
								(ii)1 member shall be appointed by the
			 Secretary, after considering the recommendation of the Governor of the State of
			 New York;
								(iii)6 members shall be appointed by the
			 Secretary, after considering the recommendations of the Members of the House of
			 Representatives whose districts encompass the Hudson River Valley;
								(iv)2 members shall be appointed by the
			 Secretary, after considering the recommendations of the Members of the Senate
			 from the State of New York;
								(v)2 members shall be—
									(I)appointed by the Secretary; and
									(II)individuals who have an interest in,
			 support for, and expertise appropriate with respect to, the Hudson-Fulton
			 commemoration, of whom—
										(aa)1 member shall be an individual with
			 expertise in the Hudson River Valley National Heritage Area; and
										(bb)1 member shall be an individual with
			 expertise in the State of New York, as it relates to the Hudson-Fulton
			 commemoration;
										(vi)1 member shall be the Chairperson of a
			 commemorative commission formed by the State of New York (or the designee of
			 the Chairperson); and
								(vii)2 members shall be appointed by the
			 Secretary, after—
									(I)considering the recommendation of the Mayor
			 of the city of New York; and
									(II)consulting the Members of the House of
			 Representatives whose districts encompass the city of New York.
									(B)Term; vacancies
								(i)TermA member of the Hudson-Fulton Commission
			 shall be appointed for the life of the Hudson-Fulton Commission.
								(ii)VacanciesA vacancy on the Hudson-Fulton Commission
			 shall be filled in the same manner in which the original appointment was
			 made.
								(3)DutiesThe Hudson-Fulton Commission shall—
							(A)plan, develop, and execute programs and
			 activities appropriate to commemorate—
								(i)the 400th anniversary of the voyage of
			 Henry Hudson, the first European to sail up the Hudson River; and
								(ii)the 200th anniversary of the voyage of
			 Robert Fulton, the first person to use steam navigation on a commercial
			 basis;
								(B)facilitate activities relating to the
			 Hudson-Fulton-Champlain Quadricentennial throughout the United States;
							(C)coordinate the activities of the
			 Hudson-Fulton Commission with—
								(i)State commemoration commissions;
								(ii)appropriate Federal agencies;
								(iii)the National Park Service, with respect to
			 the Hudson River Valley National Heritage Area;
								(iv)the American Heritage Rivers Initiative
			 Interagency Committee established by Executive Order 13061, dated September 11,
			 1997;
								(v)the National Endowment for the
			 Humanities;
								(vi)the National Endowment for the Arts;
			 and
								(vii)the Smithsonian Institution;
								(D)encourage civic, patriotic, historical,
			 educational, artistic, religious, economic, and other organizations throughout
			 the United States to organize and participate in anniversary activities to
			 expand the understanding and appreciation of the significance of the voyages of
			 Henry Hudson and Robert Fulton;
							(E)provide technical assistance to States,
			 localities, and nonprofit organizations to further the Hudson-Fulton
			 commemoration;
							(F)coordinate and facilitate for the public
			 scholarly research on, publication about, and interpretation of, the voyages of
			 Henry Hudson and Robert Fulton;
							(G)ensure that the Hudson-Fulton 2009
			 commemorations provide a lasting legacy and long-term public benefit by
			 assisting in the development of appropriate programs and facilities; and
							(H)help ensure that the observances of Henry
			 Hudson are inclusive and appropriately recognize the experiences and heritage
			 of all people present when Henry Hudson sailed the Hudson River.
							(e)Commission meetings
						(1)Initial meetingNot later than 30 days after the date on
			 which all members of a commission established under this section have been
			 appointed, the applicable Commission shall hold an initial meeting.
						(2)MeetingsA commission established under this section
			 shall meet—
							(A)at least twice each year; or
							(B)at the call of the Chairperson or the
			 majority of the members of the Commission.
							(3)QuorumA majority of voting members shall
			 constitute a quorum, but a lesser number may hold meetings.
						(4)Chairperson and vice chairperson
							(A)ElectionThe Commission shall elect the Chairperson
			 and the Vice Chairperson of the Commission on an annual basis.
							(B)Absence of the chairpersonThe Vice Chairperson shall serve as the
			 Chairperson in the absence of the Chairperson.
							(5)VotingA commission established under this section
			 shall act only on an affirmative vote of a majority of the voting members of
			 the applicable Commission.
						(f)Commission powers
						(1)GiftsThe Commission may solicit, accept, use,
			 and dispose of gifts, bequests, or devises of money or other property for
			 aiding or facilitating the work of the Commission.
						(2)Appointment of advisory
			 committeesThe Commission may
			 appoint such advisory committees as the Commission determines to be necessary
			 to carry out this section.
						(3)Authorization of actionThe Commission may authorize any member or
			 employee of the Commission to take any action that the Commission is authorized
			 to take under this section.
						(4)Procurement
							(A)In generalThe Commission may procure supplies,
			 services, and property, and make or enter into contracts, leases, or other
			 legal agreements, to carry out this section (except that a contract, lease, or
			 other legal agreement made or entered into by the Commission shall not extend
			 beyond the date of termination of the Commission).
							(B)LimitationThe Commission may not purchase real
			 property.
							(5)Postal ServicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as other agencies of the
			 Federal Government.
						(6)Grants
							(A) Champlain CommissionThe Champlain Commission may make grants in
			 amounts not to exceed $20,000—
								(i)to communities, nonprofit organizations,
			 and State commemorative commissions to develop programs to assist in the
			 Champlain commemoration; and
								(ii)to research and scholarly organizations to
			 research, publish, or distribute information relating to the early history of
			 the voyage of Samuel de Champlain.
								(B)Hudson-Fulton CommissionThe Hudson-Fulton Commission may make
			 grants in amounts not to exceed $20,000—
								(i)to communities, nonprofit organizations,
			 and State commemorative commissions to develop programs to assist in the
			 Hudson-Fulton commemoration; and
								(ii)to research and scholarly organizations to
			 research, publish, or distribute information relating to the early history of
			 the voyages of Henry Hudson and Robert Fulton.
								(7)Technical assistanceThe Commission shall provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 Champlain commemoration and Hudson-Fulton commemoration, as applicable.
						(8)Coordination and consultation with Lake
			 Champlain Basin ProgramThe
			 Champlain Commission shall coordinate and consult with the Lake Champlain Basin
			 Program to provide grants and technical assistance under paragraphs (6)(A) and
			 (7) for the development of activities commemorating the voyage of Samuel de
			 Champlain.
						(g)Commission personnel matters
						(1)Compensation of members
							(A)In generalExcept as provided in subparagraph (B), a
			 member of the Commission shall serve without compensation.
							(B)Federal employeesA member of the Commission who is an
			 officer or employee of the Federal Government shall serve without compensation
			 in addition to the compensation received for the services of the member as an
			 officer or employee of the Federal Government.
							(2)Travel expensesA member of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
						(3)StaffThe Commission may, without regard to the
			 civil service laws (including regulations), appoint and terminate an Executive
			 Director and such other additional personnel as are necessary to enable the
			 Commission to perform the duties of the Commission.
						(4)Compensation
							(A)In generalExcept as provided in subparagraph (B), the
			 Commission may fix the compensation of the Executive Director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
							(B)Maximum rate of payThe rate of pay for the Executive Director
			 and other personnel shall not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
							(5)Detail of government employees
							(A)Federal employees
								(i)In generalAt the request of the Commission, the head
			 of any Federal agency may detail, on a reimbursable or nonreimbursable basis,
			 any of the personnel of the agency to the Commission to assist the Commission
			 in carrying out the duties of the Commission under this section.
								(ii)Civil service statusThe detail of an employee under clause (i)
			 shall be without interruption or loss of civil service status or
			 privilege.
								(B)State employeesThe Commission may—
								(i)accept the services of personnel detailed
			 from the State of New York or the State of Vermont, as appropriate (including
			 subdivisions of the States); and
								(ii)reimburse the State of New York or the
			 State of Vermont for services of detailed personnel.
								(C)Lake Champlain Basin Program
			 employeesThe Champlain
			 Commission may—
								(i)accept the services of personnel detailed
			 from the Lake Champlain Basin Program; and
								(ii)reimburse the Lake Champlain Basin Program
			 for services of detailed personnel.
								(D)Procurement of temporary and intermittent
			 servicesThe Commission may
			 procure temporary and intermittent services in accordance with section 3109(b)
			 of title 5, United States Code, at rates for individuals that do not exceed the
			 daily equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of that title.
							(6)Volunteer and uncompensated
			 servicesNotwithstanding
			 section 1342 of title 31, United States Code, the Commission may accept and use
			 voluntary and uncompensated services as the Commission determines
			 necessary.
						(7)Support servicesThe Secretary shall provide to the
			 Commission, on a reimbursable basis, such administrative support services as
			 the Commission may request.
						(8)FACA nonapplicabilitySection 14(b) of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Commission.
						(h)ReportsNot later than September 30, 2010, the
			 Commission shall submit to the Secretary a report that contains—
						(1)a summary of the activities of the
			 Commission;
						(2)a final accounting of funds received and
			 expended by the Commission; and
						(3)the findings and recommendations of the
			 Commission.
						(i)Termination of Commissions
						(1)Date of terminationThe Commission shall terminate on December
			 31, 2010.
						(2)Transfer of documents and
			 materialsBefore the date of
			 termination specified in paragraph (1), the Commission shall transfer all of
			 its documents and materials of the Commission to the National Archives or
			 another appropriate Federal entity.
						(j)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated to
			 carry out this section for each of fiscal years 2008 through 2011—
							(A)$500,000 to the Champlain Commission;
			 and
							(B)$500,000 to the Hudson-Fulton
			 Commission.
							(2)AvailabilityAmounts made available under paragraph (1)
			 shall remain available until expended.
						335.Sense of Congress regarding the designation
			 of the Museum of the American Quilter’s Society of the United States
					(a)FindingsCongress finds that—
						(1)the Museum of the American Quilter’s
			 Society is the largest quilt museum in the world, with a total of 13,400 square
			 feet of exhibition space and more than 150 quilts exhibited year-round in its 3
			 galleries;
						(2)the mission of the Museum is to educate the
			 local, national, and international public about the art, history, and heritage
			 of quiltmaking;
						(3)quilts in the Museum’s permanent collection
			 are made by quilters from 44 of the 50 States and many foreign
			 countries;
						(4)the Museum, centrally located in Paducah,
			 Kentucky, and open to the public year-round, averages 40,000 visitors per
			 year;
						(5)individuals from all 50 States and from
			 more than 25 foreign countries have visited the Museum;
						(6)the Museum’s Friends, an organization
			 dedicated to supporting and sustaining the Museum, also has members in all 50
			 States, with 84 percent of members living more than 60 miles from the
			 Museum;
						(7)many members of the Museum’s Friends have
			 supported the Museum annually since the Museum began in 1991;
						(8)quilts exhibited in the Museum are
			 representative of the Nation and its cultures thanks to the wide diversity of
			 themes and topics, quilts, and quiltmakers; and
						(9)the Museum of the American Quilter’s
			 Society has national significance and support.
						(b)Sense of CongressIt is the sense of Congress that the Museum
			 of the American Quilter’s Society, located at 215 Jefferson Street, Paducah,
			 Kentucky, should be designated as the National Quilt Museum of the
			 United States.
					336.Sense of Congress regarding the designation
			 of the National Museum of Wildlife Art of the United States
					(a)FindingsCongress finds that—
						(1)the National Museum of Wildlife Art in
			 Jackson, Wyoming, is devoted to inspiring global recognition of fine art
			 related to nature and wildlife;
						(2)the National Museum of Wildlife Art is an
			 excellent example of a thematic museum that strives to unify the humanities and
			 sciences into a coherent body of knowledge through art;
						(3)the National Museum of Wildlife Art, which
			 was founded in 1987 with a private gift of a collection of art, has grown in
			 stature and importance and is recognized today as the world’s premier museum of
			 wildlife art;
						(4)the National Museum of Wildlife Art is the
			 only public museum in the United States with the mission of enriching and
			 inspiring public appreciation and knowledge of fine art, while exploring the
			 relationship between humanity and nature by collecting fine art focused on
			 wildlife;
						(5)the National Museum of Wildlife Art is
			 housed in an architecturally significant and award-winning 51,000-square foot
			 facility that overlooks the 28,000-acre National Elk Refuge and is adjacent to
			 the Grand Teton National Park;
						(6)the National Museum of Wildlife Art is
			 accredited with the American Association of Museums, continues to grow in
			 national recognition and importance with members from every State, and has a
			 Board of Trustees and a National Advisory Board composed of major benefactors
			 and leaders in the arts and sciences from throughout the United States;
						(7)the permanent collection of the National
			 Museum of Wildlife Art has grown to more than 3,000 works by important historic
			 American artists including Edward Hicks, Anna Hyatt Huntington, Charles M.
			 Russell, William Merritt Chase, and Alexander Calder, and contemporary American
			 artists, including Steve Kestrel, Bart Walter, Nancy Howe, John Nieto, and
			 Jamie Wyeth;
						(8)the National Museum of Wildlife Art is a
			 destination attraction in the Western United States with annual attendance of
			 92,000 visitors from all over the world and an award-winning website that
			 receives more than 10,000 visits per week;
						(9)the National Museum of Wildlife Art seeks
			 to educate a diverse audience through collecting fine art focused on wildlife,
			 presenting exceptional exhibitions, providing community, regional, national,
			 and international outreach, and presenting extensive educational programming
			 for adults and children; and
						(10)a great opportunity exists to use the
			 invaluable resources of the National Museum of Wildlife Art to teach the
			 schoolchildren of the United States, through onsite visits, traveling exhibits,
			 classroom curriculum, online distance learning, and other educational
			 initiatives.
						(b)Sense of CongressIt is the sense of Congress that the
			 National Museum of Wildlife Art, located at 2820 Rungius Road, Jackson,
			 Wyoming, should be designated as the National Museum of Wildlife Art of
			 the United States.
					337.Redesignation of Ellis Island
			 Library
					(a)RedesignationThe Ellis Island Library on the third floor
			 of the Ellis Island Immigration Museum, located on Ellis Island in New York
			 Harbor, shall be known and redesignated as the Bob Hope Memorial
			 Library.
					(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Ellis Island
			 Library on the third floor of the Ellis Island Immigration Museum referred to
			 in subsection (a) shall be deemed to be a reference to the Bob Hope
			 Memorial Library.
					ETrails and rivers
				341.Authorization and administration of
			 Star-Spangled Banner National Historic TrailSection 5(a) of the National Trails System
			 Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:
					
						(26)Star-spangled banner national historic
				trail
							(A)In generalThe Star-Spangled Banner National Historic
				Trail, a trail consisting of water and overland routes totaling approximately
				290 miles, extending from Tangier Island, Virginia, through southern Maryland,
				the District of Columbia, and northern Virginia, in the Chesapeake Bay,
				Patuxent River, Potomac River, and north to the Patapsco River, and Baltimore,
				Maryland, commemorating the Chesapeake Campaign of the War of 1812 (including
				the British invasion of Washington, District of Columbia, and its associated
				feints, and the Battle of Baltimore in summer 1814), as generally depicted on
				the map titled Star-Spangled Banner National Historic Trail,
				numbered T02/80,000, and dated June 2007.
							(B)MapThe map referred to in subparagraph (A)
				shall be maintained on file and available for public inspection in the
				appropriate offices of the National Park Service.
							(C)AdministrationSubject to subparagraph (E)(ii), the trail
				shall be administered by the Secretary of the Interior.
							(D)Land acquisitionNo land or interest in land outside the
				exterior boundaries of any federally administered area may be acquired by the
				United States for the trail except with the consent of the owner of the land or
				interest in land.
							(E)Public participationThe Secretary of the Interior shall—
								(i)encourage communities, owners of land along
				the trail, and volunteer trail groups to participate in the planning,
				development, and maintenance of the trail; and
								(ii)consult with other affected landowners and
				Federal, State, and local agencies in the administration of the trail.
								(F)Interpretation and assistanceSubject to the availability of
				appropriations, the Secretary of the Interior may provide, to State and local
				governments and nonprofit organizations, interpretive programs and services and
				technical assistance for use in—
								(i)carrying out preservation and development
				of the trail; and
								(ii)providing education relating to the War of
				1812 along the
				trail.
								.
				342.Land conveyance, Lewis and Clark National
			 Historic Trail, Nebraska
					(a)Conveyance authorizedThe Secretary of the Interior may convey,
			 without consideration, to the Missouri River Basin Lewis and Clark Interpretive
			 Trail and Visitor Center Foundation, Inc. (a 501(c)(3) not-for-profit
			 organization with operational headquarters at 100 Valmont Drive, Nebraska City,
			 Nebraska 68410), all right, title, and interest of the United States in and to
			 the federally owned land under jurisdiction of the Secretary consisting of 2
			 parcels as generally depicted on the map titled Lewis and Clark National
			 Historic Trail, numbered 648/80,002, and dated March 2006.
					(b)Survey; conveyance costThe exact acreage and legal description of
			 the land to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary. The cost of the survey and all other costs
			 incurred by the Secretary to convey the land shall be borne by the Missouri
			 River Basin Lewis and Clark Interpretive Trail and Visitor Center Foundation,
			 Inc.
					(c)Condition of conveyance, use of conveyed
			 landThe conveyance
			 authorized under subsection (a) shall be subject to the condition that the
			 Missouri River Basin Lewis and Clark Interpretive Trail and Visitor Center
			 Foundation, Inc. use the conveyed land as an historic site and interpretive
			 center for the Lewis and Clark National Historic Trail.
					(d)Discontinuance of useIf Missouri River Basin Lewis and Clark
			 Interpretive Trail and Visitor Center Foundation, Inc. determines to
			 discontinue use of the land conveyed under subsection (a) as an historic site
			 and interpretive center for the Lewis and Clark National Historic Trail, the
			 Missouri River Basin Lewis and Clark Interpretive Trail and Visitor Center
			 Foundation, Inc. shall convey lands back to the Secretary without
			 consideration.
					(e)Additional terms and
			 conditionsThe Secretary may
			 require such additional terms and conditions in connection with the conveyance
			 under subsection (a) or the conveyance, if any, under subsection (d) as the
			 Secretary considers appropriate to protect the interests of the United States.
			 Through a written agreement with the Foundation, the National Park Service
			 shall ensure that the operation of the land conveyed under subsection (a) is in
			 accordance with National Park Service standards for preservation, maintenance,
			 and interpretation.
					(f)Authorization of
			 AppropriationsTo assist with
			 the operation of the historic site and interpretive center, there is authorized
			 to be appropriated $150,000 per year for a period not to exceed 10
			 years.
					343.Lewis and Clark National Historic Trail
			 extension
					(a)DefinitionsIn this section:
						(1)Eastern legacy sitesThe term Eastern Legacy sites
			 means the sites associated with the preparation or return phases of the Lewis
			 and Clark expedition, commonly known as the Eastern Legacy,
			 including sites in Virginia, the District of Columbia, Maryland, Delaware,
			 Pennsylvania, West Virginia, Ohio, Kentucky, Tennessee, Indiana, Missouri, and
			 Illinois. This includes the routes followed by Meriwether Lewis and William
			 Clark, whether independently or together.
						(2)TrailThe term Trail means the Lewis
			 and Clark National Historic Trail designated by section 5(a)(6) of the National
			 Trails System Act (16 U.S.C. 1244(a)(6)).
						(b)Special resource study
						(1)In generalThe Secretary shall complete a special
			 resource study of the Eastern Legacy sites to determine—
							(A)the suitability and feasibility of adding
			 these sites to the Trail; and
							(B)the methods and means for the protection
			 and interpretation of these sites by the National Park Service, other Federal,
			 State, or local government entities or private or non-profit
			 organizations.
							(2)Study requirements
							(A)In generalThe Secretary shall conduct the study in
			 accordance with section 5(b) of the National Trails System Act (16 U.S.C.
			 1244(b)).
							(B)Impact on tourismIn conducting the study, the Secretary
			 shall analyze the potential impact that the inclusion of the Eastern Legacy
			 sites is likely to have on tourist visitation to the western portion of the
			 trail.
							(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 containing—
						(1)the results of the study; and
						(2)any recommendations of the
			 Secretary.
						344.Wild and scenic River designation,
			 Eightmile River, Connecticut
					(a)FindingsCongress finds the following:
						(1)The Eightmile River Wild and Scenic River
			 Study Act of 2001 (Public Law 107–65; 115 Stat. 484) authorized the study of
			 the Eightmile River in the State of Connecticut from its headwaters downstream
			 to its confluence with the Connecticut River for potential inclusion in the
			 National Wild and Scenic Rivers System.
						(2)The segments of the Eightmile River covered
			 by the study are in a free-flowing condition, and the outstanding resource
			 values of the river segments include the cultural landscape, water quality,
			 watershed hydrology, unique species and natural communities, geology, and
			 watershed ecosystem.
						(3)The Eightmile River Wild and Scenic Study
			 Committee has determined that—
							(A)the outstanding resource values of these
			 river segments depend on sustaining the integrity and quality of the Eightmile
			 River watershed;
							(B)these resource values are manifest within
			 the entire watershed; and
							(C)the watershed as a whole, including its
			 protection, is itself intrinsically important to this designation.
							(4)The Eightmile River Wild and Scenic Study
			 Committee took a watershed approach in studying and recommending management
			 options for the river segments and the Eightmile River watershed as a
			 whole.
						(5)During the study, the Eightmile River Wild
			 and Scenic Study Committee, with assistance from the National Park Service,
			 prepared a comprehensive management plan for the Eightmile River watershed,
			 dated December 8, 2005 (in this section referred to as the Eightmile
			 River Watershed Management Plan), which establishes objectives,
			 standards, and action programs that will ensure long-term protection of the
			 outstanding values of the river and compatible management of the land and water
			 resources of the Eightmile River and its watershed, without Federal management
			 of affected lands not owned by the United States.
						(6)The Eightmile River Wild and Scenic Study
			 Committee voted in favor of inclusion of the Eightmile River in the National
			 Wild and Scenic Rivers System and included this recommendation as an integral
			 part of the Eightmile River Watershed Management Plan.
						(7)The residents of the towns lying along the
			 Eightmile River and comprising most of its watershed (Salem, East Haddam, and
			 Lyme, Connecticut), as well as the Boards of Selectmen and Land Use Commissions
			 of these towns, voted to endorse the Eightmile River Watershed Management Plan
			 and to seek designation of the river as a component of the National Wild and
			 Scenic Rivers System.
						(8)The State of Connecticut General Assembly
			 enacted Public Act 05–18 to endorse the Eightmile River Watershed Management
			 Plan and to seek designation of the river as a component of the National Wild
			 and Scenic Rivers System.
						(b)DesignationSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended—
						(1)by redesignating paragraph (167) (relating
			 to the Musconetcong River, New Jersey) as paragraph (169);
						(2)by designating the undesignated paragraph
			 relating to the White Salmon River, Washington, as paragraph (167);
						(3)by designating the undesignated paragraph
			 relating to the Black Butte River, California, as paragraph (168); and
						(4)by adding at the end the following:
							
								(170)Eightmile River, ConnecticutSegments of the main stem and specified
				tributaries of the Eightmile River in the State of Connecticut, totaling
				approximately 25.3 miles, to be administered by the Secretary of the Interior
				as follows:
									(A)The entire 10.8-mile segment of the main
				stem, starting at its confluence with Lake Hayward Brook to its confluence with
				the Connecticut River at the mouth of Hamburg Cove, as a scenic river.
									(B)The 8.0-mile segment of the East Branch of
				the Eightmile River starting at Witch Meadow Road to its confluence with the
				main stem of the Eightmile River, as a scenic river.
									(C)The 3.9-mile segment of Harris Brook
				starting with the confluence of an unnamed stream lying 0.74 miles due east of
				the intersection of Hartford Road (State Route 85) and Round Hill Road to its
				confluence with the East Branch of the Eightmile River, as a scenic
				river.
									(D)The 1.9-mile segment of Beaver Brook
				starting at its confluence with Cedar Pond Brook to its confluence with the
				main stem of the Eightmile River, as a scenic river.
									(E)The 0.7-mile segment of Falls Brook from
				its confluence with Tisdale Brook to its confluence with the main stem of the
				Eightmile River at Hamburg Cove, as a scenic
				river.
									.
						(c)ManagementThe segments of the main stem and certain
			 tributaries of the Eightmile River in the State of Connecticut designated as
			 components of the National Wild and Scenic Rivers System by the amendment made
			 by subsection (b) (in this section referred to as the Eightmile
			 River) shall be managed in accordance with the Eightmile River
			 Watershed Management Plan and such amendments to the plan as the Secretary of
			 the Interior determines are consistent with this section. The Eightmile River
			 Watershed Management Plan is deemed to satisfy the requirements for a
			 comprehensive management plan required by section 3(d) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(d)).
					(d)CommitteeThe Secretary of the Interior shall
			 coordinate the management responsibilities of the Secretary with regard to the
			 Eightmile River with the Eightmile River Coordinating Committee, as specified
			 in the Eightmile River Watershed Management Plan.
					(e)Cooperative agreementsIn order to provide for the long-term
			 protection, preservation, and enhancement of the Eightmile River, the Secretary
			 of the Interior may enter into cooperative agreements pursuant to sections
			 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e),
			 1282(b)(1)) with the State of Connecticut, the towns of Salem, Lyme, and East
			 Haddam, Connecticut, and appropriate local planning and environmental
			 organizations. All cooperative agreements authorized by this subsection shall
			 be consistent with the Eightmile River Watershed Management Plan and may
			 include provisions for financial or other assistance from the United
			 States.
					(f)Relation to national park
			 systemNotwithstanding
			 section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the
			 Eightmile River shall not be administered as part of the National Park System
			 or be subject to regulations which govern the National Park System.
					(g)Land managementThe zoning ordinances adopted by the towns
			 of Salem, East Haddam, and Lyme, Connecticut, in effect as of December 8, 2005,
			 including provisions for conservation of floodplains, wetlands, and
			 watercourses associated with the segments, are deemed to satisfy the standards
			 and requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1277 (c)). For the purpose of section 6(c) of that Act, such towns shall be
			 deemed villages and the provisions of that section, which
			 prohibit Federal acquisition of lands by condemnation, shall apply to the
			 segments designated by subsection (b). The authority of the Secretary to
			 acquire lands for the purposes of this section shall be limited to acquisition
			 by donation or acquisition with the consent of the owner thereof, and shall be
			 subject to the additional criteria set forth in the Eightmile River Watershed
			 Management Plan.
					(h)Watershed approach
						(1)In generalIn furtherance of the watershed approach to
			 resource preservation and enhancement articulated in the Eightmile River
			 Watershed Management Plan, the tributaries of the Eightmile River watershed
			 specified in paragraph (2) are recognized as integral to the protection and
			 enhancement of the Eightmile River and its watershed.
						(2)Covered tributariesParagraph (1) applies with respect to
			 Beaver Brook, Big Brook, Burnhams Brook, Cedar Pond Brook, Cranberry Meadow
			 Brook, Early Brook, Falls Brook, Fraser Brook, Harris Brook, Hedge Brook, Lake
			 Hayward Brook, Malt House Brook, Muddy Brook, Ransom Brook, Rattlesnake Ledge
			 Brook, Shingle Mill Brook, Strongs Brook, Tisdale Brook, Witch Meadow Brook,
			 and all other perennial streams within the Eightmile River watershed.
						(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section and the amendment made by subsection (b).
					FDenali National Park and Alaska Railroad
			 Exchange
				351.Denali National Park and Alaska Railroad
			 Corporation exchange
					(a)DefinitionsIn this section:
						(1)CorporationThe term Corporation means
			 the Alaska Railroad Corporation owned by the State of Alaska.
						(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Exchange
						(1)In general
							(A)Easement expandedThe Secretary is authorized to grant to the
			 Alaska Railroad Corporation an exclusive-use easement on land that is
			 identified by the Secretary within Denali National Park for the purpose of
			 providing a location to the Corporation for construction, maintenance, and
			 on-going operation of track and associated support facilities for turning
			 railroad trains around near Denali Park Station.
							(B)Easement relinquishedIn exchange for the easement granted in
			 subparagraph (A), the Secretary shall require the relinquishment of certain
			 portions of the Corporation’s existing exclusive use easement within the
			 boundary of Denali National Park.
							(2)Conditions of the exchange
							(A)Equal
			 exchangeThe exchange of
			 easements under this section shall be on an approximately equal-acre
			 basis.
							(B)Total acresThe easement granted under paragraph (1)(A)
			 shall not exceed 25 acres.
							(C)Interests conveyedThe easement conveyed to the Alaska
			 Railroad Corporation by the Secretary under this section shall be under the
			 same terms as the exclusive use easement granted to the Railroad in Denali
			 National Park in the Deed for Exclusive Use Easement and Railroad Related
			 Improvements filed in Book 33, pages 985–994 of the Nenana Recording District,
			 Alaska, pursuant to the Alaska Railroad Transfer Act of 1982 (45 U.S.C. 1201 et
			 seq.). The easement relinquished by the Alaska Railroad Corporation to the
			 United States under this section shall, with respect to the portion being
			 exchanged, be the full title and interest received by the Alaska Railroad in
			 the Deed for Exclusive Use Easement and Railroad Related Improvements filed in
			 Book 33, pages 985–994 of the Nenana Recording District, Alaska, pursuant to
			 the Alaska Railroad Transfer Act of 1982 (45 U.S.C. 1201 et seq.).
							(D)CostsThe Alaska Railroad shall pay all costs
			 associated with the exchange under this section, including the costs of
			 compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.), the costs of any surveys, and other reasonable costs.
							(E)Land to be part of wildernessThe land underlying any easement
			 relinquished to the United States under this section that is adjacent to
			 designated wilderness is hereby designated as wilderness and added to the
			 Denali Wilderness, the boundaries of which are modified accordingly, and shall
			 be managed in accordance with applicable provisions of the Wilderness Act (78
			 Stat. 892) and the Alaska National Interest Lands Conservation Act of 1980 (94
			 Stat. 2371).
							(F)Other terms and conditionsThe Secretary shall require any additional
			 terms and conditions under this section that the Secretary determines to be
			 appropriate to protect the interests of the United States and of Denali
			 National Park.
							GNational Underground Railroad Network to
			 Freedom Amendments
				361.Authorizing appropriations for specific
			 purposes
					(a)In generalThe National Underground Railroad Network
			 to Freedom Act of 1998 (16 U.S.C. 469l et seq.) is amended—
						(1)by striking section 3(d);
						(2)by striking section 4(d); and
						(3)by adding at the end the following:
							
								5.Authorization of appropriations
									(a)AmountsThere are authorized to be appropriated to
				carry out this Act $2,500,000 for each fiscal year, to be allocated as
				follows:
										(1)$2,000,000 is to be used for the purposes
				of section 3.
										(2)$500,000 is to be used for the purposes of
				section 4.
										(b)RestrictionsNo amounts may be appropriated for the
				purposes of this Act except to the Secretary for carrying out the
				responsibilities of the Secretary as set forth in this
				Act.
									.
						(b)Effective
			 DateThe amendments made by
			 subsection (a) shall take effect at the beginning of the fiscal year
			 immediately following the date of the enactment of this Act.
					HGrand Canyon subcontractors
				371.DefinitionsIn this subtitle:
					(1)IDIQThe term IDIQ means an
			 Indefinite Deliver/Indefinite Quantity contract.
					(2)ParkThe term park means Grand
			 Canyon National Park.
					(3)PGIThe term PGI means Pacific
			 General, Inc.
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
					372.AuthorizationThe Secretary is authorized, subject to the
			 appropriation of such funds as may be necessary, to pay the amount owed to the
			 subcontractors of PGI for work performed at the park under an IDIQ with PGI
			 between fiscal years 2002 and 2003, provided that—
					(1)the primary contract between PGI and the
			 National Park Service is terminated;
					(2)the amount owed to the subcontractors is
			 verified;
					(3)all reasonable legal avenues or recourse
			 have been exhausted by the subcontractors to recoup amounts owed directly from
			 PGI; and
					(4)the subcontractors provide a written
			 statement that payment of the amount verified in paragraph (2) represents
			 payment in full by the United States for all work performed at the park under
			 the IDIQ with PGI between fiscal years 2002 and 2003.
					IVNational Heritage Areas
			AJourney Through Hallowed Ground National
			 Heritage Area
				401.PurposesThe purposes of this subtitle
			 include—
					(1)to recognize the national importance of the
			 natural and cultural legacies of the area, as demonstrated in the study
			 entitled The Journey Through Hallowed Ground National Heritage Area
			 Feasibility Study dated September 2006;
					(2)to preserve, support, conserve, and
			 interpret the legacy of the American history created along the National
			 Heritage Area;
					(3)to promote heritage, cultural and
			 recreational tourism and to develop educational and cultural programs for
			 visitors and the general public;
					(4)to recognize and interpret important events
			 and geographic locations representing key developments in the creation of
			 America, including Native American, Colonial American, European American, and
			 African American heritage;
					(5)to recognize and interpret the effect of
			 the Civil War on the civilian population of the National Heritage Area during
			 the war and post-war reconstruction period;
					(6)to enhance a cooperative management
			 framework to assist the Commonwealth of Virginia, the State of Maryland, the
			 Commonwealth of Pennsylvania, the State of West Virginia, and their units of
			 local government, the private sector, and citizens residing in the National
			 Heritage Area in conserving, supporting, enhancing, and interpreting the
			 significant historic, cultural and recreational sites in the National Heritage
			 Area; and
					(7)to provide appropriate linkages among units
			 of the National Park System within and surrounding the National Heritage Area,
			 to protect, enhance, and interpret resources outside of park boundaries.
					402.DefinitionsIn this subtitle—
					(1)National heritage areaThe term National Heritage
			 Area means the Journey Through Hallowed Ground National Heritage Area
			 established in this subtitle.
					(2)Local coordinating entityThe term local coordinating
			 entity means the Journey Through Hallowed Ground Partnership, a Virginia
			 non-profit, which is hereby designated by Congress—
						(A)to develop, in partnership with others, the
			 management plan for the National Heritage Area; and
						(B)to act as a catalyst for the implementation
			 of projects and programs among diverse partners in the National Heritage
			 Area.
						(3)Management planThe term management plan means
			 the plan prepared by the local coordinating entity for the National Heritage
			 Area that specifies actions, policies, strategies, performance goals, and
			 recommendations to meet the goals of the National Heritage Area, in accordance
			 with this subtitle.
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					403.Designation of the Journey Through Hallowed
			 Ground National Heritage Area
					(a)EstablishmentThere is hereby established the Journey
			 Through Hallowed Ground National Heritage Area.
					(b)Boundaries
						(1)In generalThe Heritage Area shall consist of the
			 175-mile region generally following the Route 15 corridor and surrounding areas
			 from Adams County, Pennsylvania, through Frederick County, Maryland, including
			 the Heart of the Civil War Maryland State Heritage Area, looping through
			 Brunswick, Maryland, to Harpers Ferry, West Virginia, back through Loudoun
			 County, Virginia, to the Route 15 corridor and surrounding areas encompassing
			 portions of Loudoun and Prince William Counties, Virginia, then Fauquier
			 County, Virginia, portions of Spotsylvania and Madison Counties, Virginia, and
			 Culpepper, Rappahannock, Orange, and Albemarle Counties, Virginia.
						(2)MapThe boundaries of the National Heritage
			 Area shall include all of those lands and interests as generally depicted on
			 the map titled Journey Through Hallowed Ground National Heritage
			 Area, numbered P90/80,000, and dated October 2006. The map shall be on
			 file and available to the public in the appropriate offices of the National
			 Park Service and the local coordinating entity.
						404.Management plan
					(a)RequirementsThe management plan for the National
			 Heritage Area shall—
						(1)describe comprehensive policies, goals,
			 strategies, and recommendations for telling the story of the heritage of the
			 area covered by the National Heritage Area and encouraging long-term resource
			 protection, enhancement, interpretation, funding, management, and development
			 of the National Heritage Area;
						(2)include a description of actions and
			 commitments that Federal, State, Tribal, and local governments, private
			 organizations, and citizens will take to protect, enhance, interpret, fund,
			 manage, and develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area;
						(3)specify existing and potential sources of
			 funding or economic development strategies to protect, enhance, interpret,
			 fund, manage, and develop the National Heritage Area;
						(4)include an inventory of the natural,
			 historical, cultural, educational, scenic, and recreational resources of the
			 National Heritage Area related to the national importance and themes of the
			 National Heritage Area that should be protected, enhanced, interpreted,
			 managed, funded, and developed;
						(5)recommend policies and strategies for
			 resource management, including the development of intergovernmental and
			 interagency agreements to protect, enhance, interpret, fund, manage, and
			 develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area;
						(6)describe a program for implementation for
			 the management plan, including—
							(A)performance goals;
							(B)plans for resource protection, enhancement,
			 interpretation, funding, management, and development; and
							(C)specific commitments for implementation
			 that have been made by the local coordinating entity or any Federal, State,
			 Tribal, or local government agency, organization, business, or
			 individual;
							(7)include an analysis of, and recommendations
			 for, means by which Federal, State, Tribal, and local programs may best be
			 coordinated (including the role of the National Park Service and other Federal
			 agencies associated with the National Heritage Area) to further the purposes of
			 this subtitle; and
						(8)include a business plan that—
							(A)describes the role, operation, financing,
			 and functions of the local coordinating entity and of each of the major
			 activities contained in the management plan; and
							(B)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the National Heritage
			 Area.
							(b)Deadline
						(1)In generalNot later than 3 years after the date on
			 which funds are first made available to develop the management plan after
			 designation as a National Heritage Area, the local coordinating entity shall
			 submit the management plan to the Secretary for approval.
						(2)Termination of fundingIf the management plan is not submitted to
			 the Secretary in accordance with paragraph (1), the local coordinating entity
			 shall not qualify for any additional financial assistance under this subtitle
			 until such time as the management plan is submitted to and approved by the
			 Secretary.
						(c)Approval of management plan
						(1)ReviewNot later than 180 days after receiving the
			 plan, the Secretary shall review and approve or disapprove the management plan
			 for a National Heritage Area on the basis of the criteria established under
			 paragraph (3).
						(2)ConsultationThe Secretary shall consult with the
			 Governor of each State in which the National Heritage Area is located before
			 approving a management plan for the National Heritage Area.
						(3)Criteria for approvalIn determining whether to approve a
			 management plan for a National Heritage Area, the Secretary shall consider
			 whether—
							(A)the local coordinating entity represents
			 the diverse interests of the National Heritage Area, including Federal, State,
			 Tribal, and local governments, natural, and historic resource protection
			 organizations, educational institutions, businesses, recreational
			 organizations, community residents, and private property owners;
							(B)the local coordinating entity—
								(i)has afforded adequate opportunity for
			 public and Federal, State, Tribal, and local governmental involvement
			 (including through workshops and hearings) in the preparation of the management
			 plan; and
								(ii)provides for at least semiannual public
			 meetings to ensure adequate implementation of the management plan;
								(C)the resource protection, enhancement,
			 interpretation, funding, management, and development strategies described in
			 the management plan, if implemented, would adequately protect, enhance,
			 interpret, fund, manage, and develop the natural, historic, cultural,
			 educational, scenic, and recreational resources of the National Heritage
			 Area;
							(D)the management plan would not adversely
			 affect any activities authorized on Federal land under public land laws or land
			 use plans;
							(E)the local coordinating entity has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the plan;
							(F)the Secretary has received adequate
			 assurances from the appropriate State, Tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, Tribal,
			 and local elements of the management plan; and
							(G)the management plan demonstrates
			 partnerships among the local coordinating entity, Federal, State, Tribal, and
			 local governments, regional planning organizations, nonprofit organizations, or
			 private sector parties for implementation of the management plan.
							(4)Disapproval
							(A)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
								(i)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
								(ii)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
								(B)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
							(5)Amendments
							(A)In generalAn amendment to the management plan that
			 substantially alters the purposes of the National Heritage Area shall be
			 reviewed by the Secretary and approved or disapproved in the same manner as the
			 original management plan.
							(B)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized by this subtitle to implement an amendment to the
			 management plan until the Secretary approves the amendment.
							(6)AuthoritiesThe Secretary may—
							(A)provide technical assistance under the
			 authority of this subtitle for the development and implementation of the
			 management plan; and
							(B)enter into cooperative agreements with
			 interested parties to carry out this subtitle.
							405.Evaluation; report
					(a)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the National Heritage Area
			 under this subtitle, the Secretary shall—
						(1)conduct an evaluation of the
			 accomplishments of the National Heritage Area; and
						(2)prepare a report in accordance with
			 subsection (c).
						(b)EvaluationAn evaluation conducted under subsection
			 (a)(1) shall—
						(1)assess the progress of the local
			 coordinating entity with respect to—
							(A)accomplishing the purposes of the
			 authorizing legislation for the National Heritage Area; and
							(B)achieving the goals and objectives of the
			 approved management plan for the National Heritage Area;
							(2)analyze the Federal, State, Tribal, local,
			 and private investments in the National Heritage Area to determine the impact
			 of the investments; and
						(3)review the management structure,
			 partnership relationships, and funding of the National Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 National Heritage Area.
						(c)ReportBased on the evaluation conducted under
			 subsection (a)(1), the Secretary shall submit a report to the Committee on
			 Natural Resources of the United States House of Representatives and the
			 Committee on Energy and Natural Resources of the United States Senate. The
			 report shall include recommendations for the future role of the National Park
			 Service, if any, with respect to the National Heritage Area.
					406.Local coordinating entity
					(a)DutiesTo further the purposes of the National
			 Heritage Area, the Journey Through Hallowed Ground Partnership, as the local
			 coordinating entity, shall—
						(1)prepare a management plan for the National
			 Heritage Area, and submit the management plan to the Secretary, in accordance
			 with this subtitle;
						(2)submit an annual report to the Secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this subtitle, specifying—
							(A)the specific performance goals and
			 accomplishments of the local coordinating entity;
							(B)the expenses and income of the local
			 coordinating entity;
							(C)the amounts and sources of matching
			 funds;
							(D)the amounts leveraged with Federal funds
			 and sources of the leveraging; and
							(E)grants made to any other entities during
			 the fiscal year;
							(3)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 subtitle, all information pertaining to the expenditure of the funds and any
			 matching funds; and
						(4)encourage economic viability and
			 sustainability that is consistent with the purposes of the National Heritage
			 Area.
						(b)AuthoritiesFor the purposes of preparing and
			 implementing the approved management plan for the National Heritage Area, the
			 local coordinating entity may use Federal funds made available under this
			 subtitle to—
						(1)make grants to political jurisdictions,
			 nonprofit organizations, and other parties within the National Heritage
			 Area;
						(2)enter into cooperative agreements with or
			 provide technical assistance to political jurisdictions, nonprofit
			 organizations, Federal agencies, and other interested parties;
						(3)hire and compensate staff, including
			 individuals with expertise in—
							(A)natural, historical, cultural, educational,
			 scenic, and recreational resource conservation;
							(B)economic and community development;
			 and
							(C)heritage planning;
							(4)obtain funds or services from any source,
			 including other Federal programs;
						(5)contract for goods or services; and
						(6)support activities of partners and any
			 other activities that further the purposes of the National Heritage Area and
			 are consistent with the approved management plan.
						(c)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds authorized under this subtitle to
			 acquire any interest in real property.
					407.Relationship to other Federal
			 agencies
					(a)In generalNothing in this subtitle affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
					(b)Consultation and coordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on a National Heritage Area is
			 encouraged to consult and coordinate the activities with the Secretary and the
			 local coordinating entity to the maximum extent practicable.
					(c)Other Federal agenciesNothing in this subtitle—
						(1)modifies, alters, or amends any law or
			 regulation authorizing a Federal agency to manage Federal land under the
			 jurisdiction of the Federal agency;
						(2)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of a
			 National Heritage Area; or
						(3)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
						408.Private property and regulatory
			 protectionsNothing in this
			 subtitle—
					(1)abridges the rights of any property owner
			 (whether public or private), including the right to refrain from participating
			 in any plan, project, program, or activity conducted within the National
			 Heritage Area;
					(2)requires any property owner to permit
			 public access (including access by Federal, State, Tribal, or local agencies)
			 to the property of the property owner, or to modify public access or use of
			 property of the property owner under any other Federal, State, Tribal, or local
			 law;
					(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority (such as the
			 authority to make safety improvements or increase the capacity of existing
			 roads or to construct new roads) of any Federal, State, Tribal, or local
			 agency, or conveys any land use or other regulatory authority to any local
			 coordinating entity, including but not necessarily limited to development and
			 management of energy or water or water-related infrastructure;
					(4)authorizes or implies the reservation or
			 appropriation of water or water rights;
					(5)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the National Heritage Area; or
					(6)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
					409.Authorization of appropriations
					(a)Authorization of
			 AppropriationsSubject to
			 subsection (b), there are authorized to be appropriated to carry out this
			 subtitle not more than $1,000,000 for any fiscal year. Funds so appropriated
			 shall remain available until expended.
					(b)Limitation on Total Amounts
			 AppropriatedNot more than
			 $15,000,000 may be appropriated to carry out this subtitle.
					(c)Cost-Sharing RequirementThe Federal share of the total cost of any
			 activity under this subtitle shall be not more than 50 percent; the non-Federal
			 contribution may be in the form of in-kind contributions of goods or services
			 fairly valued.
					410.Use of Federal funds from other
			 sourcesNothing in this
			 subtitle shall preclude the local coordinating entity from using Federal funds
			 available under other laws for the purposes for which those funds were
			 authorized.
				411.Sunset for grants and other
			 assistanceThe authority of
			 the Secretary to provide financial assistance under this subtitle terminates on
			 the date that is 15 years after the date of enactment of this subtitle.
				BNiagara Falls National Heritage
			 Area
				421.PurposesThe purposes of this subtitle
			 include—
					(1)to recognize the national importance of the
			 natural and cultural legacies of the area, as demonstrated in the National Park
			 Service study report entitled Niagara National Heritage Area
			 Study dated 2005;
					(2)to preserve, support, conserve, and
			 interpret the natural, scenic, cultural, and historic resources within the
			 National Heritage Area;
					(3)to promote heritage, cultural, and
			 recreational tourism and to develop educational and cultural programs for
			 visitors and the general public;
					(4)to recognize and interpret important events
			 and geographic locations representing key developments in American history and
			 culture, including Native American, Colonial American, European American, and
			 African American heritage;
					(5)to enhance a cooperative management
			 framework to assist State, local, and Tribal governments, the private sector,
			 and citizens residing in the National Heritage Area in conserving, supporting,
			 enhancing, and interpreting the significant historic, cultural, and
			 recreational sites in the National Heritage Area;
					(6)to conserve and interpret the history of
			 the development of hydroelectric power in the United States and its role in
			 developing the American economy; and
					(7)to provide appropriate linkages among units
			 of the National Park System within and surrounding the National Heritage Area,
			 to protect, enhance, and interpret resources outside of park boundaries.
					422.DefinitionsIn this subtitle:
					(1)CommissionThe term Commission means the
			 Niagara Falls National Heritage Area Commission established under this
			 subtitle.
					(2)GovernorThe term Governor means the
			 Governor of the State of New York.
					(3)Local coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the National Heritage
			 Area designated pursuant to this subtitle.
					(4)Management planThe term management plan means
			 the plan prepared by the local coordinating entity for the National Heritage
			 Area that specifies actions, policies, strategies, performance goals, and
			 recommendations to meet the goals of the National Heritage Area, in accordance
			 with this subtitle.
					(5)National heritage areaThe term National Heritage
			 Area means the Niagara Falls National Heritage Area established in this
			 subtitle.
					(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					423.Designation of the Niagara Falls National
			 Heritage Area
					(a)EstablishmentThere is hereby established the Niagara
			 Falls National Heritage Area.
					(b)Boundaries
						(1)In generalThe National Heritage Area shall consist of
			 the area from the western boundary of the town of Wheatfield, New York,
			 extending to the mouth of the Niagara River on Lake Ontario, including the city
			 of Niagara Falls, New York, the villages of Youngstown and Lewiston, New York,
			 land and water within the boundaries of the Heritage Area in Niagara County,
			 New York, and any additional thematically related sites within Erie and Niagara
			 Counties, New York, that are identified in the management plan developed under
			 this subtitle.
						(2)MapThe boundaries of the National Heritage
			 Area shall be as generally depicted on the map titled Niagara Falls
			 National Heritage Area, and numbered P76/80,000 and dated July, 2006.
			 The map shall be on file and available to the public in the appropriate offices
			 of the National Park Service and the local coordinating entity.
						424.Management plan
					(a)RequirementsThe management plan for the National
			 Heritage Area shall—
						(1)describe comprehensive policies, goals,
			 strategies, and recommendations for telling the story of the heritage of the
			 area covered by the National Heritage Area and encouraging long-term resource
			 protection, enhancement, interpretation, funding, management, and development
			 of the National Heritage Area;
						(2)include a description of actions and
			 commitments that Federal, State, Tribal, and local governments, private
			 organizations, and citizens will take to protect, enhance, interpret, fund,
			 manage, and develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area;
						(3)specify existing and potential sources of
			 funding or economic development strategies to protect, enhance, interpret,
			 fund, manage, and develop the National Heritage Area;
						(4)include an inventory of the natural,
			 historical, cultural, educational, scenic, and recreational resources of the
			 National Heritage Area related to the national importance and themes of the
			 National Heritage Area that should be protected, enhanced, interpreted,
			 managed, funded, and developed;
						(5)recommend policies and strategies for
			 resource management, including the development of intergovernmental and
			 interagency agreements to protect, enhance, interpret, fund, manage, and
			 develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area;
						(6)describe a program for implementation for
			 the management plan, including—
							(A)performance goals;
							(B)plans for resource protection, enhancement,
			 interpretation, funding, management, and development; and
							(C)specific commitments for implementation
			 that have been made by the local coordinating entity or any Federal, State,
			 Tribal, or local government agency, organization, business, or
			 individual;
							(7)include an analysis of, and recommendations
			 for, means by which Federal, State, Tribal, and local programs may best be
			 coordinated (including the role of the National Park Service and other Federal
			 agencies associated with the National Heritage Area) to further the purposes of
			 this subtitle; and
						(8)include a business plan that—
							(A)describes the role, operation, financing,
			 and functions of the local coordinating entity and of each of the major
			 activities contained in the management plan; and
							(B)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the National Heritage
			 Area.
							(b)Deadline
						(1)In generalNot later than 3 years after the date on
			 which funds are first made available to develop the management plan after
			 designation as a National Heritage Area, the local coordinating entity shall
			 submit the management plan to the Secretary for approval.
						(2)Termination of fundingIf the management plan is not submitted to
			 the Secretary in accordance with paragraph (1), the local coordinating entity
			 shall not qualify for any additional financial assistance under this subtitle
			 until such time as the management plan is submitted to and approved by the
			 Secretary.
						(c)Approval of management plan
						(1)ReviewNot later than 180 days after receiving the
			 plan, the Secretary shall review and approve or disapprove the management plan
			 for a National Heritage Area on the basis of the criteria established under
			 paragraph (3).
						(2)ConsultationThe Secretary shall consult with the
			 Governor before approving a management plan for the National Heritage
			 Area.
						(3)Criteria for approvalIn determining whether to approve a
			 management plan for a National Heritage Area, the Secretary shall consider
			 whether—
							(A)the local coordinating entity represents
			 the diverse interests of the National Heritage Area, including Federal, State,
			 Tribal, and local governments, natural and historic resource protection
			 organizations, educational institutions, businesses, recreational
			 organizations, community residents, and private property owners;
							(B)the local coordinating entity—
								(i)has afforded adequate opportunity for
			 public and Federal, State, Tribal, and local governmental involvement
			 (including through workshops and hearings) in the preparation of the management
			 plan; and
								(ii)provides for at least semiannual public
			 meetings to ensure adequate implementation of the management plan;
								(C)the resource protection, enhancement,
			 interpretation, funding, management, and development strategies described in
			 the management plan, if implemented, would adequately protect, enhance,
			 interpret, fund, manage, and develop the natural, historic, cultural,
			 educational, scenic, and recreational resources of the National Heritage
			 Area;
							(D)the management plan would not adversely
			 affect any activities authorized on Federal land under public land laws or land
			 use plans;
							(E)the local coordinating entity has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the plan;
							(F)the Secretary has received adequate
			 assurances from the appropriate State, Tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, Tribal,
			 and local elements of the management plan; and
							(G)the management plan demonstrates
			 partnerships among the local coordinating entity, Federal, State, Tribal, and
			 local governments, regional planning organizations, nonprofit organizations, or
			 private sector parties for implementation of the management plan.
							(4)Disapproval
							(A)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
								(i)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
								(ii)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
								(B)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
							(5)Amendments
							(A)In generalAn amendment to the management plan that
			 substantially alters the purposes of the National Heritage Area shall be
			 reviewed by the Secretary and approved or disapproved in the same manner as the
			 original management plan.
							(B)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized by this subtitle to implement an amendment to the
			 management plan until the Secretary approves the amendment.
							(6)AuthoritiesThe Secretary may—
							(A)provide technical assistance under the
			 authority of this subtitle for the development and implementation of the
			 management plan; and
							(B)enter into cooperative agreements with
			 interested parties to carry out this subtitle.
							425.Evaluation; report
					(a)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the National Heritage Area
			 under this subtitle the Secretary shall—
						(1)conduct an evaluation of the
			 accomplishments of the National Heritage Area; and
						(2)prepare a report in accordance with
			 subsection (c).
						(b)EvaluationAn evaluation conducted under subsection
			 (a)(1) shall—
						(1)assess the progress of the local
			 coordinating entity with respect to—
							(A)accomplishing the purposes of the
			 authorizing legislation for the National Heritage Area; and
							(B)achieving the goals and objectives of the
			 approved management plan for the National Heritage Area;
							(2)analyze the Federal, State, Tribal, and
			 local, and private investments in the National Heritage Area to determine the
			 impact of the investments; and
						(3)review the management structure,
			 partnership relationships, and funding of the National Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 National Heritage Area.
						(c)ReportBased on the evaluation conducted under
			 subsection (a)(1), the Secretary shall submit a report to the Committee on
			 Natural Resources of the United States House of Representatives and the
			 Committee on Energy and Natural Resources of the United States Senate. The
			 report shall include recommendations for the future role of the National Park
			 Service, if any, with respect to the National Heritage Area.
					426.Local coordinating entity
					(a)DesignationThe local coordinating entity for the
			 Heritage Area shall be—
						(1)for the 5-year period beginning on the date
			 of enactment of this subtitle, the Commission; and
						(2)on expiration of the 5-year period
			 described in paragraph (1), a private nonprofit or governmental organization
			 designated by the Commission.
						(b)DutiesTo further the purposes of the National
			 Heritage Area, the local coordinating entity, shall—
						(1)prepare a management plan for the National
			 Heritage Area, and submit the management plan to the Secretary, in accordance
			 with this subtitle;
						(2)submit an annual report to the Secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this subtitle, specifying—
							(A)the specific performance goals and
			 accomplishments of the local coordinating entity;
							(B)the expenses and income of the local
			 coordinating entity;
							(C)the amounts and sources of matching
			 funds;
							(D)the amounts leveraged with Federal funds
			 and sources of the leveraging; and
							(E)grants made to any other entities during
			 the fiscal year;
							(3)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 subtitle, all information pertaining to the expenditure of the funds and any
			 matching funds;
						(4)encourage economic viability and
			 sustainability that is consistent with the purposes of the National Heritage
			 Area; and
						(5)coordinate projects, activities, and
			 programs with the Erie Canalway National Heritage Corridor.
						(c)AuthoritiesFor the purposes of preparing and
			 implementing the approved management plan for the National Heritage Area, the
			 local coordinating entity may use Federal funds made available under this
			 subtitle to—
						(1)make grants to political jurisdictions,
			 nonprofit organizations, and other parties within the National Heritage
			 Area;
						(2)enter into cooperative agreements with or
			 provide technical assistance to political jurisdictions, nonprofit
			 organizations, Federal agencies, and other interested parties;
						(3)hire and compensate staff, including
			 individuals with expertise in—
							(A)natural, historical, cultural, educational,
			 scenic, and recreational resource conservation;
							(B)economic and community development;
			 and
							(C)heritage planning;
							(4)obtain funds or services from any source,
			 including other Federal programs;
						(5)contract for goods or services; and
						(6)support activities of partners and any
			 other activities that further the purposes of the National Heritage Area and
			 are consistent with the approved management plan.
						(d)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds authorized under this subtitle to
			 acquire any interest in real property.
					427.Niagara Falls Heritage Area
			 Commission
					(a)EstablishmentThere is established within the Department
			 of the Interior the Niagara Falls National Heritage Area Commission.
					(b)MembershipThe Commission shall be composed of 17
			 members, of whom—
						(1)1 member shall be the Director of the
			 National Park Service (or a designee);
						(2)5 members shall be appointed by the
			 Secretary, after consideration of the recommendation of the Governor, from
			 among individuals with knowledge and experience of—
							(A)the New York State Office of Parks,
			 Recreation and Historic Preservation, the Niagara River Greenway Commission,
			 the New York Power Authority, the USA Niagara Development Corporation, and the
			 Niagara Tourism and Convention Corporation; or
							(B)any successors of the agencies described in
			 subparagraph (A);
							(3)1 member shall be appointed by the
			 Secretary, after consideration of the recommendation of the mayor of Niagara
			 Falls, New York;
						(4)1 member shall be appointed by the
			 Secretary, after consideration of the recommendation of the mayor of the
			 village of Youngstown, New York;
						(5)1 member shall be appointed by the
			 Secretary, after consideration of the recommendation of the mayor of the
			 village of Lewiston, New York;
						(6)1 member shall be appointed by the
			 Secretary, after consideration of the recommendation of the Tuscarora
			 Nation;
						(7)1 member shall be appointed by the
			 Secretary, after consideration of the recommendation of the Seneca Nation of
			 Indians; and
						(8)6 members shall be individuals who have an
			 interest in, support for, and expertise appropriate to tourism, regional
			 planning, history and historic preservation, cultural or natural resource
			 management, conservation, recreation, and education, or museum services, of
			 whom—
							(A)4 members shall be appointed by the
			 Secretary, after consideration of the recommendation of the 2 members of the
			 Senate from the State; and
							(B)2 members shall be appointed by the
			 Secretary, after consideration of the recommendation of the Member of the House
			 of Representatives whose district encompasses the National Heritage
			 Area.
							(c)Terms; Vacancies
						(1)TermA member of the Commission shall be
			 appointed for a term not to exceed 5 years.
						(2)Vacancies
							(A)Partial termA member appointed to fill a vacancy on the
			 Commission shall serve for the remainder of the term for which the predecessor
			 of the member was appointed.
							(B)In generalA vacancy on the Commission shall be filled
			 in the same manner as the original appointment was made.
							(d)Chairperson and Vice Chairperson
						(1)SelectionThe Commission shall select a Chairperson
			 and Vice Chairperson from among the members of the Commission.
						(2)Vice chairpersonThe Vice Chairperson shall serve as the
			 Chairperson in the absence of the Chairperson.
						(e)Quorum
						(1)In generalA majority of the members of the Commission
			 shall constitute a quorum.
						(2)TransactionFor the transaction of any business or the
			 exercise of any power of the Commission, the Commission shall have the power to
			 act by a majority vote of the members present at any meeting at which a quorum
			 is in attendance.
						(f)Meetings
						(1)In generalThe Commission shall meet at least
			 quarterly at the call of—
							(A)the Chairperson; or
							(B)a majority of the members of the
			 Commission.
							(2)NoticeNotice of Commission meetings and agendas
			 for the meetings shall be published in local newspapers that are distributed
			 throughout the National Heritage Area.
						(3)Applicable
			 lawMeetings of the
			 Commission shall be subject to section 552b of title 5, United States
			 Code.
						(g)Authorities of the CommissionIn addition to the authorities otherwise
			 granted in this subtitle, the Commission may—
						(1)request and accept from the head of any
			 Federal agency, on a reimbursable or non-reimbursable basis, any personnel of
			 the Federal agency to the Commission to assist in carrying out the duties of
			 the Commission;
						(2)request and accept from the head of any
			 State agency or any agency of a political subdivision of the State, on a
			 reimbursable or nonreimbursable basis, any personnel of the agency to the
			 Commission to assist in carrying out the duties of the Commission;
						(3)seek, accept, and dispose of gifts,
			 bequests, grants, or donations of money, personal property, or services;
			 and
						(4)use the United States mails in the same
			 manner as other agencies of the Federal Government.
						(h)Duties of the CommissionTo further the purposes of the National
			 Heritage Area, in addition to the duties otherwise listed in this subtitle, the
			 Commission shall assist in the transition of the management of the National
			 Heritage Area from the Commission to the local coordinating entity designated
			 under this subtitle.
					(i)Compensation of Members
						(1)In generalA member of the Commission shall serve
			 without compensation.
						(2)Travel expensesA member of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
						(j)GiftsFor purposes of section 170(c) of the
			 Internal Revenue Code of 1986, any gift or charitable contribution to the
			 Commission shall be considered to be a charitable contribution or gift to the
			 United States.
					(k)Use of Federal FundsExcept as provided for the leasing of
			 administrative facilities under subsection (g)(1), the Commission may not use
			 Federal funds made available to the Commission under this subtitle to acquire
			 any real property or interest in real property.
					428.Relationship to other Federal
			 agencies
					(a)In generalNothing in this subtitle affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
					(b)Consultation and coordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on a National Heritage Area is
			 encouraged to consult and coordinate the activities with the Secretary and the
			 local coordinating entity to the maximum extent practicable.
					(c)Other Federal agenciesNothing in this subtitle—
						(1)modifies, alters, or amends any law or
			 regulation authorizing a Federal agency to manage Federal land under the
			 jurisdiction of the Federal agency;
						(2)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of a
			 National Heritage Area; or
						(3)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
						429.Private property and regulatory
			 protectionsNothing in this
			 subtitle—
					(1)abridges the rights of any property owner
			 (whether public or private), including the right to refrain from participating
			 in any plan, project, program, or activity conducted within the National
			 Heritage Area;
					(2)requires any property owner to permit
			 public access (including access by Federal, State, Tribal, or local agencies)
			 to the property of the property owner, or to modify public access or use of
			 property of the property owner under any other Federal, State, Tribal, or local
			 law;
					(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, State, Tribal, or local agency, or conveys any land use or other
			 regulatory authority to any local coordinating entity, including but not
			 necessarily limited to development and management of energy, water, or
			 water-related infrastructure;
					(4)authorizes or implies the reservation or
			 appropriation of water or water rights;
					(5)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the National Heritage Area; or
					(6)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
					430.Authorization of appropriations
					(a)Authorization of
			 AppropriationsSubject to
			 subsection (b), there are authorized to be appropriated to carry out this
			 subtitle not more than $1,000,000 for any fiscal year. Funds so appropriated
			 shall remain available until expended.
					(b)Limitation on Total Amounts
			 AppropriatedNot more than
			 $15,000,000 may be appropriated to carry out this subtitle.
					(c)Cost-Sharing RequirementThe Federal share of the total cost of any
			 activity under this subtitle shall be not more than 50 percent; the non-Federal
			 contribution may be in the form of in-kind contributions of goods or services
			 fairly valued.
					431.Use of Federal funds from other
			 sourcesNothing in this
			 subtitle shall preclude the local coordinating entity from using Federal funds
			 available under other laws for the purposes for which those funds were
			 authorized.
				432.Sunset for grants and other
			 assistanceThe authority of
			 the Secretary to provide financial assistance under this subtitle terminates on
			 the date that is 15 years after the date of enactment of this Act.
				CAbraham Lincoln National Heritage
			 Area
				441.PurposesThe purposes of this subtitle
			 include—
					(1)to recognize the significant natural and
			 cultural legacies of the area, as demonstrated in the study entitled
			 Feasibility Study of the Proposed Abraham Lincoln National Heritage
			 Area prepared for the Looking for Lincoln Heritage Coalition in 2002
			 and revised in 2007;
					(2)to promote heritage, cultural and
			 recreational tourism and to develop educational and cultural programs for
			 visitors and the general public;
					(3)to recognize and interpret important events
			 and geographic locations representing key periods in the growth of America,
			 including Native American, Colonial American, European American, and African
			 American heritage;
					(4)to recognize and interpret the distinctive
			 role the region played in shaping the man who would become the 16th President
			 of the United States, and how Abraham Lincoln’s life left its traces in the
			 stories, folklore, buildings, streetscapes, and landscapes of the
			 region;
					(5)to provide a cooperative management
			 framework to foster a close working relationship with all levels of government,
			 the private sector, and the local communities in the region in identifying,
			 preserving, interpreting, and developing the historical, cultural, scenic, and
			 natural resources of the region for the educational and inspirational benefit
			 of current and future generations; and
					(6)to provide appropriate linkages between
			 units of the National Park System and communities, governments, and
			 organizations within the Heritage Area.
					442.DefinitionsIn this subtitle:
					(1)Local coordinating entityThe term local coordinating
			 entity means the Looking for Lincoln Heritage Coalition, which is hereby
			 designated by Congress—
						(A)to develop, in partnership with others, the
			 management plan for the National Heritage Area; and
						(B)to act as a catalyst for the implementation
			 of projects and programs among diverse partners in the National Heritage
			 Area.
						(2)Management planThe term management plan means
			 the plan prepared by the local coordinating entity for the National Heritage
			 Area that specifies actions, policies, strategies, performance goals, and
			 recommendations to meet the goals of the National Heritage Area, in accordance
			 with this subtitle.
					(3)National heritage areaThe term National Heritage
			 Area means the Abraham Lincoln National Heritage Area established in
			 this subtitle.
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					443.Designation of Abraham Lincoln National
			 Heritage Area
					(a)EstablishmentThere is hereby established the Abraham
			 Lincoln National Heritage Area.
					(b)Boundaries
						(1)In generalThe National Heritage Area shall consist of
			 sites as designated by the management plan within a core area located in
			 Central Illinois, consisting of Adams, Brown, Calhoun, Cass, Champaign,
			 Christian, Clark, Coles, Cumberland, Dewitt, Douglas, Edgar, Fayette, Fulton,
			 Greene, Hancock, Henderson, Jersey, Knox, LaSalle, Logan, Macon, Macoupin,
			 Madison, Mason, McDonough, McLean, Menard, Montgomery, Morgan, Moultrie,
			 Peoria, Piatt, Pike, Sangamon, Schuyler, Scott, Shelby, Tazewell, Vermillion,
			 Warren and Woodford counties.
						(2)MapThe boundaries of the National Heritage
			 Area shall be as generally depicted on the map titled Proposed Abraham
			 Lincoln National Heritage Area, and numbered 338/80,000, and dated July
			 2007. The map shall be on file and available to the public in the appropriate
			 offices of the National Park Service and the local coordinating entity.
						444.Management plan
					(a)RequirementsThe management plan for the National
			 Heritage Area shall—
						(1)describe comprehensive policies, goals,
			 strategies, and recommendations for telling the story of the heritage of the
			 area covered by the National Heritage Area and encouraging long-term resource
			 protection, enhancement, interpretation, funding, management, and development
			 of the National Heritage Area;
						(2)include a description of actions and
			 commitments that Federal, State, Tribal, and local governments, private
			 organizations, and citizens will take to protect, enhance, interpret, fund,
			 manage, and develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area;
						(3)specify existing and potential sources of
			 funding or economic development strategies to protect, enhance, interpret,
			 fund, manage, and develop the National Heritage Area;
						(4)include an inventory of the natural,
			 historical, cultural, educational, scenic, and recreational resources of the
			 National Heritage Area related to the national importance and themes of the
			 National Heritage Area that should be protected, enhanced, interpreted,
			 managed, funded, and developed;
						(5)recommend policies and strategies for
			 resource management, including the development of intergovernmental and
			 interagency agreements to protect, enhance, interpret, fund, manage, and
			 develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area;
						(6)describe a program for implementation for
			 the management plan, including—
							(A)performance goals;
							(B)plans for resource protection, enhancement,
			 interpretation, funding, management, and development; and
							(C)specific commitments for implementation
			 that have been made by the local coordinating entity or any Federal, State,
			 Tribal, or local government agency, organization, business, or
			 individual;
							(7)include an analysis of, and recommendations
			 for, means by which Federal, State, Tribal, and local programs may best be
			 coordinated (including the role of the National Park Service and other Federal
			 agencies associated with the National Heritage Area) to further the purposes of
			 this subtitle; and
						(8)include a business plan that—
							(A)describes the role, operation, financing,
			 and functions of the local coordinating entity and of each of the major
			 activities contained in the management plan; and
							(B)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the National Heritage
			 Area.
							(b)Deadline
						(1)In generalNot later than 3 years after the date on
			 which funds are first made available to develop the management plan after
			 designation as a National Heritage Area, the local coordinating entity shall
			 submit the management plan to the Secretary for approval.
						(2)Termination of fundingIf the management plan is not submitted to
			 the Secretary in accordance with paragraph (1), the local coordinating entity
			 shall not qualify for any additional financial assistance under this subtitle
			 until such time as the management plan is submitted to and approved by the
			 Secretary.
						(c)Approval of management plan
						(1)ReviewNot later than 180 days after receiving the
			 plan, the Secretary shall review and approve or disapprove the management plan
			 for a National Heritage Area on the basis of the criteria established under
			 paragraph (3).
						(2)ConsultationThe Secretary shall consult with the
			 Governor of each State in which the National Heritage Area is located before
			 approving a management plan for the National Heritage Area.
						(3)Criteria for approvalIn determining whether to approve a
			 management plan for a National Heritage Area, the Secretary shall consider
			 whether—
							(A)the local coordinating entity represents
			 the diverse interests of the National Heritage Area, including Federal, State,
			 Tribal, and local governments, natural, and historic resource protection
			 organizations, educational institutions, businesses, recreational
			 organizations, community residents, and private property owners;
							(B)the local coordinating entity—
								(i)has afforded adequate opportunity for
			 public and Federal, State, Tribal, and local governmental involvement
			 (including through workshops and hearings) in the preparation of the management
			 plan; and
								(ii)provides for at least semiannual public
			 meetings to ensure adequate implementation of the management plan;
								(C)the resource protection, enhancement,
			 interpretation, funding, management, and development strategies described in
			 the management plan, if implemented, would adequately protect, enhance,
			 interpret, fund, manage, and develop the natural, historic, cultural,
			 educational, scenic, and recreational resources of the National Heritage
			 Area;
							(D)the management plan would not adversely
			 affect any activities authorized on Federal land under public land laws or land
			 use plans;
							(E)the local coordinating entity has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the plan;
							(F)the Secretary has received adequate
			 assurances from the appropriate State, Tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, Tribal,
			 and local elements of the management plan; and
							(G)the management plan demonstrates
			 partnerships among the local coordinating entity, Federal, State, Tribal, and
			 local governments, regional planning organizations, nonprofit organizations, or
			 private sector parties for implementation of the management plan.
							(4)Disapproval
							(A)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
								(i)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
								(ii)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
								(B)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
							(5)Amendments
							(A)In generalAn amendment to the management plan that
			 substantially alters the purposes of the National Heritage Area shall be
			 reviewed by the Secretary and approved or disapproved in the same manner as the
			 original management plan.
							(B)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized by this subtitle to implement an amendment to the
			 management plan until the Secretary approves the amendment.
							(6)AuthoritiesThe Secretary may—
							(A)provide technical assistance under the
			 authority of this subtitle for the development and implementation of the
			 management plan; and
							(B)enter into cooperative agreements with
			 interested parties to carry out this subtitle.
							445.Evaluation; report
					(a)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the National Heritage Area
			 under this subtitle, the Secretary shall—
						(1)conduct an evaluation of the
			 accomplishments of the National Heritage Area; and
						(2)prepare a report in accordance with
			 subsection (c).
						(b)EvaluationAn evaluation conducted under subsection
			 (a)(1) shall—
						(1)assess the progress of the local
			 coordinating entity with respect to—
							(A)accomplishing the purposes of the
			 authorizing legislation for the National Heritage Area; and
							(B)achieving the goals and objectives of the
			 approved management plan for the National Heritage Area;
							(2)analyze the Federal, State, Tribal, and
			 local, and private investments in the National Heritage Area to determine the
			 impact of the investments; and
						(3)review the management structure,
			 partnership relationships, and funding of the National Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 National Heritage Area.
						(c)ReportBased on the evaluation conducted under
			 subsection (a)(1), the Secretary shall submit a report to the Committee on
			 Natural Resources of the United States House of Representatives and the
			 Committee on Energy and Natural Resources of the United States Senate. The
			 report shall include recommendations for the future role of the National Park
			 Service, if any, with respect to the National Heritage Area.
					446.Local coordinating entity
					(a)DutiesTo further the purposes of the National
			 Heritage Area, the Looking for Lincoln Heritage Coalition, as the local
			 coordinating entity, shall—
						(1)prepare a management plan for the National
			 Heritage Area, and submit the management plan to the Secretary, in accordance
			 with this subtitle;
						(2)submit an annual report to the secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this subtitle, specifying—
							(A)the specific performance goals and
			 accomplishments of the local coordinating entity;
							(B)the expenses and income of the local
			 coordinating entity;
							(C)the amounts and sources of matching
			 funds;
							(D)the amounts leveraged with Federal funds
			 and sources of the leveraging; and
							(E)grants made to any other entities during
			 the fiscal year;
							(3)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 subtitle, all information pertaining to the expenditure of the funds and any
			 matching funds; and
						(4)encourage economic viability and
			 sustainability that is consistent with the purposes of the National Heritage
			 Area.
						(b)AuthoritiesFor the purposes of preparing and
			 implementing the approved management plan for the National Heritage Area, the
			 local coordinating entity may use Federal funds made available under this
			 subtitle to—
						(1)make grants to political jurisdictions,
			 nonprofit organizations, and other parties within the National Heritage
			 Area;
						(2)enter into cooperative agreements with or
			 provide technical assistance to political jurisdictions, nonprofit
			 organizations, Federal agencies, and other interested parties;
						(3)hire and compensate staff, including
			 individuals with expertise in—
							(A)natural, historical, cultural, educational,
			 scenic, and recreational resource conservation;
							(B)economic and community development;
			 and
							(C)heritage planning;
							(4)obtain funds or services from any source,
			 including other Federal programs;
						(5)contract for goods or services; and
						(6)support activities of partners and any
			 other activities that further the purposes of the National Heritage Area and
			 are consistent with the approved management plan.
						(c)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds authorized under this subtitle to
			 acquire any interest in real property.
					447.Relationship to other Federal
			 agencies
					(a)In generalNothing in this subtitle affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
					(b)Consultation and coordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on a National Heritage Area is
			 encouraged to consult and coordinate the activities with the Secretary and the
			 local coordinating entity to the maximum extent practicable.
					(c)Other Federal agenciesNothing in this subtitle—
						(1)modifies, alters, or amends any law or
			 regulation authorizing a Federal agency to manage Federal land under the
			 jurisdiction of the Federal agency;
						(2)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of a
			 National Heritage Area; or
						(3)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
						448.Private property and regulatory
			 protectionsNothing in this
			 subtitle—
					(1)abridges the rights of any property owner
			 (whether public or private), including the right to refrain from participating
			 in any plan, project, program, or activity conducted within the National
			 Heritage Area;
					(2)requires any property owner to permit
			 public access (including access by Federal, State, Tribal, or local agencies)
			 to the property of the property owner, or to modify public access or use of
			 property of the property owner under any other Federal, State, Tribal, or local
			 law;
					(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, State, Tribal, or local agency, or conveys any land use or other
			 regulatory authority to any local coordinating entity, including but not
			 necessarily limited to development and management of energy, water, or
			 water-related infrastructure;
					(4)authorizes or implies the reservation or
			 appropriation of water or water rights;
					(5)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the National Heritage Area; or
					(6)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
					449.Authorization of appropriations
					(a)Authorization of
			 AppropriationsSubject to
			 subsection (b), there are authorized to be appropriated to carry out this
			 subtitle not more than $1,000,000 for any fiscal year. Funds so appropriated
			 shall remain available until expended.
					(b)Limitation on Total Amounts
			 AppropriatedNot more than
			 $15,000,000 may be appropriated to carry out this subtitle.
					(c)Cost-Sharing RequirementThe Federal share of the total cost of any
			 activity under this subtitle shall be not more than 50 percent; the non-Federal
			 contribution may be in the form of in-kind contributions of goods or services
			 fairly valued.
					450.Use of Federal funds from other
			 sourcesNothing in this
			 subtitle shall preclude the local coordinating entity from using Federal funds
			 available under other laws for the purposes for which those funds were
			 authorized.
				451.Sunset for grants and other
			 assistanceThe authority of
			 the Secretary to provide financial assistance under this subtitle terminates on
			 the date that is 15 years after the date of the enactment of this
			 subtitle.
				DAuthorization Extensions and Viability
			 Studies
				461.Extensions of authorized
			 appropriationsDivision II of
			 the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333;
			 16 U.S.C. 461 note) is amended in each of sections 108(a), 209(a), 311(a),
			 409(a), 508(a), 608(a), 708(a), 810(a) (as redesignated by section 474(9)), and
			 909(c), by striking $10,000,000 and inserting
			 $15,000,000.
				462.Evaluation and report
					(a)In generalFor the nine National Heritage Areas
			 authorized in Division II of the Omnibus Parks and Public Lands Management Act
			 of 1996, not later than 3 years before the date on which authority for Federal
			 funding terminates for each National Heritage Area, the Secretary shall—
						(1)conduct an evaluation of the
			 accomplishments of the National Heritage Area; and
						(2)prepare a report in accordance with
			 subsection (c).
						(b)EvaluationAn evaluation conducted under subsection
			 (a)(1) shall—
						(1)assess the progress of the local management
			 entity with respect to—
							(A)accomplishing the purposes of the
			 authorizing legislation for the National Heritage Area; and
							(B)achieving the goals and objectives of the
			 approved management plan for the National Heritage Area;
							(2)analyze the investments of Federal, State,
			 Tribal, and local government and private entities in each National Heritage
			 Area to determine the impact of the investments; and
						(3)review the management structure,
			 partnership relationships, and funding of the National Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 National Heritage Area.
						(c)ReportBased on the evaluation conducted under
			 subsection (a)(1), the Secretary shall submit a report to the Committee on
			 Natural Resources of the United States House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate. The report shall
			 include recommendations for the future role of the National Park Service, if
			 any, with respect to the National Heritage Area.
					ETechnical Corrections and
			 Additions
				471.National Coal Heritage Area technical
			 correctionsTitle I of
			 Division II of the Omnibus Parks and Public Lands Management Act of 1996
			 (Public Law 104–333 as amended by Public Law 106–176 and Public Law 109–338) is
			 amended—
					(1)by striking section 103(b) and inserting
			 the following:
						
							(b)BoundariesThe National Coal Heritage Area shall be
				comprised of Lincoln County, West Virginia, and Paint Creek and Cabin Creek
				within Kanawah County, West Virginia, and the counties that are the subject of
				the study by the National Park Service, dated 1993, entitled A Coal
				Mining Heritage Study: Southern West Virginia conducted pursuant to
				title VI of Public Law
				100–699.
							;
					(2)by striking section 105 and inserting the
			 following:
						
							105.Eligible resources
								(a)In generalThe resources eligible for the assistance
				under section 104 shall include—
									(1)resources in Lincoln County, West Virginia,
				and Paint Creek and Cabin Creek in Kanawah County, West Virginia, as determined
				to be appropriate by the National Coal Heritage Area Authority; and
									(2)the resources set forth in appendix D of
				the study by the National Park Service, dated 1993, entitled A Coal
				Mining Heritage Study: Southern West Virginia conducted pursuant to
				title VI of Public Law 100–699.
									(b)PriorityPriority consideration shall be given to
				those sites listed as Conservation Priorities and
				Important Historic Resources as depicted on the map entitled
				Study Area: Historic Resources in such
				study.
								;
					(3)in section 106(a)—
						(A)by striking Governor and all
			 that follows through Parks, and inserting National Coal
			 Heritage Area Authority; and
						(B)in paragraph (3), by striking State
			 of West Virginia and all that follows through entities,
			 or and inserting National Coal Heritage Area Authority
			 or; and
						(4)in section 106(b), by inserting
			 not before meet.
					472.Rivers of steel national heritage area
			 additionSection 403(b) of
			 title IV of Division II of the Omnibus Parks and Public Lands Management Act of
			 1996 (Public Law 104–333) is amended by inserting Butler, after
			 Beaver,.
				473.South Carolina National Heritage Corridor
			 additionSection 604(b)(2) of
			 title VI of Division II of the Omnibus Parks and Public Lands Management Act of
			 1996 is amended by adding at the end the following new subparagraphs:
					
						(O)Berkeley County.
						(P)Saluda County.
						(Q)The portion of Georgetown County that is
				not part of the Gullah/Geechee Cultural Heritage
				Corridor.
						.
				474.Ohio and Erie Canal National Heritage
			 Corridor technical correctionsTitle VIII of Division II of the Omnibus
			 Parks and Public Lands Management Act of 1996 (Public Law 104–333) is
			 amended—
					(1)by striking Canal National Heritage
			 Corridor each place it appears and inserting National Heritage
			 Canalway;
					(2)by striking corridor each
			 place it appears and inserting canalway, except in references to
			 the feasibility study and management plan;
					(3)in the heading of section 808(a)(3), by
			 striking corridor and inserting
			 canalway;
					(4)in the title heading, by striking
			 Canal National Heritage
			 Corridor and inserting National Heritage
			 Canalway;
					(5)in section 803—
						(A)by striking paragraph (2);
						(B)by redesignating paragraphs (3), (4), (5),
			 (6), and (7) as paragraphs (2), (3), (4), (5), and (6), respectively;
						(C)in paragraph (2) (as redesignated by
			 subparagraph (B)), by striking 808 and inserting
			 806; and
						(D)in paragraph (6) (as redesignated by
			 subparagraph (B)), by striking 807(a) and inserting
			 805(a);
						(6)in the heading of section 804, by striking
			 Canal National Heritage
			 Corridor and inserting National Heritage
			 Canalway;
					(7)in the second sentence of section
			 804(b)(1), by striking 808 and inserting
			 806;
					(8)by striking sections 805 and 806;
					(9)by redesignating sections 807, 808, 809,
			 810, 811, and 812 as sections 805, 806, 807, 808, 809, and 810,
			 respectively;
					(10)in section 805(c)(2) (as redesignated by
			 paragraph (9)), by striking 808 and inserting
			 806;
					(11)in section 806 (as redesignated by
			 paragraph (9))—
						(A)in subsection (a)(1), by striking
			 Committee and inserting Secretary;
						(B)in the heading of subsection (a)(1), by
			 striking committee and inserting
			 secretary;
						(C)in subsection (a)(3), in the first sentence
			 of subparagraph (B), by striking Committee and inserting
			 management entity;
						(D)in subsection (e), by striking
			 807(d)(1) and inserting 805(d)(1); and
						(E)in subsection (f), by striking
			 807(d)(1) and inserting 805(d)(1);
						(12)in section 807 (as redesignated by
			 paragraph (9)), in subsection (c) by striking Cayohoga Valley National
			 Recreation Area and inserting Cayohoga Valley National
			 Park;
					(13)in section 808 (as redesignated by
			 paragraph (9))—
						(A)in subsection (b), by striking
			 Committee or; and
						(B)in subsection (c), in the matter before
			 paragraph (1), by striking Committee and inserting
			 management entity; and
						(14)in section 809 (as redesignated by
			 paragraph (9)), by striking assistance and inserting
			 financial assistance.
					475.New Jersey Coastal Heritage trail route
			 extension of authorizationSection 6 of Public Law 100–515 (16 U.S.C.
			 1244 note) is amended as follows:
					(1)Strike paragraph (1) of subsection (b) and
			 insert the following new paragraph:
						
							(1)In generalAmounts made available under subsection (a)
				shall be used only for—
								(A)technical assistance;
								(B)the design and fabrication of interpretive
				materials, devices, and signs; and
								(C)the preparation of the strategic
				plan.
								.
					(2)Paragraph (3) of subsection (b) is amended
			 by inserting after subparagraph (B) a new subparagraph as follows:
						
							(C)Notwithstanding paragraph (3)(A), funds
				made available under subsection (a) for the preparation of the strategic plan
				shall not require a non-Federal
				match.
							.
					(3)Subsection (c) is amended by striking
			 2007 and inserting 2011.
					FStudies
				481.Columbia-Pacific National Heritage Area
			 study
					(a)DefinitionsIn this section:
						(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(2)Study areaThe term study area
			 means—
							(A)the coastal areas of Clatsop and Pacific
			 Counties (also known as the North Beach Peninsula); and
							(B)areas relating to Native American history,
			 local history, Euro-American settlement culture, and related economic
			 activities of the Columbia River within a corridor along the Columbia River
			 eastward in Clatsop, Pacific, Columbia, and Wahkiakum Counties.
							(b)Columbia-Pacific national heritage area
			 study
						(1)In GeneralThe Secretary, in consultation with the
			 managers of any Federal land within the study area, appropriate State and local
			 governmental agencies, tribal governments, and any interested organizations,
			 shall conduct a study to determine the feasibility of designating the study
			 area as the Columbia-Pacific National Heritage Area.
						(2)RequirementsThe study shall include analysis,
			 documentation, and determinations on whether the study area—
							(A)has an assemblage of natural, historic, and
			 cultural resources that together represent distinctive aspects of American
			 heritage worthy of recognition, conservation, interpretation, and continuing
			 use, and are best managed through partnerships among public and private
			 entities and by combining diverse and sometimes noncontiguous resources and
			 active communities;
							(B)reflects traditions, customs, beliefs, and
			 folklife that are a valuable part of the national story;
							(C)provides outstanding opportunities to
			 conserve natural, historic, cultural, or scenic features;
							(D)provides outstanding recreational and
			 educational opportunities;
							(E)contains resources important to the
			 identified theme or themes of the study area that retain a degree of integrity
			 capable of supporting interpretation;
							(F)includes residents, business interests,
			 nonprofit organizations, and local and State governments that are involved in
			 the planning, have developed a conceptual financial plan that outlines the
			 roles for all participants, including the Federal Government, and have
			 demonstrated support for the concept of a national heritage area;
							(G)has a potential local coordinating entity
			 to work in partnership with residents, business interests, nonprofit
			 organizations, and local and State governments to develop a national heritage
			 area consistent with continued local and State economic activity; and
							(H)has a conceptual boundary map that is
			 supported by the public.
							(3)Private propertyIn conducting the study required by this
			 subsection, the Secretary shall analyze the potential impact that designation
			 of the area as a national heritage area is likely to have on land within the
			 proposed area or bordering the proposed area that is privately owned at the
			 time that the study is conducted.
						(c)ReportNot later than 3 fiscal years after the
			 date on which funds are made available to carry out the study, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Natural Resources of the House of Representatives a report
			 that describes the findings, conclusions, and recommendations of the Secretary
			 with respect to the study.
					482.Study of sites relating to Abraham Lincoln
			 in Kentucky
					(a)DefinitionsIn this section:
						(1)Heritage AreaThe term Heritage Area means a
			 National Heritage Area in the State to honor Abraham Lincoln.
						(2)StateThe term State means the
			 Commonwealth of Kentucky.
						(3)Study areaThe term study area means the
			 study area described in subsection (b)(2).
						(b)Study
						(1)In generalThe Secretary, in consultation with the
			 Kentucky Historical Society, other State historical societies, the State
			 Historic Preservation Officer, State tourism offices, and other appropriate
			 organizations and agencies, shall conduct a study to assess the suitability and
			 feasibility of designating the study area as a National Heritage Area in the
			 State to honor Abraham Lincoln.
						(2)Description of study areaThe study area shall include—
							(A)Boyle, Breckinridge, Fayette, Franklin,
			 Hardin, Jefferson, Jessamine, Larue, Madison, Mercer, and Washington Counties
			 in the State; and
							(B)the following sites in the State:
								(i)The Abraham Lincoln Birthplace National
			 Historic Site.
								(ii)The Abraham Lincoln Boyhood Home
			 Unit.
								(iii)Downtown Hodgenville, Kentucky, including
			 the Lincoln Museum and Adolph A. Weinman statue.
								(iv)Lincoln Homestead State Park and Mordecai
			 Lincoln House.
								(v)Camp Nelson Heritage Park.
								(vi)Farmington Historic Home.
								(vii)The Mary Todd Lincoln House.
								(viii)Ashland, which is the Henry Clay
			 Estate.
								(ix)The Old State Capitol.
								(x)The Kentucky Military History
			 Museum.
								(xi)The Thomas D. Clark Center for Kentucky
			 History.
								(xii)The New State Capitol.
								(xiii)Whitehall.
								(xiv)Perryville Battlefield State Historic
			 Site.
								(xv)The Joseph Holt House.
								(xvi)Elizabethtown, Kentucky, including the
			 Lincoln Heritage House.
								(xvii)Lincoln Marriage Temple at Fort
			 Harrod.
								(3)RequirementsThe study shall include analysis,
			 documentation, and determinations on whether the study area—
							(A)has an assemblage of natural, historic, and
			 cultural resources that—
								(i)interpret—
									(I)the life of Abraham Lincoln; and
									(II)the contributions of Abraham Lincoln to the
			 United States;
									(ii)represent distinctive aspects of the
			 heritage of the United States;
								(iii)are worthy of recognition, conservation,
			 interpretation, and continuing use; and
								(iv)would be best managed—
									(I)through partnerships among public and
			 private entities; and
									(II)by linking diverse and sometimes
			 noncontiguous resources and active communities;
									(B)reflects traditions, customs, beliefs, and
			 historical events that are a valuable part of the story of the United
			 States;
							(C)provides—
								(i)outstanding opportunities to conserve
			 natural, historic, cultural, or scenic features; and
								(ii)outstanding educational
			 opportunities;
								(D)contains resources that—
								(i)are important to any identified themes of
			 the study area; and
								(ii)retain a degree of integrity capable of
			 supporting interpretation;
								(E)includes residents, business interests,
			 nonprofit organizations, and State and local governments that—
								(i)are involved in the planning of the
			 Heritage Area;
								(ii)have developed a conceptual financial plan
			 that outlines the roles of all participants in the Heritage Area, including the
			 Federal Government; and
								(iii)have demonstrated support for designation
			 of the Heritage Area;
								(F)has a potential management entity to work
			 in partnership with the individuals and entities described in subparagraph (E)
			 to develop the Heritage Area while encouraging State and local economic
			 activity; and
							(G)has a conceptual boundary map that is
			 supported by the public.
							(c)ReportNot later than the third fiscal year after
			 the date on which funds are first made available to carry out this section, the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes—
						(1)the findings of the study; and
						(2)any conclusions and recommendations of the
			 Secretary.
						VBureau of Reclamation and United States
			 Geological Survey authorizations
			501.Alaska water resources study
				(a)DefinitionsIn this section:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(2)StateThe term State means the State
			 of Alaska.
					(b)Alaska water resources study
					(1)StudyThe Secretary, acting through the
			 Commissioner of Reclamation and the Director of the United States Geological
			 Survey, where appropriate, and in accordance with this section and other
			 applicable provisions of law, shall conduct a study that includes—
						(A)a survey of accessible water supplies,
			 including aquifers, on the Kenai Peninsula and in the Municipality of
			 Anchorage, the Matanuska-Susitna Borough, the city of Fairbanks, and the
			 Fairbanks Northstar Borough;
						(B)a survey of water treatment needs and
			 technologies, including desalination, applicable to the water resources of the
			 State; and
						(C)a review of the need for enhancement of the
			 streamflow information collected by the United States Geological Survey in the
			 State relating to critical water needs in areas such as—
							(i)infrastructure risks to State
			 transportation;
							(ii)flood forecasting;
							(iii)resource extraction; and
							(iv)fire management.
							(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report describing the results of the study
			 required by paragraph (1).
					(c)SunsetThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of
			 enactment of this Act.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				502.Renegotiation of payment schedule, Redwood
			 Valley County Water DistrictSection 15 of Public Law 100–516 (102 Stat.
			 2573) is amended—
				(1)by amending paragraph (2) of subsection (a)
			 to read as follows:
					
						(2)If, as of January 1, 2006, the Secretary of
				the Interior and the Redwood Valley County Water District have not renegotiated
				the schedule of payment, the District may enter into such additional
				non-Federal obligations as are necessary to finance procurement of dedicated
				water rights and improvements necessary to store and convey those rights to
				provide for the District’s water needs. The Secretary shall reschedule the
				payments due under loans numbered 14–06–200–8423A and 14–06–200–8423A
				Amendatory and said payments shall commence when such additional obligations
				have been financially satisfied by the District. The date of the initial
				payment owed by the District to the United States shall be regarded as the
				start of the District’s repayment period and the time upon which any interest
				shall first be computed and assessed under section 5 of the Small Reclamation
				Projects Act of 1956 (43 U.S.C. 422a et
				seq.).
						;
				and
				(2)by striking subsection (c).
				503.American River Pump Station Project
			 transfer
				(a)Authority To transferThe Secretary of the Interior (hereafter in
			 this section referred to as the Secretary) shall transfer
			 ownership of the American River Pump Station Project located at Auburn,
			 California, which includes the Pumping Plant, associated facilities, and
			 easements necessary for permanent operation of the facilities, to the Placer
			 County Water Agency, in accordance with the terms of Contract No. 02–LC–20–7790
			 between the United States and Placer County Water Agency and the terms and
			 conditions established in this section.
				(b)Federal costs nonreimbursableFederal costs associated with construction
			 of the American River Pump Station Project located at Auburn, California, are
			 nonreimbursable.
				(c)Grant of real property
			 interestThe Secretary is
			 authorized to grant title to Placer County Water Agency as provided in
			 subsection (a) in full satisfaction of the United States’ obligations under
			 Land Purchase Contract 14–06–859–308 to provide a water supply to the Placer
			 County Water Agency.
				(d)Compliance with environmental laws
					(1)In generalBefore conveying land and facilities
			 pursuant to this section, the Secretary shall comply with all applicable
			 requirements under—
						(A)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
						(B)the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.); and
						(C)any other law applicable to the land and
			 facilities.
						(2)EffectNothing in this section modifies or alters
			 any obligations under—
						(A)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); or
						(B)the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
						(e)Release from liabilityEffective on the date of transfer to the
			 Placer County Water Agency of any land or facility under this section, the
			 United States shall not be liable for damages arising out of any act, omission,
			 or occurrence relating to the land and facilities, consistent with Article 9 of
			 Contract No. 02–LC–20–7790 between the United States and Placer County Water
			 Agency.
				504.Arthur V. Watkins Dam enlargement
				(a)FindingsCongress finds the following:
					(1)Arthur V. Watkins Dam is a feature of the
			 Weber Basin Project, which was authorized by law on August 29, 1949.
					(2)Increasing the height of Arthur V. Watkins
			 Dam and construction of pertinent facilities may provide additional storage
			 capacity for the development of additional water supply for the Weber Basin
			 Project for uses of municipal and industrial water supply, flood control, fish
			 and wildlife, and recreation.
					(b)Authorization of feasibility
			 studyThe Secretary of the
			 Interior, acting through the Bureau of Reclamation, is authorized to conduct a
			 feasibility study on raising the height of Arthur V. Watkins Dam for the
			 development of additional storage to meet water supply needs within the Weber
			 Basin Project area and the Wasatch Front. The feasibility study shall include
			 such environmental evaluation as required under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and a cost allocation as required
			 under the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.).
				(c)Cost shares
					(1)Federal ShareThe Federal share of the costs of the study
			 authorized in subsection (b) shall not exceed 50 percent of the total cost of
			 the study.
					(2)In-Kind ContributionsThe Secretary shall accept, as appropriate,
			 in-kind contributions of goods or services from the Weber Basin Water
			 Conservancy District. Such goods and services accepted under this subsection
			 shall be counted as part of the non-Federal cost share for the study.
					(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary $1,000,000 for the Federal cost
			 share of the study authorized in subsection (b).
				(e)SunsetThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of
			 enactment of this Act.
				505.New Mexico water planning
			 assistance
				(a)DefinitionsIn this section:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Bureau of Reclamation and the
			 United States Geological Survey.
					(2)StateThe term State means the State
			 of New Mexico.
					(b)Comprehensive water plan
			 assistance
					(1)In generalUpon the request of the Governor of the
			 State and subject to paragraphs (2) through (6), the Secretary shall—
						(A)provide to the State technical assistance
			 and grants for the development of comprehensive State water plans;
						(B)conduct water resources mapping in the
			 State; and
						(C)conduct a comprehensive study of
			 groundwater resources (including potable, brackish, and saline water resources)
			 in the State to assess the quantity, quality, and interaction of groundwater
			 and surface water resources.
						(2)Technical assistanceTechnical assistance provided under
			 paragraph (1) may include—
						(A)acquisition of hydrologic data, groundwater
			 characterization, database development, and data distribution;
						(B)expansion of climate, surface water, and
			 groundwater monitoring networks;
						(C)assessment of existing water resources,
			 surface water storage, and groundwater storage potential;
						(D)numerical analysis and modeling necessary
			 to provide an integrated understanding of water resources and water management
			 options;
						(E)participation in State planning forums and
			 planning groups;
						(F)coordination of Federal water management
			 planning efforts;
						(G)technical review of data, models, planning
			 scenarios, and water plans developed by the State; and
						(H)provision of scientific and technical
			 specialists to support State and local activities.
						(3)AllocationIn providing grants under paragraph (1),
			 the Secretary shall, subject to the availability of appropriations,
			 allocate—
						(A)$5,000,000 to develop hydrologic models and
			 acquire associated equipment for the New Mexico Rio Grande main stem sections
			 and Rios Pueblo de Taos and Hondo, Rios Nambe, Pojoaque and Teseque, Rio Chama,
			 and Lower Rio Grande tributaries;
						(B)$1,500,000 to complete the hydrographic
			 survey development of hydrologic models and acquire associated equipment for
			 the San Juan River and tributaries;
						(C)$1,000,000 to complete the hydrographic
			 survey development of hydrologic models and acquire associated equipment for
			 Southwest New Mexico, including the Animas Basin, the Gila River, and
			 tributaries;
						(D)$4,500,000 for statewide digital
			 orthophotography mapping; and
						(E)such sums as are necessary to carry out
			 additional projects consistent with paragraph (2).
						(4)Cost-sharing requirement
						(A)In generalThe non-Federal share of the total cost of
			 any activity carried out using a grant provided under paragraph (1) shall be 50
			 percent.
						(B)Form of non-federal shareThe non-Federal share under subparagraph
			 (A) may be in the form of any in-kind services that the Secretary determines
			 would contribute substantially toward the conduct and completion of the
			 activity assisted.
						(5)Nonreimbursable basisAny assistance or grants provided to the
			 State under this section shall be made on a non-reimbursable basis.
					(6)Authorized transfersOn request of the State, the Secretary
			 shall directly transfer to 1 or more Federal agencies any amounts made
			 available to the State to carry out this section.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $3,000,000 for each of
			 fiscal years 2008 through 2012.
				(d)Sunset of authorityThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of
			 enactment of this Act.
				506.Conveyance of certain buildings and lands
			 of the Yakima Project, Washington
				(a)Conveyance requiredThe Secretary of the Interior shall convey
			 to the Yakima-Tieton Irrigation District, located in Yakima County, Washington,
			 all right, title, and interest of the United States in and to the buildings and
			 lands of the Yakima Project, Washington, in accordance with the terms and
			 conditions set forth in the agreement titled Agreement Between the
			 United States and the Yakima-Tieton Irrigation District to Transfer Title to
			 Certain Federally Owned Buildings and Lands, With Certain Property Rights,
			 Title, and Interest, to the Yakima-Tieton Irrigation District (Contract
			 No. 5–07–10–L1658).
				(b)LiabilityEffective upon the date of conveyance under
			 this section, the United States shall not be held liable by any court for
			 damages of any kind arising out of any act, omission, or occurrence relating to
			 the conveyed buildings and lands, except for damages caused by acts of
			 negligence committed by the United States or by its employees or agents before
			 the date of conveyance. Nothing in this section increases the liability of the
			 United States beyond that provided in chapter 171 of title 28, United States
			 Code (popularly known as the Federal Tort Claims Act), on the date of enactment
			 of this Act.
				(c)BenefitsAfter conveyance of the buildings and lands
			 to the Yakima-Tieton Irrigation District under this section—
					(1)such buildings and lands shall not be
			 considered to be a part of a Federal reclamation project; and
					(2)such irrigation district shall not be
			 eligible to receive any benefits with respect to any buildings and lands
			 conveyed, except benefits that would be available to a similarly situated
			 person with respect to such buildings and lands that are not part of a Federal
			 reclamation project.
					(d)ReportIf the Secretary of the Interior has not
			 completed the conveyance required under subsection (a) within 12 months after
			 the date of enactment of this Act, the Secretary shall submit to Congress a
			 report that explains the reason such conveyance has not been completed and
			 stating the date by which the conveyance will be completed.
				507.Conjunctive use of surface and groundwater
			 in Juab County, UtahSection
			 202(a)(2) of the Reclamation Projects Authorization and Adjustment Act of 1992
			 (Public Law 102–575) is amended by inserting Juab, after
			 Davis,.
			508.Early repayment of A & B Irrigation
			 District construction costs
				(a)In GeneralNotwithstanding section 213 of the
			 Reclamation Reform Act of 1982 (43 U.S.C. 390mm), any landowner within the A
			 & B Irrigation District in the State (referred to in this section as the
			 District) may repay, at any time, the construction costs of
			 District project facilities that are allocated to land of the landowner within
			 the District.
				(b)Applicability of Full-Cost Pricing
			 LimitationsOn discharge, in
			 full, of the obligation for repayment of all construction costs described in
			 subsection (a) that are allocated to all land the landowner owns in the
			 District in question, the parcels of land shall not be subject to the ownership
			 and full-cost pricing limitations under Federal reclamation law (the Act of
			 June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and
			 amendatory of that Act (43 U.S.C. 371 et seq.), including the Reclamation
			 Reform Act of 1982 (13 U.S.C. 390aa et seq.).
				(c)CertificationOn request of a landowner that has repaid,
			 in full, the construction costs described in subsection (a), the Secretary of
			 the Interior shall provide to the landowner a certificate described in section
			 213(b)(1) of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).
				(d)EffectNothing in this section—
					(1)modifies any contractual rights under, or
			 amends or reopens, the reclamation contract between the District and the United
			 States; or
					(2)modifies any rights, obligations, or
			 relationships between the District and landowners in the District under Idaho
			 State law.
					509.Oregon water resources
				(a)Extension of participation of Bureau of
			 Reclamation in Deschutes River ConservancySection 301 of the Oregon Resource
			 Conservation Act of 1996 (division B of Public Law 104–208; 110 Stat. 3009–534)
			 is amended—
					(1)in subsection (a)(1), by striking
			 Deschutes River Basin Working Group and inserting
			 Deschutes River Conservancy Working Group;
					(2)by amending the text of subsection
			 (a)(1)(B) to read as follows: 4 representatives of private interests
			 including two from irrigated agriculture who actively farm more than 100 acres
			 of irrigated land and are not irrigation district managers and two from the
			 environmental community;;
					(3)in subsection (b)(3), by inserting before
			 the final period the following: , and up to a total amount of $2,000,000
			 during each of fiscal years 2007 through 2016; and
					(4)in subsection (h), by inserting before the
			 period at the end the following: , and $2,000,000 for each of fiscal
			 years 2007 through 2016.
					(b)Wallowa Lake Dam Rehabilitation
			 Act
					(1)DefinitionsIn this subsection:
						(A)Associated ditch companies,
			 incorporatedThe term
			 Associated Ditch Companies, Incorporated means the nonprofit
			 corporation established under the laws of the State of Oregon that operates
			 Wallowa Lake Dam.
						(B)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Commissioner of
			 Reclamation.
						(C)Wallowa lake dam rehabilitation
			 programThe term
			 Wallowa Lake Dam Rehabilitation Program means the program for the
			 rehabilitation of the Wallowa Lake Dam in Oregon, as contained in the
			 engineering document titled, Phase I Dam Assessment and Preliminary
			 Engineering Design, dated December 2002, and on file with the Bureau of
			 Reclamation.
						(2)Authorization To participate in
			 program
						(A)Grants and cooperative
			 agreementsThe Secretary may
			 provide grants to, or enter into cooperative or other agreements with, tribal,
			 State, and local governmental entities and the Associated Ditch Companies,
			 Incorporated, to plan, design, and construct facilities needed to implement the
			 Wallowa Lake Dam Rehabilitation Program.
						(B)ConditionsAs a condition of providing funds under
			 subparagraph (A), the Secretary shall ensure that—
							(i)the Wallowa Lake Dam Rehabilitation Program
			 and activities under this section meet the standards of the dam safety program
			 of the State of Oregon;
							(ii)the Associated Ditch Companies,
			 Incorporated, agrees to assume liability for any work performed, or supervised,
			 with Federal funds provided to it under this subsection; and
							(iii)the United States shall not be liable for
			 damages of any kind arising out of any act, omission, or occurrence relating to
			 a facility rehabilitated or constructed with Federal funds provided under this
			 subsection, both while and after activities are conducted using Federal funds
			 provided under this subsection.
							(C)Cost sharing
							(i)In generalThe Federal share of the costs of
			 activities authorized under this subsection shall not exceed 50 percent.
							(ii)Exclusions from federal shareThere shall not be credited against the
			 Federal share of such costs—
								(I)any expenditure by the Bonneville Power
			 Administration in the Wallowa River watershed; and
								(II)expenditures made by individual
			 agricultural producers in any Federal commodity or conservation program.
								(D)Compliance with state lawThe Secretary, in carrying out this
			 subsection, shall comply with applicable Oregon State water law.
						(E)Prohibition on holding titleThe Federal Government shall not hold title
			 to any facility rehabilitated or constructed under this subsection.
						(F)Prohibition on operation and
			 maintenanceThe Federal
			 Government shall not be responsible for the operation and maintenance of any
			 facility constructed or rehabilitated under this subsection.
						(3)Relationship to other lawActivities funded under this subsection
			 shall not be considered a supplemental or additional benefit under Federal
			 reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and
			 Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
			 seq.)).
					(4)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to pay the Federal share of the
			 costs of activities authorized under this subsection $6,000,000.
					(5)SunsetThe authority of the Secretary to carry out
			 any provisions of this subsection shall terminate 10 years after the date of
			 the enactment of this subsection.
					(c)Little Butte/Bear Creek Subbasins, Oregon,
			 Water resource study
					(1)AuthorizationThe Secretary of the Interior, acting
			 through the Bureau of Reclamation, may participate in the Water for Irrigation,
			 Streams and the Economy Project water management feasibility study and
			 environmental impact statement in accordance with the Memorandum of
			 Agreement Between City of Medford and Bureau of Reclamation for the Water for
			 Irrigation, Streams, and the Economy Project, dated July 2,
			 2004.
					(2)Authorization of Appropriations
						(A)In generalThere is authorized to be appropriated to
			 the Bureau of Reclamation $500,000 to carry out activities under this
			 subsection.
						(B)Non-federal share
							(i)In generalThe non-Federal share shall be 50 percent
			 of the total costs of the Bureau of Reclamation in carrying out paragraph
			 (1).
							(ii)FormThe non-Federal share required under clause
			 (i) may be in the form of any in-kind services that the Secretary of the
			 Interior determines would contribute substantially toward the conduct and
			 completion of the study and environmental impact statement required under
			 paragraph (1).
							(3)SunsetThe authority of the Secretary to carry out
			 any provisions of this subsection shall terminate 10 years after the date of
			 the enactment of this section.
					(d)North Unit Irrigation
			 DistrictThe Act of August
			 10, 1954 (68 Stat. 679, chapter 663), is amended—
					(1)in the first section—
						(A)by inserting (referred to in this
			 Act as the District) after irrigation
			 district; and
						(B)by inserting (referred to in this
			 Act as the Contract) after 1953;
			 and
						(2)by adding at the end the following:
						
							3.Additional termsOn approval of the District directors and
				notwithstanding project authorizing legislation to the contrary, the Contract
				is modified, without further action by the Secretary of the Interior, to
				include the following modifications:
								(1)In Article 8(a) of the Contract, by
				deleting a maximum of 50,000 and inserting approximately
				59,000 after irrigation service to.
								(2)In Article 11(a) of the Contract, by
				deleting The classified irrigable lands within the project comprise
				49,817.75 irrigable acres, of which 35,773.75 acres are in Class A and
				14,044.40 in Class B. These lands and the standards upon which the
				classification was made are described in the document entitled Land
				Classification, North Unit, Deschutes Project, 1953 which is on file in
				the office of the Regional Director, Bureau of Reclamation, Boise, Idaho, and
				in the office of the District and inserting The classified
				irrigable land within the project comprises 58,902.8 irrigable acres, all of
				which are authorized to receive irrigation water pursuant to water rights
				issued by the State of Oregon and have in the past received water pursuant to
				such State water rights..
								(3)In Article 11(c) of the Contract, by
				deleting , with the approval of the Secretary, after
				District may, by deleting the 49,817.75 acre maximum
				limit on the irrigable area is not exceeded and inserting
				irrigation service is provided to no more than approximately 59,000
				acres and no amendment to the District boundary is required after
				time so long as.
								(4)In Article 11(d) of the Contract, by
				inserting , and may further be used for instream purposes, including
				fish or wildlife purposes, to the extent that such use is required by Oregon
				State law in order for the District to engage in, or take advantage of,
				conserved water projects as authorized by Oregon State law after
				herein provided.
								(5)By adding at the end of Article 12(d) the
				following: (e) Notwithstanding the above subsections of this Article or
				Article 13 below, beginning with the irrigation season immediately following
				the date of enactment of the National Forests, Parks, Public Land, and
				Reclamation Projects Authorization Act of 2007, the annual installment for each
				year, for the District, under the Contract, on account of the District’s
				construction charge obligation, shall be a fixed and equal annual amount
				payable on June 30 the year following the year for which it is applicable, such
				that the District’s total construction charge obligation shall be completely
				paid by June 30, 2044..
								(6)In Article 14(a) of the Contract, by
				inserting and for instream purposes, including fish or wildlife
				purposes, to the extent that such use is required by Oregon State law in order
				for the District to engage in, or take advantage of, conserved water projects
				as authorized by Oregon State law, after and incidental stock
				and domestic uses, by inserting and for instream purposes as
				described above, after irrigation, stock and domestic
				uses, and by inserting , including natural flow rights out of
				the Crooked River held by the District after irrigation
				system.
								(7)In Article 29(a) of the Contract, by
				inserting and for instream purposes, including fish or wildlife
				purposes, to the extent that such use is required by Oregon State law in order
				for the District to engage in, or take advantage of, conserved water projects
				as authorized by Oregon State law after provided in article
				11.
								(8)In Article 34 of the Contract, by deleting
				The District, after the election and upon the execution of this
				contract, shall promptly secure final decree of the proper State court
				approving and confirming this contract and decreeing and adjudging it to be a
				lawful, valid, and binding general obligation of the District. The District
				shall furnish to the United States certified copies of such decrees and of all
				pertinent supporting records. after for that
				purpose..
								4.Future authority to
				renegotiateThe Secretary of
				the Interior (acting through the Commissioner of Reclamation) may in the future
				renegotiate with the District such terms of the Contract as the District
				directors determine to be necessary, only upon the written request of the
				District directors and the consent of the Commissioner of
				Reclamation.
							.
					510.Republican River Basin feasibility
			 study
				(a)Authorization of studyPursuant to reclamation laws, the Secretary
			 of the Interior, acting through the Bureau of Reclamation and in consultation
			 and cooperation with the States of Nebraska, Kansas, and Colorado, may conduct
			 a study to—
					(1)determine the feasibility of implementing a
			 water supply and conservation project that will—
						(A)improve water supply reliability in the
			 Republican River Basin between Harlan County Lake in Nebraska and Milford Lake
			 in Kansas, including areas in the counties of Harlan, Franklin, Webster, and
			 Nuckolls in Nebraska and Jewel, Republic, Cloud, Washington, and Clay in Kansas
			 (in this section referred to as the Republican River
			 Basin);
						(B)increase the capacity of water storage
			 through modifications of existing projects or through new projects that serve
			 areas in the Republican River Basin; and
						(C)improve water management efficiency in the
			 Republican River Basin through conservation and other available means and,
			 where appropriate, evaluate integrated water resource management and supply
			 needs in the Republican River Basin; and
						(2)consider appropriate cost-sharing options
			 for implementation of the project.
					(b)Cost sharingThe Federal share of the cost of the study
			 shall not exceed 50 percent of the total cost of the study, and shall be
			 nonreimbursable.
				(c)Cooperative agreementsThe Secretary shall undertake the study
			 through cooperative agreements with the State of Kansas or Nebraska and other
			 appropriate entities determined by the Secretary.
				(d)Completion and report
					(1)In generalExcept as provided in paragraph (2), not
			 later than 3 years after the date of the enactment of this Act, the Secretary
			 of the Interior shall complete the study and transmit to the Congress a report
			 containing the results of the study.
					(2)ExtensionIf the Secretary determines that the study
			 cannot be completed within the 3-year period beginning on the date of the
			 enactment of this Act, the Secretary—
						(A)shall, at the time of that determination,
			 report to the Congress on the status of the study, including an estimate of the
			 date of completion; and
						(B)complete the study and transmit to the
			 Congress a report containing the results of the study by not later than that
			 date.
						(e)Sunset of authorityThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of the
			 enactment of this Act.
				511.Eastern Municipal Water District
				(a)In GeneralThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (43 U.S.C. 390h et seq.) is amended by adding at the
			 end the following:
					
						1639.Eastern municipal water district recycled
				water system pressurization and expansion project, california
							(a)AuthorizationThe Secretary, in cooperation with the
				Eastern Municipal Water District, California, may participate in the design,
				planning, and construction of permanent facilities needed to establish
				operational pressure zones that will be used to provide recycled water in the
				district.
							(b)Cost SharingThe Federal share of the cost of the
				project described in subsection (a) shall not exceed 25 percent of the total
				cost of the project.
							(c)LimitationFunds provided by the Secretary shall not
				be used for operation or maintenance of the project described in subsection
				(a).
							(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section $12,000,000.
							(e)Sunset of AuthorityThe authority of the Secretary to carry out
				any provisions of this section shall terminate 10 years after the date of
				enactment of this
				section.
							.
				(b)Conforming AmendmentThe table of sections in section 2 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec.
			 371) is amended by inserting after the item relating to section 1638 the
			 following:
					
						
							Sec. 1639. Eastern Municipal
				Water District Recycled Water System Pressurization and Expansion Project,
				California.
						
						.
				512.Bay Area regional water recycling
			 program
				(a)Project authorizations
					(1)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (43 U.S.C. 390h et seq.) (as amended by section
			 512(a)) is amended by adding at the end the following:
						
							1642.Mountain View, Moffett Area Reclaimed Water
				Pipeline Project
								(a)AuthorizationThe Secretary, in cooperation with the City
				of Palo Alto, California, and the City of Mountain View, California, is
				authorized to participate in the design, planning, and construction of recycled
				water distribution systems.
								(b)Cost ShareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
								(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section $5,000,000.
								1643.Pittsburg Recycled Water Project
								(a)AuthorizationThe Secretary, in cooperation with the City
				of Pittsburg, California, and the Delta Diablo Sanitation District, is
				authorized to participate in the design, planning, and construction of recycled
				water system facilities.
								(b)Cost ShareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
								(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section $1,750,000.
								1644.Antioch Recycled Water Project
								(a)AuthorizationThe Secretary, in cooperation with the City
				of Antioch, California, and the Delta Diablo Sanitation District, is authorized
				to participate in the design, planning, and construction of recycled water
				system facilities.
								(b)Cost ShareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
								(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section $2,250,000.
								1645.North Coast County Water District Recycled
				Water Project
								(a)AuthorizationThe Secretary, in cooperation with the
				North Coast County Water District, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
								(b)Cost ShareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
								(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section $2,500,000.
								1646.Redwood City Recycled Water
				Project
								(a)AuthorizationThe Secretary, in cooperation with the City
				of Redwood City, California, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
								(b)Cost ShareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
								(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section $1,100,000.
								1647.South Santa Clara County Recycled Water
				Project
								(a)AuthorizationThe Secretary, in cooperation with the
				South County Regional Wastewater Authority and the Santa Clara Valley Water
				District, is authorized to participate in the design, planning, and
				construction of recycled water system distribution facilities.
								(b)Cost ShareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
								(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section $7,000,000.
								1648.South Bay Advanced Recycled Water Treatment
				Facility
								(a)AuthorizationThe Secretary, in cooperation with the City
				of San Jose, California, and the Santa Clara Valley Water District, is
				authorized to participate in the design, planning, and construction of recycled
				water treatment facilities.
								(b)Cost ShareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
								(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section
				$8,250,000.
								.
					(2)Conforming AmendmentsThe table of sections in section 2 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec.
			 371) (as amended by section 512(b)) is amended by inserting after the item
			 relating to section 1641 the following:
						
							
								Sec. 1642. Mountain View,
				Moffett Area Reclaimed Water Pipeline Project.
								Sec. 1643. Pittsburg Recycled
				Water Project.
								Sec. 1644. Antioch Recycled
				Water Project.
								Sec. 1645. North Coast County
				Water District Recycled Water Project.
								Sec. 1646. Redwood City
				Recycled Water Project.
								Sec. 1647. South Santa Clara
				County Recycled Water Project.
								Sec. 1648. South Bay Advanced
				Recycled Water Treatment
				Facility.
							
							.
					(b)San jose area water reclamation and reuse
			 projectIt is the intent of
			 Congress that a comprehensive water recycling program for the San Francisco Bay
			 Area include the San Jose Area water reclamation and reuse program authorized
			 by section 1607 of the Reclamation Projects Authorization and Adjustment Act of
			 1992 (43 U.S.C. 390h–5).
				513.Bureau of Reclamation site
			 security
				(a)Treatment of capital costsCosts incurred by the Secretary of the
			 Interior for the physical fortification of Bureau of Reclamation facilities to
			 satisfy increased post-September 11, 2001, security needs, including the
			 construction, modification, upgrade, or replacement of such facility
			 fortifications, shall be nonreimbursable.
				(b)Treatment of security-related operation and
			 maintenance costs
					(1)Reimbursable costsThe Secretary of the Interior shall include
			 no more than $18,900,000 per fiscal year, indexed each fiscal year after fiscal
			 year 2008 according to the preceding year’s Consumer Price Index, of those
			 costs incurred for increased levels of guards and patrols, training, patrols by
			 local and tribal law enforcement entities, operation, maintenance, and
			 replacement of guard and response force equipment, and operation and
			 maintenance of facility fortifications at Bureau of Reclamation facilities
			 after the events of September 11, 2001, as reimbursable operation and
			 maintenance costs under Reclamation law.
					(2)Costs collected through water
			 ratesIn the case of the
			 Central Valley Project of California, site security costs allocated to
			 irrigation and municipal and industrial water service in accordance with this
			 section shall be collected by the Secretary exclusively through inclusion of
			 these costs in the operation and maintenance water rates.
					(c)Transparency and report to
			 congress
					(1)Policies and proceduresThe Secretary is authorized to develop
			 policies and procedures with project beneficiaries, consistent with the
			 requirements of paragraphs (2) and (3), to provide for the payment of the
			 reimbursable costs described in subsection (b).
					(2)NoticeOn identifying a Bureau of Reclamation
			 facility for a site security measure, the Secretary shall provide to the
			 project beneficiaries written notice—
						(A)describing the need for the site security
			 measure and the process for identifying and implementing the site security
			 measure; and
						(B)summarizing the administrative and legal
			 requirements relating to the site security measure.
						(3)ConsultationThe Secretary shall—
						(A)provide project beneficiaries an
			 opportunity to consult with the Bureau of Reclamation on the planning, design,
			 and construction of the site security measure; and
						(B)in consultation with project beneficiaries,
			 develop and provide timeframes for the consultation described in subparagraph
			 (A).
						(4)Response; noticeBefore incurring costs pursuant to
			 activities described in subsection (b), the Secretary shall consider cost
			 containment measures recommended by a project beneficiary that has elected to
			 consult with the Bureau of Reclamation on such activities. The Secretary shall
			 provide to the project beneficiary—
						(A)a timely written response describing
			 proposed actions, if any, to address the recommendation; and
						(B)notice regarding the costs and status of
			 such activities on a periodic basis.
						(5)ReportThe Secretary shall report annually to the
			 Natural Resources Committee of the House of Representatives and the Energy and
			 Natural Resources Committee of the Senate on site security actions and
			 activities undertaken pursuant to this Act for each fiscal year. The report
			 shall include a summary of Federal and non-Federal expenditures for the fiscal
			 year and information relating to a 5-year planning horizon for the program,
			 detailed to show pre-September 11, 2001, and post-September 11, 2001, costs for
			 the site security activities.
					(d)Pre-september 11, 2001 security cost
			 levelsReclamation project
			 security costs at the levels of activity that existed prior to September 11,
			 2001, shall remain reimbursable.
				514.More water, more energy, and less
			 waste
				(a)FindingsThe Congress finds that—
					(1)development of energy resources, including
			 oil, natural gas, coalbed methane, and geothermal resources, frequently results
			 in bringing to the surface water extracted from underground sources;
					(2)some of that produced water is used for
			 irrigation or other purposes, but most of the water is returned to the
			 subsurface or otherwise disposed of as waste;
					(3)reducing the quantity of produced water
			 returned to the subsurface and increasing the quantity of produced water that
			 is made available for irrigation and other uses—
						(A)would augment water supplies;
						(B)could reduce the costs to energy developers
			 for disposing of the water; and
						(C)in some cases, could increase the
			 efficiency of energy development activities; and
						(4)it is in the national interest—
						(A)to limit the quantity of produced water
			 disposed of as waste;
						(B)to optimize the production of energy
			 resources; and
						(C)to remove or reduce obstacles to use of
			 produced water for irrigation or other purposes in ways that will not adversely
			 affect water quality or the environment.
						(b)PurposesThe purposes of this section are—
					(1)to optimize the production of energy
			 resources—
						(A)by minimizing the quantity of produced
			 water; and
						(B)by facilitating the use of produced water
			 for irrigation and other purposes without adversely affecting water quality or
			 the environment; and
						(2)to demonstrate means of accomplishing those
			 results.
					(c)DefinitionsIn this section:
					(1)Lower Basin StateThe term Lower Basin State
			 means any of the States of—
						(A)Arizona;
						(B)California; and
						(C)Nevada.
						(2)Produced
			 waterThe term produced
			 water means water from an underground source that is brought to the
			 surface as part of the process of exploration for, or development of—
						(A)oil;
						(B)natural gas;
						(C)coalbed methane; or
						(D)any other substance to be used as an energy
			 source.
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(4)Upper Basin StateThe term Upper Basin State
			 means any of the States of—
						(A)Colorado;
						(B)New Mexico;
						(C)Utah; and
						(D)Wyoming.
						(d)Identification of problems and
			 solutions
					(1)StudyThe Secretary shall conduct a study to
			 identify—
						(A)the technical, economic, environmental, and
			 other obstacles to reducing the quantity of produced water;
						(B)the technical, economic, environmental,
			 legal, and other obstacles to increasing the extent to which produced water can
			 be used for irrigation and other purposes without adversely affecting water
			 quality, public health, or the environment;
						(C)the legislative, administrative, and other
			 actions that could reduce or eliminate the obstacles identified in
			 subparagraphs (A) and (B); and
						(D)the costs and benefits associated with
			 reducing or eliminating the obstacles identified in subparagraphs (A) and
			 (B).
						(2)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report describing the results of the study
			 under paragraph (1).
					(e)Implementation
					(1)GrantsSubject to the availability of
			 appropriations, the Secretary shall provide financial assistance for the
			 development of facilities, technologies, and processes to demonstrate the
			 feasibility, effectiveness, and safety of—
						(A)optimizing energy resource production by
			 reducing the quantity of produced water generated; or
						(B)increasing the extent to which produced
			 water may be recovered and made suitable for use for irrigation, municipal, or
			 industrial uses, or other purposes without adversely affecting water quality or
			 the environment.
						(2)LimitationsAssistance under this subsection—
						(A)shall be provided for—
							(i)at least 1 project in each of the Upper
			 Basin States; and
							(ii)at least 1 project in at least 1 of the
			 Lower Basin States;
							(B)shall not exceed $1,000,000 for any
			 project;
						(C)shall be used to pay not more than 50
			 percent of the total cost of a project;
						(D)shall not be used for the operation or
			 maintenance of any facility; and
						(E)may be in addition to assistance provided
			 by the Federal Government pursuant to other provisions of law.
						(f)Consultation, advice, and
			 commentsIn carrying out this
			 section, including in preparing the report under subsection (d)(2) and
			 establishing criteria to be used in connection with an award of financial
			 assistance under subsection (e), the Secretary shall—
					(1)consult with the Secretary of Energy, the
			 Administrator of the Environmental Protection Agency, and appropriate Governors
			 and local officials;
					(2)(A)review any relevant information developed
			 in connection with research carried out by others, including research carried
			 out pursuant to subtitle J of title IX of the Energy Policy Act of 2005 (42
			 U.S.C. 16371 et seq.); and
						(B)to the extent the Secretary determines to
			 be advisable, include that information in the report under subsection
			 (d)(2);
						(3)seek the advice of—
						(A)individuals with relevant professional or
			 academic expertise; and
						(B)individuals or representatives of entities
			 with industrial experience, particularly experience relating to production of
			 oil, natural gas, coalbed methane, or other energy resources (including
			 geothermal resources); and
						(4)solicit comments and suggestions from the
			 public.
					(g)Relation to other lawsNothing in this section supersedes,
			 modifies, abrogates, or limits—
					(1)the effect of any State law or any
			 interstate authority or compact relating to—
						(A)any use of water; or
						(B)the regulation of water quantity or
			 quality; or
						(2)the applicability or effect of any Federal
			 law (including regulations).
					(h)Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
					(1)$1,000,000 to carry out subsection (d);
			 and
					(2)$7,500,000 to carry out subsection
			 (e).
					515.Platte River Recovery Implementation
			 Program and Pathfinder Modification Project authorization
				(a)PurposesThe purposes of this section are to
			 authorize—
					(1)the Secretary of the Interior, acting
			 through the Commissioner of Reclamation and in partnership with the States,
			 other Federal agencies, and other non-Federal entities, to continue the
			 cooperative effort among the Federal and non-Federal entities through the
			 implementation of the Platte River Recovery Implementation Program for
			 threatened and endangered species in the Central and Lower Platte River Basin
			 without creating Federal water rights or requiring the grant of water rights to
			 Federal entities; and
					(2)the modification of the Pathfinder Dam and
			 Reservoir, in accordance with the requirements described in subsection
			 (c).
					(b)Platte River Recovery Implementation
			 Program
					(1)DefinitionsIn this subsection:
						(A)AgreementThe term Agreement means the
			 Platte River Recovery Implementation Program Cooperative Agreement entered into
			 by the Governors of the States and the Secretary.
						(B)First incrementThe term First Increment
			 means the first 13 years of the Program.
						(C)Governance committeeThe term Governance
			 Committee means the governance committee established under the
			 Agreement and composed of members from the States, the Federal Government,
			 environmental interests, and water users.
						(D)Interest in land or waterThe term interest in land or
			 water includes a fee title, short- or long-term easement, lease, or
			 other contractual arrangement that is determined to be necessary by the
			 Secretary to implement the land and water components of the Program.
						(E)ProgramThe term Program means the
			 Platte River Recovery Implementation Program established under the
			 Agreement.
						(F)Project or activityThe term project or activity
			 means—
							(i)the planning, design, permitting or other
			 compliance activity, preconstruction activity, construction, construction
			 management, operation, maintenance, and replacement of a facility;
							(ii)the acquisition of an interest in land or
			 water;
							(iii)habitat restoration;
							(iv)research and monitoring;
							(v)program administration; and
							(vi)any other activity that is determined to be
			 necessary by the Secretary to carry out the Program.
							(G)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Commissioner of
			 Reclamation.
						(H)StatesThe term States means the
			 States of Nebraska, Wyoming, and Colorado.
						(2)Implementation of Program
						(A)In generalThe Secretary, in cooperation with the
			 Governance Committee, may—
							(i)participate in the Program; and
							(ii)carry out any projects and activities that
			 are designated for implementation during the First Increment.
							(B)Authority of SecretaryFor purposes of carrying out this section,
			 the Secretary, in cooperation with the Governance Committee, may—
							(i)enter into agreements and contracts with
			 Federal and non-Federal entities;
							(ii)acquire interests in land, water, and
			 facilities from willing sellers without the use of eminent domain;
							(iii)subsequently transfer any interests
			 acquired under clause (ii); and
							(iv)accept or provide grants.
							(3)Cost-sharing contributions
						(A)In generalAs provided in the Agreement, the States
			 shall contribute not less than 50 percent of the total contributions necessary
			 to carry out the Program.
						(B)Non-Federal contributionsThe following contributions shall
			 constitute the States’ share of the Program:
							(i)$30,000,000 in non-Federal funds, with the
			 balance of funds remaining to be contributed to be adjusted for inflation on
			 October 1 of the year after the date of enactment of this Act and each October
			 1 thereafter.
							(ii)Credit for contributions of water or land
			 for the purposes of implementing the Program, as determined to be appropriate
			 by the Secretary.
							(C)In-kind contributionsThe Secretary or the States may elect to
			 provide a portion of the Federal share or non-Federal share, respectively, in
			 the form of in-kind goods or services, if the contribution of goods or services
			 is approved by the Governance Committee, as provided in Attachment 1 of the
			 Agreement.
						(4)Authority to modify ProgramThe Program may be modified or amended
			 before the completion of the First Increment if the Secretary and the States
			 determine that the modifications are consistent with the purposes of the
			 Program.
					(5)Effect
						(A)Effect on reclamation lawsNo action carried out under this subsection
			 shall, with respect to the acreage limitation provisions of the reclamation
			 laws—
							(i)be considered in determining whether a
			 district (as the term is defined in section 202 of the Reclamation Reform Act
			 of 1982 (43 U.S.C. 390bb)) has discharged the obligation of the district to
			 repay the construction cost of project facilities used to make irrigation water
			 available for delivery to land in the district;
							(ii)serve as the basis for reinstating acreage
			 limitation provisions in a district that has completed payment of the
			 construction obligations of the district; or
							(iii)serve as the basis for increasing the
			 construction repayment obligation of the district, which would extend the
			 period during which the acreage limitation provisions would apply.
							(B)Effect on water rightsNothing in this section—
							(i)creates Federal water rights; or
							(ii)requires the grant of water rights to
			 Federal entities.
							(6)Authorization of appropriations
						(A)In generalThere is authorized to be appropriated to
			 carry out projects and activities under this subsection $157,140,000, as
			 adjusted under subparagraph (C).
						(B)Nonreimbursable Federal
			 expendituresAny amounts
			 expended under subparagraph (A) shall be considered to be nonreimbursable
			 Federal expenditures.
						(C)AdjustmentThe balance of funds remaining to be
			 appropriated shall be adjusted for inflation on October 1 of the year after the
			 date of enactment of this Act and each October 1 thereafter.
						(D)Availability of fundsAt the end of each fiscal year, any
			 unexpended funds for projects and activities made available under subparagraph
			 (A) shall be retained for use in future fiscal years to implement projects and
			 activities under the Program.
						(7)Termination of authorityThe authority for the Secretary to
			 implement the First Increment shall terminate on September 30, 2020.
					(c)Pathfinder Modification Project
					(1)Authorization of project
						(A)In generalThe Secretary of the Interior, acting
			 through the Commissioner of Reclamation (referred to in this subsection as the
			 Secretary), may—
							(i)modify the Pathfinder Dam and Reservoir;
			 and
							(ii)enter into 1 or more agreements with the
			 State of Wyoming to implement the Pathfinder Modification Project (referred to
			 in this subsection as the Project), as described in Appendix F
			 to the Final Settlement Stipulation in Nebraska v. Wyoming, 534 U.S. 40
			 (2001).
							(B)Federal appropriationsNo Federal appropriations are required to
			 modify the Pathfinder Dam under this paragraph.
						(2)Authorized uses of pathfinder
			 reservoirProvided that all
			 of the conditions described in paragraph (3) are first met, the approximately
			 54,000 acre-feet capacity of Pathfinder Reservoir, which has been lost to
			 sediment but will be recaptured by the Project, may be used for municipal,
			 environmental, and other purposes, as described in Appendix F to the Final
			 Settlement Stipulation in Nebraska v. Wyoming, 534 U.S. 40 (2001).
					(3)Conditions precedentThe actions and water uses authorized in
			 paragraphs (1)(A)(i) and (2) shall not occur until each of the following
			 actions have been completed:
						(A)Final approval from the Wyoming legislature
			 for the export of Project water to the State of Nebraska under the laws
			 (including regulations) of the State of Wyoming.
						(B)Final approval in a change of water use
			 proceeding under the laws (including regulations) of the State of Wyoming for
			 all new uses planned for Project water. Final approval, as used in this
			 subparagraph, includes exhaustion of any available review under State law of
			 any administrative action authorizing the change of the Pathfinder Reservoir
			 water right.
						516.Central Oklahoma Master Conservatory
			 District feasibility study
				(a)Study
					(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary of the Interior, acting through the
			 Commissioner of Reclamation (referred to in this section as the
			 Secretary), shall—
						(A)conduct a feasibility study of alternatives
			 to augment the water supplies of—
							(i)the Central Oklahoma Master Conservatory
			 District (referred to in this section as the District);
			 and
							(ii)cities served by the District;
							(2)InclusionsThe study under paragraph (1) shall include
			 recommendations of the Secretary, if any, relating to the alternatives
			 studied.
					(b)Cost-sharing requirement
					(1)In generalThe Federal share of the total costs of the
			 study under subsection (a) shall not exceed 50 percent.
					(2)Form of non-Federal shareThe non-Federal share required under
			 paragraph (1) may be in the form of any in-kind services that the Secretary
			 determines would contribute substantially toward the conduct and completion of
			 the study.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to conduct the study under
			 subsection (a) $900,000.
				VIDepartment of Energy
			 authorizations
			601.Energy technology transferSection 917 of the Energy Policy Act of 2005
			 (42 U.S.C. 16197) is amended to read as follows:
				
					917.Advanced Energy Technology Transfer
				Centers
						(a)GrantsNot later than 18 months after the date of
				enactment of the National Forests, Parks,
				Public Land, and Reclamation Projects Authorization Act of 2008,
				the Secretary shall make grants to nonprofit institutions, State and local
				governments, cooperative extension services, or institutions of higher
				education (or consortia thereof), to establish a geographically dispersed
				network of Advanced Energy Technology Transfer Centers, to be located in areas
				the Secretary determines have the greatest need of the services of such
				Centers. In making awards under this section, the Secretary shall—
							(1)give priority to applicants already
				operating or partnered with an outreach program capable of transferring
				knowledge and information about advanced energy efficiency methods and
				technologies;
							(2)ensure that, to the extent practicable, the
				program enables the transfer of knowledge and information—
								(A)about a variety of technologies; and
								(B)in a variety of geographic areas;
								(3)give preference to applicants that would
				significantly expand on or fill a gap in existing programs in a geographical
				region; and
							(4)consider the special needs and
				opportunities for increased energy efficiency for manufactured and site-built
				housing, including construction, renovation, and retrofit.
							(b)ActivitiesEach Center shall operate a program to
				encourage demonstration and commercial application of advanced energy methods
				and technologies through education and outreach to building and industrial
				professionals, and to other individuals and organizations with an interest in
				efficient energy use. Funds awarded under this section may be used for the
				following activities:
							(1)Developing and distributing informational
				materials on technologies that could use energy more efficiently.
							(2)Carrying out demonstrations of advanced
				energy methods and technologies.
							(3)Developing and conducting seminars,
				workshops, long-distance learning sessions, and other activities to aid in the
				dissemination of knowledge and information on technologies that could use
				energy more efficiently.
							(4)Providing or coordinating onsite energy
				evaluations, including instruction on the commissioning of building heating and
				cooling systems, for a wide range of energy end-users.
							(5)Examining the energy efficiency needs of
				energy end-users to develop recommended research projects for the
				Department.
							(6)Hiring experts in energy efficient
				technologies to carry out activities described in paragraphs (1) through
				(5).
							(c)ApplicationA person seeking a grant under this section
				shall submit to the Secretary an application in such form and containing such
				information as the Secretary may require. The Secretary may award a grant under
				this section to an entity already in existence if the entity is otherwise
				eligible under this section. The application shall include, at a
				minimum—
							(1)a description of the applicant’s outreach
				program, and the geographic region it would serve, and of why the program would
				be capable of transferring knowledge and information about advanced energy
				technologies that increase efficiency of energy use;
							(2)a description of the activities the
				applicant would carry out, of the technologies that would be transferred, and
				of any other organizations that will help facilitate a regional approach to
				carrying out those activities;
							(3)a description of how the proposed
				activities would be appropriate to the specific energy needs of the geographic
				region to be served;
							(4)an estimate of the number and types of
				energy end-users expected to be reached through such activities; and
							(5)a description of how the applicant will
				assess the success of the program.
							(d)Selection criteriaThe Secretary shall award grants under this
				section on the basis of the following criteria, at a minimum:
							(1)The ability of the applicant to carry out
				the proposed activities.
							(2)The extent to which the applicant will
				coordinate the activities of the Center with other entities as appropriate,
				such as State and local governments, utilities, institutions of higher
				education, and National Laboratories.
							(3)The appropriateness of the applicant’s
				outreach program for carrying out the program described in this section.
							(4)The likelihood that proposed activities
				could be expanded or used as a model for other areas.
							(e)Cost-sharingIn carrying out this section, the Secretary
				shall require cost-sharing in accordance with the requirements of section 988
				for commercial application activities.
						(f)Duration
							(1)Initial grant periodA grant awarded under this section shall be
				for a period of 5 years.
							(2)Initial evaluationEach grantee under this section shall be
				evaluated during its third year of operation under procedures established by
				the Secretary to determine if the grantee is accomplishing the purposes of this
				section described in subsection (a). The Secretary shall terminate any grant
				that does not receive a positive evaluation. If an evaluation is positive, the
				Secretary may extend the grant for 3 additional years beyond the original term
				of the grant.
							(3)Additional extensionIf a grantee receives an extension under
				paragraph (2), the grantee shall be evaluated again during the second year of
				the extension. The Secretary shall terminate any grant that does not receive a
				positive evaluation. If an evaluation is positive, the Secretary may extend the
				grant for a final additional period of 3 additional years beyond the original
				extension.
							(4)LimitationNo grantee may receive more than 11 years
				of support under this section without reapplying for support and competing
				against all other applicants seeking a grant at that time.
							(g)ProhibitionNone of the funds awarded under this
				section may be used for the construction of facilities.
						(h)DefinitionsFor purposes of this section:
							(1)Advanced energy methods and
				technologiesThe term
				advanced energy methods and technologies means all methods and
				technologies that promote energy efficiency and conservation, including
				distributed generation technologies, and life-cycle analysis of energy
				use.
							(2)CenterThe term Center means an
				Advanced Energy Technology Transfer Center established pursuant to this
				section.
							(3)Distributed generationThe term distributed
				generation means an electric power generation technology, including
				photovoltaic, small wind, and micro-combined heat and power, that serves
				electric consumers at or near the site of production.
							(4)Cooperative extensionThe term Cooperative Extension
				means the extension services established at the land-grant colleges and
				universities under the Smith-Lever Act of May 8, 1914.
							(5)Land-grant colleges and
				universitiesThe term
				land-grant colleges and universities means—
								(A)1862 Institutions (as defined in section 2
				of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
				U.S.C. 7601));
								(B)1890 Institutions (as defined in section 2
				of that Act); and
								(C)1994 Institutions (as defined in section 2
				of that Act).
								(i)Authorization of
				appropriationsIn addition to
				amounts otherwise authorized to be appropriated in section 911, there are
				authorized to be appropriated for the program under this section such sums as
				may be
				appropriated.
						.
			602.Amendments to the Steel and Aluminum Energy
			 Conservation and Technology Competitiveness Act of 1988
				(a)Authorization of
			 appropriationsSection 9 of
			 the Steel and Aluminum Energy Conservation and Technology Competitiveness Act
			 of 1988 (15 U.S.C. 5108) is amended to read as follows:
					
						9.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this Act
				$12,000,000 for each of the fiscal years 2008 through
				2012.
						.
				(b)Steel project prioritiesSection 4(c)(1) of the Steel and Aluminum
			 Energy Conservation and Technology Competitiveness Act of 1988 (15 U.S.C.
			 5103(c)(1)) is amended—
					(1)in subparagraph (H), by striking
			 coatings for sheet steels and inserting sheet and bar
			 steels; and
					(2)by adding at the end the following new
			 subparagraph:
						
							(K)The development of technologies which
				reduce greenhouse gas
				emissions.
							.
					(c)Conforming amendmentsThe Steel and Aluminum Energy Conservation
			 and Technology Competitiveness Act of 1988 is further amended—
					(1)by striking section 7 (15 U.S.C. 5106);
			 and
					(2)in section 8 (15 U.S.C. 5107), by inserting
			 , beginning with fiscal year 2008, after close of each
			 fiscal year.
					VIINorthern Mariana Islands 
			AImmigration, Security, and Labor
				701.Statement of congressional intent
					(a)Immigration and growthIn recognition of the need to ensure
			 uniform adherence to long-standing fundamental immigration policies of the
			 United States, it is the intention of the Congress in enacting this
			 subtitle—
						(1)to ensure that effective border control
			 procedures are implemented and observed, and that national security and
			 homeland security issues are properly addressed, by extending the immigration
			 laws (as defined in section 101(a)(17) of the Immigration and Nationality Act
			 (8 U.S.C. 1101 (a)(17)), to apply to the Commonwealth of the Northern Mariana
			 Islands (referred to in this subtitle as the Commonwealth), with
			 special provisions to allow for—
							(A)the orderly phasing-out of the nonresident
			 contract worker program of the Commonwealth; and
							(B)the orderly phasing-in of Federal
			 responsibilities over immigration in the Commonwealth; and
							(2)to minimize, to the greatest extent
			 practicable, potential adverse economic and fiscal effects of phasing-out the
			 Commonwealth’s nonresident contract worker program and to maximize the
			 Commonwealth’s potential for future economic and business growth by—
							(A)encouraging diversification and growth of
			 the economy of the Commonwealth in accordance with fundamental values
			 underlying Federal immigration policy;
							(B)recognizing local self-government, as
			 provided for in the Covenant To Establish a Commonwealth of the Northern
			 Mariana Islands in Political Union With the United States of America through
			 consultation with the Governor of the Commonwealth;
							(C)assisting the Commonwealth in achieving a
			 progressively higher standard of living for citizens of the Commonwealth
			 through the provision of technical and other assistance;
							(D)providing opportunities for individuals
			 authorized to work in the United States, including citizens of the freely
			 associated states; and
							(E)providing a mechanism for the continued use
			 of alien workers, to the extent those workers continue to be necessary to
			 supplement the Commonwealth’s resident workforce, and to protect those workers
			 from the potential for abuse and exploitation.
							(b)Avoiding adverse effectsIn recognition of the Commonwealth’s unique
			 economic circumstances, history, and geographical location, it is the intent of
			 the Congress that the Commonwealth be given as much flexibility as possible in
			 maintaining existing businesses and other revenue sources, and developing new
			 economic opportunities, consistent with the mandates of this subtitle. This
			 subtitle, and the amendments made by this subtitle, should be implemented
			 wherever possible to expand tourism and economic development in the
			 Commonwealth, including aiding prospective tourists in gaining access to the
			 Commonwealth’s memorials, beaches, parks, dive sites, and other points of
			 interest.
					702.Immigration reform for the
			 Commonwealth
					(a)Amendment to joint resolution approving
			 covenant establishing Commonwealth of the Northern Mariana
			 IslandsThe Joint Resolution
			 entitled A Joint Resolution to approve the Covenant To Establish
			 a Commonwealth of the Northern Mariana Islands in Political Union with the
			 United States of America, and for other purposes, approved
			 March 24, 1976 (Public Law 94–241; 90 Stat. 263), is amended by adding at the
			 end the following new section:
						
							6.Immigration and transition
								(a)Application of the immigration and
				nationality Act and establishment of a transition program
									(1)In generalSubject to paragraphs (2) and (3),
				effective on the first day of the first full month commencing 1 year after the
				date of enactment of the Consolidated Natural
				Resources Act of 2008 (hereafter referred to as the
				transition program effective date), the provisions of the
				immigration laws (as defined in section 101(a)(17) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) shall apply to the
				Commonwealth of the Northern Mariana Islands (referred to in this section as
				the Commonwealth), except as otherwise provided in this
				section.
									(2)Transition periodThere shall be a transition period
				beginning on the transition program effective date and ending on December 31,
				2014, except as provided in subsections (b) and (d), during which the Secretary
				of Homeland Security, in consultation with the Secretary of State, the Attorney
				General, the Secretary of Labor, and the Secretary of the Interior, shall
				establish, administer, and enforce a transition program to regulate immigration
				to the Commonwealth, as provided in this section (hereafter referred to as the
				transition program).
									(3)Delay of commencement of transition
				period
										(A)In generalThe Secretary of Homeland Security, in the
				Secretary’s sole discretion, in consultation with the Secretary of the
				Interior, the Secretary of Labor, the Secretary of State, the Attorney General,
				and the Governor of the Commonwealth, may determine that the transition program
				effective date be delayed for a period not to exceed more than 180 days after
				such date.
										(B)Congressional notificationThe Secretary of Homeland Security shall
				notify the Congress of a determination under subparagraph (A) not later than 30
				days prior to the transition program effective date.
										(C)Congressional reviewA delay of the transition program effective
				date shall not take effect until 30 days after the date on which the
				notification under subparagraph (B) is made.
										(4)Requirement for regulationsThe transition program shall be implemented
				pursuant to regulations to be promulgated, as appropriate, by the head of each
				agency or department of the United States having responsibilities under the
				transition program.
									(5)Interagency agreementsThe Secretary of Homeland Security, the
				Secretary of State, the Secretary of Labor, and the Secretary of the Interior
				shall negotiate and implement agreements among their agencies to identify and
				assign their respective duties so as to ensure timely and proper implementation
				of the provisions of this section. The agreements should address, at a minimum,
				procedures to ensure that Commonwealth employers have access to adequate labor,
				and that tourists, students, retirees, and other visitors have access to the
				Commonwealth without unnecessary delay or impediment. The agreements may also
				allocate funding between the respective agencies tasked with various
				responsibilities under this section.
									(6)Certain education fundingIn addition to fees charged pursuant to
				section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) to
				recover the full costs of providing adjudication services, the Secretary of
				Homeland Security shall charge an annual supplemental fee of $150 per
				nonimmigrant worker to each prospective employer who is issued a permit under
				subsection (d) of this section during the transition period. Such supplemental
				fee shall be paid into the Treasury of the Commonwealth government for the
				purpose of funding ongoing vocational educational curricula and program
				development by Commonwealth educational entities.
									(7)AsylumSection 208 of the Immigration and
				Nationality Act (8 U.S.C. 1158) shall not apply during the transition period to
				persons physically present in the Commonwealth or arriving in the Commonwealth
				(whether or not at a designated port of arrival), including persons brought to
				the Commonwealth after having been interdicted in international or United
				States waters.
									(b)Numerical limitations for nonimmigrant
				workersAn alien, if
				otherwise qualified, may seek admission to Guam or to the Commonwealth during
				the transition program as a nonimmigrant worker under section 101(a)(15)(H) of
				the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) without counting
				against the numerical limitations set forth in section 214(g) of such Act (8
				U.S.C. 1184(g)). This subsection does not apply to any employment to be
				performed outside of Guam or the Commonwealth. Not later than 3 years following
				the transition program effective date, the Secretary of Homeland Security shall
				issue a report to the Committee on Energy and Natural Resources and the
				Committee on the Judiciary of the Senate and the Committee on Natural Resources
				and the Committee on the Judiciary of the House of Representatives projecting
				the number of asylum claims the Secretary anticipates following the termination
				of the transition period, the efforts the Secretary has made to ensure
				appropriate interdiction efforts, provide for appropriate treatment of asylum
				seekers, and prepare to accept and adjudicate asylum claims in the
				Commonwealth.
								(c)Nonimmigrant investor visas
									(1)In generalNotwithstanding the treaty requirements in
				section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)(E)), during the transition period, the Secretary of Homeland
				Security may, upon the application of an alien, classify an alien as a
				CNMI-only nonimmigrant under section 101(a)(15)(E)(ii) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)(E)(ii)) if the alien—
										(A)has been admitted to the Commonwealth in
				long-term investor status under the immigration laws of the Commonwealth before
				the transition program effective date;
										(B)has continuously maintained residence in
				the Commonwealth under long-term investor status;
										(C)is otherwise admissible; and
										(D)maintains the investment or investments
				that formed the basis for such long-term investor status.
										(2)Requirement for regulationsNot later than 60 days before the
				transition program effective date, the Secretary of Homeland Security shall
				publish regulations in the Federal Register to implement this
				subsection.
									(d)Special provision To ensure adequate
				employment; commonwealth only transitional workersAn
				alien who is seeking to enter the Commonwealth as a nonimmigrant worker may be
				admitted to perform work during the transition period subject to the following
				requirements:
									(1)Such an alien shall be treated as a
				nonimmigrant described in section 101(a)(15) of the Immigration and Nationality
				Act (8 U.S.C. 1101(a)(15)), including the ability to apply, if otherwise
				eligible, for a change of nonimmigrant classification under section 248 of such
				Act (8 U.S.C. 1258) or adjustment of status under this section and section 245
				of such Act (8 U.S.C. 1255).
									(2)The Secretary of Homeland Security shall
				establish, administer, and enforce a system for allocating and determining the
				number, terms, and conditions of permits to be issued to prospective employers
				for each such nonimmigrant worker described in this subsection who would not
				otherwise be eligible for admission under the Immigration and Nationality Act
				(8 U.S.C. 1101 et seq.). In adopting and enforcing this system, the Secretary
				shall also consider, in good faith and not later than 30 days after receipt by
				the Secretary, any comments and advice submitted by the Governor of the
				Commonwealth. This system shall provide for a reduction in the allocation of
				permits for such workers on an annual basisto zero, during a period not to
				extend beyond December 31, 2014, unless extended pursuant to paragraph 5 of
				this subsection. In no event shall a permit be valid beyond the expiration of
				the transition period. This system may be based on any reasonable method and
				criteria determined by the Secretary of Homeland Security to promote the
				maximum use of, and to prevent adverse effects on wages and working conditions
				of, workers authorized to be employed in the United States, including lawfully
				admissible freely associated state citizen labor. No alien shall be granted
				nonimmigrant classification or a visa under this subsection unless the permit
				requirements established under this paragraph have been met.
									(3)The Secretary of Homeland Security shall
				set the conditions for admission of such an alien under the transition program,
				and the Secretary of State shall authorize the issuance of nonimmigrant visas
				for such an alien. Such a visa shall not be valid for admission to the United
				States, as defined in section 101(a)(38) of the Immigration and Nationality Act
				(8 U.S.C. 1101(a)(38)), except admission to the Commonwealth. An alien admitted
				to the Commonwealth on the basis of such a visa shall be permitted to engage in
				employment only as authorized pursuant to the transition program.
									(4)Such an alien shall be permitted to
				transfer between employers in the Commonwealth during the period of such
				alien’s authorized stay therein, without permission of the employee’s current
				or prior employer, within the alien’s occupational category or another
				occupational category the Secretary of Homeland Security has found requires
				alien workers to supplement the resident workforce.
									(5)(A)Not later than 180 days prior to the
				expiration of the transition period, or any extension thereof, the Secretary of
				Labor, in consultation with the Secretary of Homeland Security, the Secretary
				of Defense, the Secretary of the Interior, and the Governor of the
				Commonwealth, shall ascertain the current and anticipated labor needs of the
				Commonwealth and determine whether an extension of up to 5 years of the
				provisions of this subsection is necessary to ensure an adequate number of
				workers will be available for legitimate businesses in the Commonwealth. For
				the purpose of this subparagraph, a business shall not be considered legitimate
				if it engages directly or indirectly in prostitution, trafficking in minors, or
				any other activity that is illegal under Federal or local law. The
				determinations of whether a business is legitimate and to what extent, if any,
				it may require alien workers to supplement the resident workforce, shall be
				made by the Secretary of Homeland Security, in the Secretary’s sole
				discretion.
										(B)If the Secretary of Labor determines that
				such an extension is necessary to ensure an adequate number of workers for
				legitimate businesses in the Commonwealth, the Secretary of Labor may, through
				notice published in the Federal Register, provide for an additional extension
				period of up to 5 years.
										(C)In making the determination of whether
				alien workers are necessary to ensure an adequate number of workers for
				legitimate businesses in the Commonwealth, and if so, the number of such
				workers that are necessary, the Secretary of Labor may consider, among other
				relevant factors—
											(i)government, industry, or independent
				workforce studies reporting on the need, or lack thereof, for alien workers in
				the Commonwealth’s businesses;
											(ii)the unemployment rate of United States
				citizen workers residing in the Commonwealth;
											(iii)the unemployment rate of aliens in the
				Commonwealth who have been lawfully admitted for permanent residence;
											(iv)the number of unemployed alien workers in
				the Commonwealth;
											(v)any good faith efforts to locate, educate,
				train, or otherwise prepare United States citizen residents, lawful permanent
				residents, and unemployed alien workers already within the Commonwealth, to
				assume those jobs;
											(vi)any available evidence tending to show that
				United States citizen residents, lawful permanent residents, and unemployed
				alien workers already in the Commonwealth are not willing to accept jobs of the
				type offered;
											(vii)the extent to which admittance of alien
				workers will affect the compensation, benefits, and living standards of
				existing workers within those industries and other industries authorized to
				employ alien workers; and
											(viii)the prior use, if any, of alien workers to
				fill those industry jobs, and whether the industry requires alien workers to
				fill those jobs.
											(6)The Secretary of Homeland Security may
				authorize the admission of a spouse or minor child accompanying or following to
				join a worker admitted pursuant to this subsection.
									(e)Persons lawfully admitted under the
				Commonwealth immigration law
									(1)Prohibition on removal
										(A)In generalSubject to subparagraph (B), no alien who
				is lawfully present in the Commonwealth pursuant to the immigration laws of the
				Commonwealth on the transition program effective date shall be removed from the
				United States on the grounds that such alien's presence in the Commonwealth is
				in violation of section 212(a)(6)(A) of the Immigration and Nationality Act (8
				U.S.C. 1182(a)(6)(A)), until the earlier of the date—
											(i)of the completion of the period of the
				alien's admission under the immigration laws of the Commonwealth; or
											(ii)that is 2 years after the transition
				program effective date.
											(B)LimitationsNothing in this subsection shall be
				construed to prevent or limit the removal under subparagraph 212(a)(6)(A) of
				the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(A)) of such an alien
				at any time, if the alien entered the Commonwealth after the date of enactment
				of the Consolidated Natural Resources Act of
				2008, and the Secretary of Homeland Security has determined that
				the Government of the Commonwealth has violated section 702(i) of the
				Consolidated Natural Resources Act of
				2008.
										(2)Employment authorizationAn alien who is lawfully present and
				authorized to be employed in the Commonwealth pursuant to the immigration laws
				of the Commonwealth on the transition program effective date shall be
				considered authorized by the Secretary of Homeland Security to be employed in
				the Commonwealth until the earlier of the date—
										(A)of expiration of the alien's employment
				authorization under the immigration laws of the Commonwealth; or
										(B)that is 2 years after the transition
				program effective date.
										(3)RegistrationThe Secretary of Homeland Security may
				require any alien present in the Commonwealth on or after the transition period
				effective date to register with the Secretary in such a manner, and according
				to such schedule, as he may in his discretion require. Paragraphs (1) and (2)
				of this subsection shall not apply to any alien who fails to comply with such
				registration requirement. Notwithstanding any other law, the Government of the
				Commonwealth shall provide to the Secretary all Commonwealth immigration
				records or other information that the Secretary deems necessary to assist the
				implementation of this paragraph or other provisions of the
				Consolidated Natural Resources Act of
				2008. Nothing in this paragraph shall modify or limit section 262
				of the Immigration and Nationality Act (8 U.S.C. 1302) or other provision of
				the Immigration and Nationality Act relating to the registration of
				aliens.
									(4)Removable aliensExcept as specifically provided in
				paragraph (1)(A) of this subsection, nothing in this subsection shall prohibit
				or limit the removal of any alien who is removable under the Immigration and
				Nationality Act.
									(5)Prior orders of removalThe Secretary of Homeland Security may
				execute any administratively final order of exclusion, deportation or removal
				issued under authority of the immigration laws of the United States before, on,
				or after the transition period effective date, or under authority of the
				immigration laws of the Commonwealth before the transition period effective
				date, upon any subject of such order found in the Commonwealth on or after the
				transition period effective date, regardless whether the alien has previously
				been removed from the United States or the Commonwealth pursuant to such
				order.
									(f)Effect on other lawsThe provisions of this section and of the
				immigration laws, as defined in section 101(a)(17) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(17)), shall, on the transition program
				effective date, supersede and replace all laws, provisions, or programs of the
				Commonwealth relating to the admission of aliens and the removal of aliens from
				the Commonwealth.
								(g)Accrual of time for purposes of Section
				212(a)(9)(B) of the Immigration and Nationality ActNo time that an alien is present in the
				Commonwealth in violation of the immigration laws of the Commonwealth shall be
				counted for purposes of inadmissibility under section 212(a)(9)(B) of the
				Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)).
								(h)Report on nonresident guestworker
				populationThe Secretary of
				the Interior, in consultation with the Secretary of Homeland Security, and the
				Governor of the Commonwealth, shall report to the Congress not later than 2
				years after the date of enactment of the Consolidated Natural Resources Act of 2008.
				The report shall include—
									(1)the number of aliens residing in the
				Commonwealth;
									(2)a description of the legal status (under
				Federal law) of such aliens;
									(3)the number of years each alien has been
				residing in the Commonwealth;
									(4)the current and future requirements of the
				Commonwealth economy for an alien workforce; and
									(5)such recommendations to the Congress, as
				the Secretary may deem appropriate, related to whether or not the Congress
				should consider permitting lawfully admitted guest workers lawfully residing in
				the Commonwealth on such enactment date to apply for long-term status under the
				immigration and nationality laws of the United
				States.
									.
					(b)Waiver of requirements for nonimmigrant
			 visitorsThe Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) is amended—
						(1)in section 214(a)(1) (8 U.S.C.
			 1184(a)(1))—
							(A)by striking “Guam” each place such term
			 appears and inserting “Guam or the Commonwealth of the Northern Mariana
			 Islands”; and
							(B)by striking “fifteen” and inserting
			 “45”;
							(2)in section 212(a)(7)(B) (8 U.S.C.
			 1182(a)(7)(B)), by amending clause (iii) to read as follows:
							
								(iii)Guam and Northern Mariana Islands visa
				waiverFor provision
				authorizing waiver of clause (i) in the case of visitors to Guam or the
				Commonwealth of the Northern Mariana Islands, see subsection
				(l).
								;
				and
						(3)by amending section 212(l) (8 U.S.C.
			 1182(l)) to read as follows:
							
								(l)Guam and Northern Mariana Islands visa
				waiver program
									(1)In generalThe requirement of subsection (a)(7)(B)(i)
				may be waived by the Secretary of Homeland Security, in the case of an alien
				applying for admission as a nonimmigrant visitor for business or pleasure and
				solely for entry into and stay in Guam or the Commonwealth of the Northern
				Mariana Islands for a period not to exceed 45 days, if the Secretary of
				Homeland Security, after consultation with the Secretary of the Interior, the
				Secretary of State, the Governor of Guam and the Governor of the Commonwealth
				of the Northern Mariana Islands, determines that—
										(A)an adequate arrival and departure control
				system has been developed in Guam and the Commonwealth of the Northern Mariana
				Islands; and
										(B)such a waiver does not represent a threat
				to the welfare, safety, or security of the United States or its territories and
				commonwealths.
										(2)Alien waiver of rightsAn alien may not be provided a waiver under
				this subsection unless the alien has waived any right—
										(A)to review or appeal under this Act an
				immigration officer’s determination as to the admissibility of the alien at the
				port of entry into Guam or the Commonwealth of the Northern Mariana Islands;
				or
										(B)to contest, other than on the basis of an
				application for withholding of removal under section 241(b)(3) of this Act or
				under the Convention Against Torture, or an application for asylum if permitted
				under section 208, any action for removal of the alien.
										(3)RegulationsAll necessary regulations to implement this
				subsection shall be promulgated by the Secretary of Homeland Security, in
				consultation with the Secretary of the Interior and the Secretary of State, on
				or before the 180th day after the date of enactment of the
				Consolidated Natural Resources Act of
				2008. The promulgation of such regulations shall be considered a
				foreign affairs function for purposes of section 553(a) of title 5, United
				States Code. At a minimum, such regulations should include, but not necessarily
				be limited to—
										(A)a listing of all countries whose nationals
				may obtain the waiver also provided by this subsection, except that such
				regulations shall provide for a listing of any country from which the
				Commonwealth has received a significant economic benefit from the number of
				visitors for pleasure within the one-year period preceding the date of
				enactment of the Consolidated Natural
				Resources Act of 2008, unless the Secretary of Homeland Security
				determines that such country’s inclusion on such list would represent a threat
				to the welfare, safety, or security of the United States or its territories;
				and
										(B)any bonding requirements for nationals of
				some or all of those countries who may present an increased risk of overstays
				or other potential problems, if different from such requirements otherwise
				provided by law for nonimmigrant visitors.
										(4)FactorsIn determining whether to grant or continue
				providing the waiver under this subsection to nationals of any country, the
				Secretary of Homeland Security, in consultation with the Secretary of the
				Interior and the Secretary of State, shall consider all factors that the
				Secretary deems relevant, including electronic travel authorizations,
				procedures for reporting lost and stolen passports, repatriation of aliens,
				rates of refusal for nonimmigrant visitor visas, overstays, exit systems, and
				information exchange.
									(5)SuspensionThe Secretary of Homeland Security shall
				monitor the admission of nonimmigrant visitors to Guam and the Commonwealth of
				the Northern Mariana Islands under this subsection. If the Secretary determines
				that such admissions have resulted in an unacceptable number of visitors from a
				country remaining unlawfully in Guam or the Commonwealth of the Northern
				Mariana Islands, unlawfully obtaining entry to other parts of the United
				States, or seeking withholding of removal or asylum, or that visitors from a
				country pose a risk to law enforcement or security interests of Guam or the
				Commonwealth of the Northern Mariana Islands or of the United States (including
				the interest in the enforcement of the immigration laws of the United States),
				the Secretary shall suspend the admission of nationals of such country under
				this subsection. The Secretary of Homeland Security may in the Secretary’s
				discretion suspend the Guam and Northern Mariana Islands visa waiver program at
				any time, on a country-by-country basis, for other good cause.
									(6)Addition of countriesThe Governor of Guam and the Governor of
				the Commonwealth of the Northern Mariana Islands may request the Secretary of
				the Interior and the Secretary of Homeland Security to add a particular country
				to the list of countries whose nationals may obtain the waiver provided by this
				subsection, and the Secretary of Homeland Security may grant such request after
				consultation with the Secretary of the Interior and the Secretary of State, and
				may promulgate regulations with respect to the inclusion of that country and
				any special requirements the Secretary of Homeland Security, in the Secretary’s
				sole discretion, may impose prior to allowing nationals of that country to
				obtain the waiver provided by this
				subsection.
									.
						(c)Special nonimmigrant categories for Guam
			 and the Commonwealth of the Northern Mariana IslandsThe Governor of Guam and the Governor of
			 the Commonwealth of the Northern Mariana Islands (referred to in this
			 subsection as CNMI) may request that the Secretary of Homeland
			 Security study the feasibility of creating additional Guam or CNMI-only
			 nonimmigrant visas to the extent that existing nonimmigrant visa categories
			 under the Immigration and Nationality Act do not provide for the type of
			 visitor, the duration of allowable visit, or other circumstance. The Secretary
			 of Homeland Security may review such a request, and, after consultation with
			 the Secretary of State and the Secretary of the Interior, shall issue a report
			 to the Committee on Energy and Natural Resources and the Committee on the
			 Judiciary of the Senate and the Committee on Natural Resources and the
			 Committee on the Judiciary of the House of Representatives with respect to the
			 feasibility of creating those additional Guam or CNMI-only visa categories.
			 Consideration of such additional Guam or CNMI-only visa categories may include,
			 but are not limited to, special nonimmigrant statuses for investors, students,
			 and retirees, but shall not include nonimmigrant status for the purpose of
			 employment in Guam or the CNMI.
					(d)Inspection of persons arriving from the
			 Commonwealth of the Northern Mariana islands; Guam and Northern Mariana
			 Islands-only visas not valid for entry into other parts of the United
			 StatesSection 212(d)(7) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(d)(7)) is amended by
			 inserting the Commonwealth of the Northern Mariana Islands,
			 after Guam,.
					(e)Technical assistance program
						(1)In generalThe Secretary of the Interior, in
			 consultation with the Governor of the Commonwealth, the Secretary of Labor, and
			 the Secretary of Commerce, and as provided in the Interagency Agreements
			 required to be negotiated under section 6(a)(4) of the Joint Resolution
			 entitled A Joint Resolution to approve the Covenant To Establish
			 a Commonwealth of the Northern Mariana Islands in Political Union with the
			 United States of America, and for other purposes, approved
			 March 24, 1976 (Public Law 94–241), as added by subsection (a), shall
			 provide—
							(A)technical assistance and other support to
			 the Commonwealth to identify opportunities for, and encourage diversification
			 and growth of, the economy of the Commonwealth;
							(B)technical assistance, including assistance
			 in recruiting, training, and hiring of workers, to assist employers in the
			 Commonwealth in securing employees first from among United States citizens and
			 nationals resident in the Commonwealth and if an adequate number of such
			 workers are not available, from among legal permanent residents, including
			 lawfully admissible citizens of the freely associated states; and
							(C)technical assistance, including assistance
			 to identify types of jobs needed, identify skills needed to fulfill such jobs,
			 and assistance to Commonwealth educational entities to develop curricula for
			 such job skills to include training teachers and students for such
			 skills.
							(2)ConsultationIn providing such technical assistance
			 under paragraph (1), the Secretaries shall—
							(A)consult with the Government of the
			 Commonwealth, local businesses, regional banks, educational institutions, and
			 other experts in the economy of the Commonwealth; and
							(B)assist in the development and
			 implementation of a process to identify opportunities for and encourage
			 diversification and growth of the economy of the Commonwealth and to identify
			 and encourage opportunities to meet the labor needs of the Commonwealth.
							(3)Cost-sharingFor the provision of technical assistance
			 or support under this paragraph (other than that required to pay the salaries
			 and expenses of Federal personnel), the Secretary of the Interior shall require
			 a non-Federal matching contribution of 10 percent.
						(f)Operations
						(1)EstablishmentAt any time on and after the date of
			 enactment of this Act, the Attorney General, Secretary of Homeland Security,
			 and the Secretary of Labor may establish and maintain offices and other
			 operations in the Commonwealth for the purpose of carrying out duties
			 under—
							(A)the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.); and
							(B)the transition program established under
			 section 6 of the Joint Resolution entitled A Joint Resolution to approve
			 the Covenant to Establish a Commonwealth of the Northern Mariana Islands
			 in Political Union with the United States of America, and for other
			 purposes, approved March 24, 1976 (Public Law 94–241), as added by
			 subsection (a).
							(2)PersonnelTo the maximum extent practicable and
			 consistent with the satisfactory performance of assigned duties under
			 applicable law, the Attorney General, Secretary of Homeland Security, and the
			 Secretary of Labor shall recruit and hire personnel from among qualified United
			 States citizens and national applicants residing in the Commonwealth to serve
			 as staff in carrying out operations described in paragraph (1).
						(g)Conforming amendments to Public Law
			 94–241
						(1)AmendmentsPublic Law 94–241 is amended as
			 follows:
							(A)In section 503 of the covenant set forth in
			 section 1, by striking subsection (a) and redesignating subsections (b) and (c)
			 as subsections (a) and (b), respectively.
							(B)By striking section 506 of the covenant set
			 forth in section 1.
							(C)In section 703(b) of the covenant set forth
			 in section 1, by striking quarantine, passport, immigration and
			 naturalization and inserting quarantine and
			 passport.
							(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on the transition program effective date
			 described in section 6 of Public Law 94–241 (as added by subsection
			 (a)).
						(h)Reports to Congress
						(1)In generalNot later than March 1 of the first year
			 that is at least 2 full years after the date of enactment of this subtitle, and
			 annually thereafter, the President shall submit to the Committee on Energy and
			 Natural Resources and the Committee on the Judiciary of the Senate and the
			 Committee on Natural Resources and the Committee on the Judiciary of the House
			 of Representatives a report that evaluates the overall effect of the transition
			 program established under section 6 of the Joint Resolution entitled A
			 Joint Resolution to approve the Covenant To Establish a Commonwealth of
			 the Northern Mariana Islands in Political Union with the United States of
			 America, and for other purposes, approved March 24, 1976
			 (Public Law 94–241), as added by subsection (a), and the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) on the Commonwealth.
						(2)ContentsIn addition to other topics otherwise
			 required to be included under this subtitle or the amendments made by this
			 subtitle, each report submitted under paragraph (1) shall include a description
			 of the efforts that have been undertaken during the period covered by the
			 report to diversify and strengthen the local economy of the Commonwealth,
			 including efforts to promote the Commonwealth as a tourist destination. The
			 report by the President shall include an estimate for the numbers of
			 nonimmigrant workers described under section 101(a)(15)(H) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(H)) necessary to avoid adverse
			 economic effects in Guam and the Commonwealth.
						(3)GAO reportThe Government Accountability Office shall
			 submit a report to the Congress not later than 2 years after the date of
			 enactment of this Act, to include, at a minimum, the following items:
							(A)An assessment of the implementation of this
			 subtitle and the amendments made by this subtitle, including an assessment of
			 the performance of Federal agencies and the Government of the Commonwealth in
			 meeting congressional intent.
							(B)An assessment of the short-term and
			 long-term impacts of implementation of this subtitle and the amendments made by
			 this subtitle on the economy of the Commonwealth, including its ability to
			 obtain workers to supplement its resident workforce and to maintain access to
			 its tourists and customers, and any effect on compliance with United States
			 treaty obligations mandating non-refoulement for refugees.
							(C)An assessment of the economic benefit of
			 the investors grandfathered under subsection (c) of section 6 of
			 the Joint Resolution entitled A Joint Resolution to approve the
			 Covenant To Establish a Commonwealth of the Northern Mariana Islands in
			 Political Union with the United States of America, and for other
			 purposes, approved March 24, 1976 (Public Law 94–241), as added by
			 subsection (a), and the Commonwealth’s ability to attract new investors after
			 the date of enactment of this Act.
							(D)An assessment of the number of illegal
			 aliens in the Commonwealth, including any Federal and Commonwealth efforts to
			 locate and repatriate them.
							(4)Reports by the local
			 governmentThe Governor of
			 the Commonwealth may submit an annual report to the President on the
			 implementation of this subtitle, and the amendments made by this subtitle, with
			 recommendations for future changes. The President shall forward the Governor’s
			 report to the Congress with any Administration comment after an appropriate
			 period of time for internal review, provided that nothing in this paragraph
			 shall be construed to require the President to provide any legislative
			 recommendation to the Congress.
						(5)Report on Federal personnel and resource
			 requirementsNot later than
			 180 days after the date of enactment of this Act, the Secretary of Homeland
			 Security, after consulting with the Secretary of the Interior and other
			 departments and agencies as may be deemed necessary, shall submit a report to
			 the Committee on Natural Resources, the Committee on Homeland Security, and the
			 Committee on the Judiciary of the House of Representatives, and to the
			 Committee on Energy and Natural Resources, the Committee on Homeland Security
			 and Governmental Affairs, and the Committee on the Judiciary of the Senate, on
			 the current and planned levels of Transportation Security Administration,
			 United States Customs and Border Protection, United States Immigration and
			 Customs Enforcement, United States Citizenship and Immigration Services, and
			 United States Coast Guard personnel and resources necessary for fulfilling
			 mission requirements on Guam and the Commonwealth in a manner comparable to the
			 level provided at other similar ports of entry in the United States. In
			 fulfilling this reporting requirement, the Secretary shall consider and
			 anticipate the increased requirements due to the proposed realignment of
			 military forces on Guam and in the Commonwealth and growth in the tourism
			 sector.
						(i)Required actions prior to transition
			 program effective dateDuring
			 the period beginning on the date of enactment of this Act and ending on the
			 transition program effective date described in section 6 of Public Law 94–241
			 (as added by subsection (a)), the Government of the Commonwealth shall—
						(1)not permit an increase in the total number
			 of alien workers who are present in the Commonwealth as of the date of
			 enactment of this Act; and
						(2)administer its nonrefoulement protection
			 program—
							(A)according to the terms and procedures set
			 forth in the Memorandum of Agreement entered into between the Commonwealth of
			 the Northern Mariana Islands and the United States Department of Interior,
			 Office of Insular Affairs, executed on September 12, 2003 (which terms and
			 procedures, including but not limited to funding by the Secretary of the
			 Interior and performance by the Secretary of Homeland Security of the duties of
			 Protection Consultant to the Commonwealth, shall have effect on
			 and after the date of enactment of this Act), as well as CNMI Public Law 13–61
			 and the Immigration Regulations Establishing a Procedural Mechanism for Persons
			 Requesting Protection from Refoulement; and
							(B)so as not to remove or otherwise effect the
			 involuntary return of any alien whom the Protection Consultant has determined
			 to be eligible for protection from persecution or torture.
							(j)Conforming amendments to the Immigration
			 and Nationality ActThe
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—
						(1)in section 101(a)(15)(D)(ii), by inserting
			 or the Commonwealth of the Northern Mariana Islands after
			 Guam each time such term appears;
						(2)in section 101(a)(36), by striking
			 and the Virgin Islands of the United States and inserting
			 the Virgin Islands of the United States, and the Commonwealth of the
			 Northern Mariana Islands;
						(3)in section 101(a)(38), by striking
			 and the Virgin Islands of the United States and inserting
			 the Virgin Islands of the United States, and the Commonwealth of the
			 Northern Mariana Islands;
						(4)in section 208, by adding at the end the
			 following:
							
								(e)Commonwealth of the Northern Mariana
				IslandsThe provisions of
				this section and section 209(b) shall apply to persons physically present in
				the Commonwealth of the Northern Mariana Islands or arriving in the
				Commonwealth (whether or not at a designated port of arrival and including
				persons who are brought to the Commonwealth after having been interdicted in
				international or United States waters) only on or after January 1,
				2014.
								;
				and
						(5)in section 235(b)(1), by adding at the end
			 the following:
							
								(G)Commonwealth of the Northern Mariana
				IslandsNothing in this
				subsection shall be construed to authorize or require any person described in
				section 208(e) to be permitted to apply for asylum under section 208 at any
				time before January 1,
				2014.
								.
						(k)Availability of other nonimmigrant
			 professionalsThe
			 requirements of section 212(m)(6)(B) of the Immigration and Nationality Act (8
			 U.S.C. 1182(m)(6)(B)) shall not apply to a facility in Guam, the Commonwealth
			 of the Northern Mariana Islands, or the Virgin Islands.
					703.Further amendments to Public Law
			 94–241Public Law 94–241, as
			 amended, is further amended in section 4(c)(3) by striking the colon after
			 Marshall Islands and inserting the following: , except
			 that $200,000 in fiscal year 2009 and $225,000 annually for fiscal years 2010
			 through 2018 are hereby rescinded; Provided, That the amount rescinded shall be
			 increased by the same percentage as that of the annual salary and benefit
			 adjustments for Members of Congress.
				704.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subtitle.
				705.Effective date
					(a)In generalExcept as specifically provided in this
			 section or otherwise in this subtitle, this subtitle and the amendments made by
			 this subtitle shall take effect on the date of enactment of this Act.
					(b)Amendments to the Immigration and
			 Nationality ActThe
			 amendments to the Immigration and Nationality Act made by this subtitle, and
			 other provisions of this subtitle applying the immigration laws (as defined in
			 section 101(a)(17) of Immigration and Nationality Act (8 U.S.C. 1101(a)(17)))
			 to the Commonwealth, shall take effect on the transition program effective date
			 described in section 6 of Public Law 94–241 (as added by section 702(a)),
			 unless specifically provided otherwise in this subtitle.
					(c)ConstructionNothing in this subtitle or the amendments
			 made by this subtitle shall be construed to make any residence or presence in
			 the Commonwealth before the transition program effective date described in
			 section 6 of Public Law 94–241 (as added by section 702(a)) residence or
			 presence in the United States, except that, for the purpose only of determining
			 whether an alien lawfully admitted for permanent residence (as defined in
			 section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(20))) has abandoned or lost such status by reason of absence from the
			 United States, such alien’s presence in the Commonwealth before, on, or after
			 the date of enactment of this Act shall be considered to be presence in the
			 United States.
					BNorthern Mariana Islands Delegate 
				711.Delegate to House of Representatives from
			 Commonwealth of the Northern Mariana IslandsThe Commonwealth of the Northern Mariana
			 Islands shall be represented in the United States Congress by the Resident
			 Representative to the United States authorized by section 901 of the Covenant
			 To Establish a Commonwealth of the Northern Mariana Islands in Political Union
			 With the United States of America (approved by Public Law 94–241 (48 U.S.C.
			 1801 et seq.)). The Resident Representative shall be a nonvoting Delegate to
			 the House of Representatives, elected as provided in this subtitle.
				712.Election of Delegate
					(a)Electors and time of electionThe Delegate shall be elected—
						(1)by the people qualified to vote for the
			 popularly elected officials of the Commonwealth of the Northern Mariana
			 Islands; and
						(2)at the Federal general election of 2008 and
			 at such Federal general election every 2d year thereafter.
						(b)Manner of election
						(1)In GeneralThe Delegate shall be elected at large and
			 by a plurality of the votes cast for the office of Delegate.
						(2)Effect of Establishment of Primary
			 ElectionsNotwithstanding
			 paragraph (1), if the Government of the Commonwealth of the Northern Mariana
			 Islands, acting pursuant to legislation enacted in accordance with the
			 Constitution of the Commonwealth of the Northern Mariana Islands, provides for
			 primary elections for the election of the Delegate, the Delegate shall be
			 elected by a majority of the votes cast in any general election for the office
			 of Delegate for which such primary elections were held.
						(c)VacancyIn case of a permanent vacancy in the
			 office of Delegate, the office of Delegate shall remain vacant until a
			 successor is elected and qualified.
					(d)Commencement of termThe term of the Delegate shall commence on
			 the 3d day of January following the date of the election.
					713.Qualifications for Office of
			 DelegateTo be eligible for
			 the office of Delegate a candidate shall—
					(1)be at least 25 years of age on the date of
			 the election;
					(2)have been a citizen of the United States
			 for at least 7 years prior to the date of the election;
					(3)be a resident and domiciliary of the
			 Commonwealth of the Northern Mariana Islands for at least 7 years prior to the
			 date of the election;
					(4)be qualified to vote in the Commonwealth of
			 the Northern Mariana Islands on the date of the election; and
					(5)not be, on the date of the election, a
			 candidate for any other office.
					714.Determination of election
			 procedureActing pursuant to
			 legislation enacted in accordance with the Constitution of the Commonwealth of
			 the Northern Mariana Islands, the Government of the Commonwealth of the
			 Northern Mariana Islands may determine the order of names on the ballot for
			 election of Delegate, the method by which a special election to fill a
			 permanent vacancy in the office of Delegate shall be conducted, the method by
			 which ties between candidates for the office of Delegate shall be resolved, and
			 all other matters of local application pertaining to the election and the
			 office of Delegate not otherwise expressly provided for in this
			 subtitle.
				715.Compensation, privileges, and
			 immunitiesUntil the Rules of
			 the House of Representatives are amended to provide otherwise, the Delegate
			 from the Commonwealth of the Northern Mariana Islands shall receive the same
			 compensation, allowances, and benefits as a Member of the House of
			 Representatives, and shall be entitled to whatever privileges and immunities
			 are, or hereinafter may be, granted to any other nonvoting Delegate to the
			 House of Representatives.
				716.Lack of effect on covenantNo provision of this subtitle shall be
			 construed to alter, amend, or abrogate any provision of the covenant referred
			 to in section 711 except section 901 of the covenant.
				717.DefinitionFor purposes of this subtitle, the term
			 Delegate means the Resident Representative referred to in section
			 711.
				718.Conforming amendments regarding
			 appointments to military service academies by Delegate from the Commonwealth of
			 the Northern Mariana Islands
					(a)United States Military
			 AcademySection 4342(a)(10)
			 of title 10, United States Code, is amended by striking resident
			 representative and inserting Delegate in
			 Congress.
					(b)United States Naval AcademySection 6954(a)(10) of such title is
			 amended by striking resident representative and inserting
			 Delegate in Congress.
					(c)United States Air Force
			 AcademySection 9342(a)(10)
			 of such title is amended by striking resident representative and
			 inserting Delegate in Congress.
					VIIICompacts of Free Association
			 Amendments
			801.Approval of Agreements
				(a)In generalSection 101 of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 1921) is amended—
					(1)in the first sentence of subsection (a), by
			 inserting before the period at the end the following: , including
			 Article X of the Federal Programs and Services Agreement Between the Government
			 of the United States and the Government of the Federated States of Micronesia,
			 as amended under the Agreement to Amend Article X that was signed by those two
			 Governments on June 30, 2004, which shall serve as the authority to implement
			 the provisions thereof; and
					(2)in the first sentence of subsection (b), by
			 inserting before the period at the end the following: , including
			 Article X of the Federal Programs and Services Agreement Between the Government
			 of the United States and the Government of the Republic of the Marshall
			 Islands, as amended under the Agreement to Amend Article X that was signed by
			 those two Governments on June 18, 2004, which shall serve as the authority to
			 implement the provisions thereof.
					(b)Effective
			 dateThe amendments made by
			 this section shall be effective as of the date that is 180 days after the date
			 of enactment of this Act.
				802.Funds to facilitate Federal
			 activitiesUnobligated amounts
			 appropriated before the date of enactment of this Act pursuant to section
			 105(f)(1)(A)(ii) of the Compact of Free Association Amendments Act of 2003
			 shall be available to both the United States Agency for International
			 Development and the Federal Emergency Management Agency to facilitate each
			 agency’s activities under the Federal Programs and Services Agreements.
			803.Conforming amendment
				(a)In generalSection 105(f)(1)(A) of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(A)) is amended to
			 read as follows:
					
						(A)Emergency and disaster assistance
							(i)In generalSubject to clause (ii), section 221(a)(6)
				of the U.S.–FSM Compact and section 221(a)(5) of the U.S.–RMI Compact shall
				each be construed and applied in accordance with the two Agreements to Amend
				Article X of the Federal Programs and Service Agreements signed on June 30,
				2004, and on June 18, 2004, respectively, provided that all activities carried
				out by the United States Agency for International Development and the Federal
				Emergency Management Agency under Article X of the Federal Programs and
				Services Agreements may be carried out notwithstanding any other provision of
				law. In the sections referred to in this clause, the term United States
				Agency for International Development, Office of Foreign Disaster
				Assistance shall be construed to mean the United States Agency
				for International Development.
							(ii)Definition of will provide
				fundingIn the second
				sentence of paragraph 12 of each of the Agreements described in clause (i), the
				term will provide funding means will provide funding through a
				transfer of funds using Standard Form 1151 or a similar document or through an
				interagency, reimbursable
				agreement.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective as of the date that is 180 days after the
			 date of enactment of this Act.
				804.Clarifications regarding
			 PalauSection 105(f)(1)(B) of
			 the Compact of Free Association Amendments Act of 2003 (48 U.S.C.
			 1921d(f)(1)(B)) is amended—
				(1)in clause (ii)(II), by striking and
			 its territories and inserting , its territories, and the
			 Republic of Palau;
				(2)in clause (iii)(II), by striking ,
			 or the Republic of the Marshall Islands and inserting , the
			 Republic of the Marshall Islands, or the Republic of Palau; and
				(3)in clause (ix)—
					(A)by striking Republic both
			 places it appears and inserting government, institutions, and
			 people;
					(B)by striking 2007 and
			 inserting 2009; and
					(C)by striking was and
			 inserting were.
					805.Availability of legal
			 servicesSection 105(f)(1)(C)
			 of the Compact of Free Association Amendments Act of 2003 (48 U.S.C.
			 1921d(f)(1)(C)) is amended by inserting before the period at the end the
			 following: , which shall also continue to be available to the citizens
			 of the Federated States of Micronesia, the Republic of Palau, and the Republic
			 of the Marshall Islands who legally reside in the United States (including
			 territories and possessions).
			806.Technical amendments
				(a)Title
			 I
					(1)Section
			 177 agreementSection 103(c)(1) of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 1921b(c)(1)) is amended by
			 striking section 177 and inserting Section
			 177.
					(2)Interpretation and united states
			 policySection 104 of the
			 Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c) is
			 amended—
						(A)in subsection (b)(1), by inserting
			 the before U.S.–RMI Compact,;
						(B)in subsection (e)—
							(i)in the matter preceding subparagraph (A) of
			 paragraph (8), by striking to include and inserting and
			 include;
							(ii)in paragraph (9)(A), by inserting a comma
			 after may; and
							(iii)in paragraph (10), by striking
			 related to service and inserting related to such
			 services; and
							(C)in the first sentence of subsection (j), by
			 inserting the before Interior.
						(3)Supplemental provisionsSection 105(b)(1) of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 1921d(b)(1)) is amended by
			 striking Trust Fund and inserting Trust
			 Funds.
					(b)Title
			 II
					(1)U.S.–FSM compactThe Compact of Free Association, as
			 amended, between the Government of the United States of America and the
			 Government of the Federated States of Micronesia (as provided in section 201(a)
			 of the Compact of Free Association Amendments Act of 2003 (117 Stat. 2757)) is
			 amended—
						(A)in section 174—
							(i)in subsection (a), by striking
			 courts and inserting court; and
							(ii)in subsection (b)(2), by striking
			 the before November;
							(B)in section 177(a), by striking , or
			 Palau and inserting (or Palau);
						(C)in section 179(b), by striking
			 amended Compact and inserting Compact, as
			 amended,;
						(D)in section 211—
							(i)in the fourth sentence of subsection (a),
			 by striking Compact, as Amended, of Free Association and
			 inserting Compact of Free Association, as amended;
							(ii)in the fifth sentence of subsection (a), by
			 striking Trust Fund Agreement, and inserting Agreement
			 Between the Government of the United States of America and the Government of
			 the Federated States of Micronesia Implementing Section 215 and Section 216 of
			 the Compact, as Amended, Regarding a Trust Fund (Trust Fund
			 Agreement),;
							(iii)in subsection (b)—
								(I)in the first sentence, by striking
			 Government of the before Federated; and
								(II)in the second sentence, by striking
			 Sections 321 and 323 of the Compact of Free Association, as
			 Amended and inserting Sections 211(b), 321, and 323 of the
			 Compact of Free Association, as amended,; and
								(iv)in the last sentence of subsection (d), by
			 inserting before the period at the end the following: and the Federal
			 Programs and Services Agreement referred to in section 231;
							(E)in the first sentence of section 215(b), by
			 striking subsection(a) and inserting subsection
			 (a);
						(F)in section 221—
							(i)in subsection (a)(6), by inserting
			 (Federal Emergency Management Agency) after Homeland
			 Security; and
							(ii)in the first sentence of subsection (c), by
			 striking agreements and inserting
			 agreement;
							(G)in the second sentence of section 222, by
			 inserting in after referred to;
						(H)in the second sentence of section 232, by
			 striking sections 102 (c) and all that follows through
			 January 14, 1986) and inserting section 102(b) of Public
			 Law 108–188, 117 Stat. 2726, December 17, 2003;
						(I)in the second sentence of section 252, by
			 inserting , as amended, after Compact;
						(J)in the first sentence of the first
			 undesignated paragraph of section 341, by striking Section 141
			 and inserting section 141;
						(K)in section 342—
							(i)in subsection (a), by striking 14
			 U.S.C. 195 and inserting section 195 of title 14, United States
			 Code; and
							(ii)in subsection (b)—
								(I)by striking 46 U.S.C.
			 1295(b)(6) and inserting section 1303(b)(6) of the
			 Merchant Marine Act, 1936 (46 U.S.C.
			 1295b(b)(6)); and
								(II)by striking 46 U.S.C.
			 1295b(b)(6)(C) and inserting section 1303(b)(6)(C) of that
			 Act;
								(L)in the third sentence of section 354(a), by
			 striking section 442 and 452 and inserting sections 442
			 and 452;
						(M)in section 461(h), by striking
			 Telecommunications and inserting
			 Telecommunication;
						(N)in section 462(b)(4), by striking of
			 Free Association the second place it appears; and
						(O)in section 463(b), by striking
			 Articles IV and inserting Article IV.
						(2)U.S.–RMI compactThe Compact of Free Association, as
			 amended, between the Government of the United States of America and the
			 Government of the Republic of the Marshall Islands (as provided in section
			 201(b) of the Compact of Free Association Amendments Act of 2003 (117 Stat.
			 2795)) is amended—
						(A)in section 174(a), by striking
			 court and inserting courts;
						(B)in section 177(a), by striking the comma
			 before (or Palau);
						(C)in section 179(b), by striking
			 amended Compact, and inserting Compact, as
			 amended,;
						(D)in section 211—
							(i)in the fourth sentence of subsection (a),
			 by striking Compact, as Amended, of Free Association and
			 inserting Compact of Free Association, as amended;
							(ii)in the first sentence of subsection (b), by
			 striking Agreement between the Government of the United States and the
			 Government of the Republic of the Marshall Islands Regarding Miliary Use and
			 Operating Rights and inserting Agreement Regarding the Military
			 Use and Operating Rights of the Government of the United States in the Republic
			 of the Marshall Islands concluded Pursuant to Sections 321 and 323 of the
			 Compact of Free Association, as Amended (Agreement between the Government of
			 the United States and the Government of the Republic of the Marshall Islands
			 Regarding Military Use and Operating Rights); and
							(iii)in the last sentence of subsection (e), by
			 inserting before the period at the end the following: and the Federal
			 Programs and Services Agreement referred to in section 231;
							(E)in section 221(a)—
							(i)in the matter preceding paragraph (1), by
			 striking Section 231 and inserting section 231;
			 and
							(ii)in paragraph (5), by inserting
			 (Federal Emergency Management Agency) after Homeland
			 Security;
							(F)in the second sentence of section 232, by
			 striking sections 103(m) and all that follows through
			 (January 14, 1986) and inserting section 103(k) of Public
			 Law 108–188, 117 Stat. 2734, December 17, 2003;
						(G)in the first sentence of section 341, by
			 striking Section 141 and inserting section
			 141;
						(H)in section 342—
							(i)in subsection (a), by striking 14
			 U.S.C. 195 and inserting section 195 of title 14, United States
			 Code; and
							(ii)in subsection (b)—
								(I)by striking 46 U.S.C.
			 1295(b)(6) and inserting section 1303(b)(6) of the
			 Merchant Marine Act, 1936 (46 U.S.C.
			 1295b(b)(6)); and
								(II)by striking 46 U.S.C.
			 1295b(b)(6)(C) and inserting section 1303(b)(6)(C) of that
			 Act;
								(I)in the third sentence of section 354(a), by
			 striking section 442 and 452 and inserting sections 442
			 and 452;
						(J)in the first sentence of section 443, by
			 inserting , as amended. after the Compact;
						(K)in the matter preceding paragraph (1) of
			 section 461(h)—
							(i)by striking 1978 and
			 inserting 1998; and
							(ii)by striking
			 Telecommunications and inserting Telecommunication
			 Union; and
							(L)in section 463(b), by striking
			 Article and inserting Articles.
						807.Transmission of videotape
			 programmingSection 111(e)(2)
			 of title 17, United States Code, is amended by striking or the Trust
			 Territory of the Pacific Islands and inserting the Federated
			 States of Micronesia, the Republic of Palau, or the Republic of the Marshall
			 Islands.
			808.Palau road maintenanceThe Government of the Republic of Palau may
			 deposit the payment otherwise payable to the Government of the United States
			 under section 111 of Public Law 101–219 (48 U.S.C. 1960) into a trust fund
			 if—
				(1)the earnings of the trust fund are expended
			 solely for maintenance of the road system constructed pursuant to section 212
			 of the Compact of Free Association between the Government of the United States
			 of America and the Government of Palau (48 U.S.C. 1931 note); and
				(2)the trust fund is established and operated
			 pursuant to an agreement entered into between the Government of the United
			 States and the Government of the Republic of Palau.
				809.Clarification of tax-free status of trust
			 fundsIn the U.S.–RMI Compact,
			 the U.S.–FSM Compact, and their respective trust fund subsidiary agreements,
			 for the purposes of taxation by the United States or its subsidiary
			 jurisdictions, the term State means State, territory, or
			 the District of Columbia.
			810.Transfer of naval vessels to certain
			 foreign recipients
				(a)Transfers by grantThe President is authorized to transfer
			 vessels to foreign countries on a grant basis under section 516 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321j), as follows:
					(1)TurkeyTo the Government of Turkey—
						(A)the OLIVER HAZARD PERRY class guided
			 missile frigates GEORGE PHILIP (FFG–12) and SIDES (FFG–14); and
						(B)the OSPREY class minehunter coastal ship
			 BLACKHAWK (MHC–58).
						(2)LithuaniaTo the Government of Lithuania, the OSPREY
			 class minehunter coastal ships CORMORANT (MHC–57) and KINGFISHER
			 (MHC–56).
					(b)Transfers by saleThe President is authorized to transfer
			 vessels to foreign recipients on a sale basis under section 21 of the Arms
			 Export Control Act (22 U.S.C. 2761), as follows:
					(1)TaiwanTo the Taipei Economic and Cultural
			 Representative Office in the United States (which is the Taiwan instrumentality
			 designated pursuant to section 10(a) of the Taiwan Relations Act (22 U.S.C.
			 3309(a))), the OSPREY class minehunter coastal ships ORIOLE (MHC–55) and FALCON
			 (MHC–59).
					(2)TurkeyTo the Government of Turkey, the OSPREY
			 class minehunter coastal ship SHRIKE (MHC–62).
					(c)Grants not counted in annual total of
			 transferred excess defense articlesThe value of a vessel transferred to a
			 recipient on a grant basis pursuant to authority provided by subsection (a)
			 shall not be counted against the aggregate value of excess defense articles
			 transferred in any fiscal year under section 516(g) of the Foreign Assistance
			 Act of 1961.
				(d)Costs of transfersAny expense incurred by the United States
			 in connection with a transfer authorized by this section shall be charged to
			 the recipient.
				(e)Repair and refurbishment in United States
			 shipyardsTo the maximum
			 extent practicable, the President shall require, as a condition of the transfer
			 of a vessel under this section, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed before
			 the vessel joins the naval forces of the recipient performed at a shipyard
			 located in the United States, including a United States Navy shipyard.
				(f)Expiration of authorityThe authority to transfer a vessel under
			 this section shall expire at the end of the 2-year period beginning on the date
			 of enactment of this Act.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
